
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


WIND TURBINE GENERATOR

SUPPLY AGREEMENT

By and Between

MITSUBISHI POWER SYSTEMS AMERICAS, INC.,

a Delaware corporation ("Seller"),

and

EDISON MISSION ENERGY

a Delaware corporation ("Owner")

Dated as of

March 28, 2007

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------

ARTICLE 1.   DEFINITIONS   2  
1.1
 
Defined Terms; Phrases
 
2
ARTICLE 2.
 
INTERPRETATION
 
2  
2.1
 
Sections, Articles, Appendices and Exhibits
 
2  
2.2
 
Headings
 
2  
2.3
 
Gender
 
3  
2.4
 
Successors and Assigns
 
3  
2.5
 
Miscellaneous
 
3
ARTICLE 3.
 
SELLER'S OBLIGATION
 
3  
3.1
 
Sale of Wind Turbines; Option to Designate Additional Project; Option to
Designate Delivery Location
 
3  
3.2
 
Seller's Duties and Responsibilities
 
6  
3.3
 
Standard of Performance
 
8  
3.4
 
Cooperation and Non-interference
 
9  
3.5
 
GL Certification
 
9
ARTICLE 4.
 
OWNER'S OBLIGATIONS
 
10  
4.1
 
Project Site Access
 
10  
4.2
 
Storage, Security Turbine Equipment
 
10  
4.3
 
Mechanical Completion
 
10  
4.4
 
Payment
 
10  
4.5
 
Parent Guaranty
 
10  
4.6
 
Equipment Unloading
 
10  
4.7
 
Permits
 
11  
4.8
 
Acceptance of Electricity Generated by WTGs during Commissioning
 
11  
4.9
 
Cooperation and Non-Interference
 
11  
4.10
 
Notice to Proceed
 
11  
4.11
 
Owner's Other Obligations
 
11
ARTICLE 5.
 
CONTRACT PRICE AND PAYMENT
 
12  
5.1
 
Unit Price; Contract Price and Tax
 
12  
5.2
 
Payment Schedule and Method
 
16          


i

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




ARTICLE 6.
 
CHANGE ORDERS AND SUSPENSION
 
19  
6.1
 
Change Order
 
19  
6.2
 
Suspension Upon Nonpayment
 
20
ARTICLE 7.
 
PROJECT DESIGNATION, DELIVERY, MECHANICAL COMPLETION, COMMISSIONING, SUBSTANTIAL
COMPLETION AND FINAL COMPLETION
 
20  
7.1
 
Project Designation
 
20  
7.2
 
Delivery
 
22  
7.3
 
Mechanical Completion
 
24  
7.4
 
Commissioning
 
27  
7.5
 
WTG Substantial Completion
 
28  
7.6
 
Final Completion
 
30  
7.7
 
Representatives
 
32  
7.8
 
Coordination with SCADA Contractor
 
32
ARTICLE 8.
 
DELAYS AND DELAY DAMAGES
 
32  
8.1
 
***
 
32  
8.2
 
Delivery Delay Damages
 
32  
8.3
 
Commissioning Delay Liquidated Damages
 
33  
8.4
 
Delay Damages Not Penalty
 
33
ARTICLE 9.
 
[RESERVED]
 
34
ARTICLE 10.
 
LIMITED MECHANICAL WARRANTY OF SELLER
 
34  
10.1
 
Limited Mechanical Warranty
 
34  
10.2
 
Warranty Period
 
34  
10.3
 
LIMITED WARRANTY, NO IMPLIED WARRANTIES
 
34  
10.4
 
Remedies
 
35  
10.5
 
Access
 
36  
10.6
 
Quality of Repairs Etc
 
36  
10.7
 
Warranty Conditions and Exclusions
 
37  
10.8
 
Limitations on Warranty Exclusions
 
38  
10.9
 
Reserved Rights
 
39
ARTICLE 11.
 
AVAILABILITY GUARANTY; NOISE GUARANTY
 
39  
11.1
 
Availability Guaranty
 
39  
11.2
 
Noise Guaranty
 
41          

ii

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



 
11.3
 
Power Curve Threshold Guaranty
 
42  
11.4
 
Maximum Design Output
 
45
ARTICLE 12.
 
LIMITATION OF LIABILITY
 
45  
12.1
 
No Consequential Damages
 
45  
12.2
 
Consequential Damages Exclusion, Subcap of Certain Liquidated Damages
 
45  
12.3
 
Total Cap of Liquidated Damages
 
46  
12.4
 
Total Limitation of Liability of Seller
 
46
ARTICLE 13.
 
FORCE MAJEURE
 
46  
13.1
 
Excusable Delay
 
46  
13.2
 
Mitigation
 
47  
13.3
 
Termination Due to Force Majeure
 
47
ARTICLE 14.
 
TITLE
 
48  
14.1
 
Clean Title
 
48  
14.2
 
Transfer of Title; Risk of Loss
 
48  
14.3
 
Title
 
49
ARTICLE 15.
 
INSURANCE
 
49  
15.1
 
Insurance
 
49
ARTICLE 16.
 
DEFAULT/TERMINATION
 
50  
16.1
 
Default
 
50  
16.2
 
Cancellation and Termination; Deferral of Purchase Obligations
 
51
ARTICLE 17.
 
INDEMNIFICATION
 
53  
17.1
 
General Indemnity
 
53  
17.2
 
Indemnity Against Infringement
 
54  
17.3
 
Treatment of Infringing Equipment
 
54  
17.4
 
Indemnification Procedure
 
55  
17.5
 
Survival of Indemnities
 
55
ARTICLE 18.
 
REPRESENTATIONS AND WARRANTIES
 
55  
18.1
 
Representations and Warranties by Seller
 
55  
18.2
 
Representations and Warranties of Owner
 
56
ARTICLE 19.
 
CONFIDENTIALITY
 
57  
19.1
 
Confidentiality
 
57
ARTICLE 20.
 
DISPUTE RESOLUTION
 
58          


iii

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



 
20.1
 
Dispute Resolution; Consent to Non-Exclusive Jurisdiction
 
58
ARTICLE 21.
 
GENERAL PROVISIONS
 
58  
21.1
 
Waiver
 
59  
21.2
 
Successors and Assigns
 
59  
21.3
 
Notices
 
59  
21.4
 
[Reserved]
 
60  
21.5
 
Governing Law
 
60  
21.6
 
Amendments
 
61  
21.7
 
Attachments Incorporated
 
61  
21.8
 
Entire Agreement
 
61  
21.9
 
Survival
 
61  
21.10
 
Attorneys' Fees and Costs
 
61  
21.11
 
Site Regulations
 
61  
21.12
 
Wind Speed Projections
 
61  
21.13
 
Intellectual Property
 
62  
21.14
 
Counterparts
 
62  
21.15
 
Time for Claims
 
62  
21.16
 
Late Payments; Right to Withhold Disputed Amounts
 
62  
21.17
 
Financier's Cure Rights
 
62  
21.18
 
Modification to Standards
 
62  
21.19
 
English Language Documents
 
63

iv

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



LIST OF APPENDICES

APPENDIX 1 Definitions

LIST OF EXHIBITS

EXHIBIT A   Specifications for Wind Turbines
(i) MWT92/2.4 model with 80 meter Tower (with 4.5 meter outer diameter)
(ii) MWT92/2.4 model with 80 meter Tower (with 4.8 meter outer diameter)
(iii) MWT95/2.4 model with 80 meter Tower (with 4.5 meter outer diameter)
(iv) MWT95/2.4 model with 80 meter Tower (with 4.8 meter outer diameter)
EXHIBIT B   Requirements for Site Conditions Report EXHIBIT B-1   Site
Description EXHIBIT B-2   Site Plan EXHIBIT C-1   Form of MHI Guaranty
Agreements EXHIBIT C-2   Form of Owner Parent Guaranty Agreement EXHIBIT D  
Delivery Schedule EXHIBIT D-1   Transportation Requirements EXHIBIT E  
Component Shipping List EXHIBIT F   Site Calibration Procedures EXHIBIT G-1  
Site Conditions EXHIBIT G-2   [Reserved] EXHIBIT H   Power Curve Test Procedures
EXHIBIT H-1   Power Curve Test Certificate EXHIBIT I   Noise Requirement
EXHIBIT I-1   Noise Level Test Procedures EXHIBIT J   Insurance Requirement
(Owner & Seller) EXHIBIT K   Form of Partial (Conditional/Unconditional) Lien
Waiver EXHIBIT K-1   Form of Final Unconditional Lien Waiver EXHIBIT L  
Technical Advisor Fee Schedule EXHIBIT M   Form of Mechanical Completion
Certificate EXHIBIT M-1   Mechanical Completion Checklist EXHIBIT N   Form of
Commissioning Certificate EXHIBIT O   Commissioning Procedures EXHIBIT P  
Certificate of Project Commercial Operations EXHIBIT Q   Form of WTG Substantial
Completion Certificate EXHIBIT R   Form of Final Completion Certificate
EXHIBIT S   Form of Wind Turbine Maintenance and Service Agreement EXHIBIT T  
Form of Project Designation (for Original Project Per Section 7.1.2.3) EXHIBIT U
  Form of Owner Letter of Credit EXHIBIT V   Recommended Initial Spare Parts
List EXHIBIT W   Designation of Additional Project (Per Section 3.1(b))
EXHIBIT X   Escalation Adjustment Procedure

v

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





Wind Turbine
Supply Agreement

        THIS WIND TURBINE GENERATORS SUPPLY, TECHNICAL ASSISTANCE AND WARRANTY
AGREEMENT (this "Agreement" or "Supply Agreement"), dated as of this 28th day of
March, 2007 (the "Effective Date") is made and entered into by and between
EDISON MISSION ENERGY, a Delaware corporation ("Owner" or "EDISON"), and
MITSUBISHI POWER SYSTEMS AMERICAS, INC., a Delaware corporation ("Seller" or
"MPS").

Recitals:

        A.    Seller sells, and its affiliate, Mitsubishi Heavy
Industries, Ltd., a Japan corporation ("MHI"), designs, procures components for
and assembles, MHI MWT92 or 95/2.4 MW wind turbine generators, as more
particularly described in Exhibit A attached hereto and made a part hereof, as
the same may be modified from time to time by Seller pursuant to the terms of
this Agreement.

        B.    MPS wishes to sell and EDISON desires to purchase eighty three
(83) units per year for calendar years 2008 and 2009 equal to a combined total
of one hundred sixty six (166) units of MHI 2.4 MW wind turbine generators with
Owner's selection of either or both of MWT92/2.4 or MWT95/2.4, together with 80m
towers with Owner's selection of either or both of 4.5 meter or 4.8 meter
diameter towers, as shown Exhibit A and certain ancillary equipment
(collectively, "Wind Turbines"), all as particularly defined in Appendix 1 and
as set out in the wind turbine specifications attached hereto as Exhibit A (the
"Specifications"), one (1) set of Special Tools (defined in Appendix 1) for such
Wind Turbines at each Project (up to a maximum of four (4) total sets of Special
Tools), as identified in the Turbine Installation and Erection Manual (defined
in Appendix 1), and manuals for the installation, operation and maintenance of
the Wind Turbines and other necessary documentation all as specifically
described in this Agreement.

        C.    Concurrently with the execution and delivery hereof, to reserve
the manufacturing slots and delivery schedule for the Wind Turbines, EDISON
shall pay MPS a reservation fee (the "Reservation Fee") in the amount of
(i) with respect to the first *** 2008 delivery units (the "First 2008 Units"),
*** percent (***%) of the Contract Price for such First 2008 Units, less *** US
Dollars ($***) previously paid as a "Good Faith Fee" plus any additional
payments under the Term Sheet dated December 7, 2006 made prior to this contract
signing to reserve the manufacturing slots and delivery schedule for the Wind
Turbines, plus (ii) with respect to the next *** 2008 delivery units (the "Last
2008 Units"), *** percent (***%) of the Contract Price for such Last 2008 Units,
plus with respect to the 2009 delivery units, *** percent (***%) of the Contract
Price for such 2009 delivery units.

        D.    Owner and Seller anticipate that the Wind Turbines to be purchased
by Owner will be used for the purpose of developing, constructing, building and
installing a wind energy project for each of the 2008 and 2009 delivery units
(each, a "Project") to be located on real property at a location to be
determined by Owner and subsequently to be as described in Exhibit B-1 and
Exhibit B-2 for each Project (each, a "Site"); provided, however, that Owner
shall, at its sole discretion, have the option to use such Wind Turbines in
connection with up to two additional Projects per year (individually an
"Individual Project", and collectively, the "Individual Projects") to be located
on real property at locations to be determined by Owner and subsequently to be
described in Exhibit B-1 and Exhibit B-2 to a separate Wind Turbine Generator
Supply Agreement, which shall be on the same terms as this Agreement other than
as described in Section 3.1(b) of this Agreement (an "Additional Supply
Agreement"), all as more fully described herein. As used herein, the term "Site"
shall be deemed to

1

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




refer to the Site of the Project for the 2008 delivery units, to the Site of the
Project for the 2009 delivery units, and/or to the Site of each Additional
Project designated by Owner, as the context may require. As used herein, the
term "Project" shall mean the applicable Individual Project or Individual
Projects in question (including Additional Projects).

        E.    Following the determination of a Site for a Project pursuant to
this Agreement, Owner (or its assignee) and Seller (in its capacity as Servicer,
the "Servicer") will enter into a Wind Turbine Maintenance and Service Agreement
in the form attached as Exhibit S (the "Service Agreement"), pursuant to which
Servicer will maintain, service and repair the Wind Turbines subject to the
terms thereof.

        F.     MPS represents that it is experienced in designing,
manufacturing, commissioning, and maintaining Wind Turbines and has the
necessary skill, expertise, resources and capacity in order to satisfy its
obligations under this Agreement and EDISON represents that it has all of the
funds, permits, manpower and the necessary skill, expertise, resources and
capacity in order to satisfy its obligations under this Agreement.

        NOW, THEREFORE, in consideration of the foregoing premises, the mutual
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Seller and Owner agree
as follows intending to be legally bound:


Article 1. Definitions


1.1Defined Terms, Phrases.

                        (a)    For purposes of this Agreement, capitalized terms
used herein and not otherwise defined herein shall have the meaning assigned to
such terms in Appendix 1.

                        (b)    As used herein, the phrase "first WTG shipment"
and similar phrases shall be deemed to mean, for the 2008 delivery units, the
first 2008 WTG shipped to the applicable Project, and for the 2009 delivery
units, the first 2009 WTG shipped to the applicable Project.


Article 2. Interpretation


2.1Sections, Articles, Appendices and Exhibits.

        References to Sections, Articles, Appendices and Exhibits are, unless
otherwise indicated, made to Sections of, Articles of, Appendices to and
Exhibits to this Agreement. The parties acknowledge that the Recitals,
Appendices and Exhibits hereto form an integral part hereof.

2.2Headings.

        The headings to Sections and Articles of this Agreement are for ease of
reference only and do not form part of this Agreement and shall not in any way
affect its construction or interpretation.

2

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




2.3Gender.

        The masculine gender shall include the feminine and neuter and the
singular number shall include the plural and vice versa, and references to
persons shall include individuals, bodies corporate, unincorporated associations
and partnerships.

2.4Successors and Assigns.

        References to parties in this Agreement shall be deemed to include
references to their successors and permitted assigns.

2.5Miscellaneous.

        The words "herein," "hereof" and "hereunder" shall refer to this
Agreement as a whole and not to any particular article, section or subsection of
this Agreement. All accounting terms not specifically defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, consistently applied. References to this Agreement
shall include a reference to all Exhibits and Appendices hereto, as the same may
be amended, modified, supplemented or replaced from time to time. References to
any agreement, document or instrument shall mean a reference to such agreement,
document or instrument as the same may be amended, modified, supplemented or
replaced from time to time. The use of the word "including" in this Agreement to
refer to specific examples shall be construed to mean "including, without
limitation" or "including but not limited to" and shall not be construed to mean
that the examples given are an exclusive list of the topics covered. The word
"day" shall constitute a calendar day of twenty-four (24) hours measured from
midnight to the next midnight.


Article 3. Seller's Obligation


3.1Sale of Wind Turbines; Option to Designate Additional Project; Option to
Designate Delivery Location.

                (a)   Upon the terms and subject to the conditions of this
Agreement, Seller hereby agrees to (i) sell and deliver to Owner, and provide
technical advice pursuant to Section 7.3.2 during the assembly, installation and
erection of, the Wind Turbines, as described in the Specifications, and
(ii) perform the Wind Turbine Work.

                (b)   Additional Project Designation. Seller hereby agrees that
Owner has an option to designate up to two additional Projects per year (each,
an "Additional Project") for use of the Wind Turbines. This option is valid only
if the following occurs:

(1) Owner exercises the option by notice to Seller designating one or two
Additional Project sites, together with the selection of the number and models
of turbines to be used at an Additional Project site or sites; delivered to
Seller no later than *** months before first WTG shipment (Owner may exercise
the option in either one notice or in two separate notices given at different
times, provided the last notice must still be delivered no later than *** months
prior to first WTG shipment to its respective Project for the applicable
delivery year); and,

(2) Owner shall use commercially reasonable efforts to schedule each Additional
Project so as to enable Seller to utilize the same technical field advisor
("TFA") and commissioning team to

3

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






support the Project designated under this Agreement and an Additional Project;
provided, however, that Seller agrees to provide multiple TFA and commissioning
teams, if necessary, in order to support two Projects in parallel.
Notwithstanding the foregoing, in the event Owner designates two Additional
Projects in a year, the construction and commissioning work shall not be
scheduled by Owner(s) in a manner such that Seller's TFA team will be required
to work in a parallel time frame on the construction and commissioning work of
more than two Projects. The additional costs associated with the Additional
Projects shall be as set forth in Exhibit W and no Change Order shall be issued
as a result thereof; and

(3) each Additional Project will utilize not less than *** Wind Turbines, nor
more than *** turbines unless covered differently through a formal Change Order;
and

(4) no later than fifteen (15) Business Days following such election of an
Additional Project, Owner and Seller shall enter into an Additional Supply
Agreement containing the same terms and conditions contained in this Agreement,
but with the following changes:

a) Changes to the Site Description, and,

b) Changes to the Site Plan and Site Conditions; and,

c) The Additional Supply Agreements shall not contain a Section 3.1(b), and;

d) Changes to the method of delivery, including any changed Inland
Transportation Quote elected by Owner, as the case may be; and;

e) If the Additional Supply Agreement designates an amount of Wind Turbines
between *** and ***, the Availability Guarantee set forth in Article 11 of the
Additional Supply Agreement shall be amended as follows:

Number of turbines selected = ("Y")

The Availability Guaranty percentage number shall be: ***, rounded to two
decimals. By way of example, if the Additional Supply Agreement designates ***
turbines, the Availability Guaranty shall be adjusted to ***%.

Notwithstanding the foregoing, in the event that the additional site is adjacent
to an existing site designated by Owner for MHI wind turbines such as *** or
***, and the Additional Supply Agreement designates an amount of Wind Turbines
comprising *** through *** (both inclusive), then the Availability Guarantee
percentage number shall be: ***, rounded to two decimals. For the avoidance of
doubt, in the event the additional site is designated adjacent to such an
existing site, and the Additional Supply Agreement designates an amount of Wind
Turbines more than 24, the Availability Guarantee percentage shall be ***%. By
way of example, if the Additional Supply Agreement designates 23 turbines, the
Availability Guarantee shall be adjusted to ***%.

4

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






f) The Contract Price of the Additional Supply Agreement shall be calculated by:

(A) Multiplying the Unit Price in the Agreement times a number ("Z") as follows:

Z = the number of Wind Turbines Owner elects for the Additional Supply
Agreement.

By way of example, if Owner designates 40 Wind Turbines for the additional site,
the Additional Supply Agreement Contract Price shall be as follows: Unit
Price × 40, or by way of another example, if Owner designates another 21 Wind
Turbines for the second additional site after the designation of 40 turbines for
the first additional site, the Additional Supply Agreement Contract Price for
the second Additional Project shall be Unit Price × 21 and;

(B) The Additional Supply Agreement Contract Price in (A) above shall then be
adjusted upwards in the amounts set forth in Exhibit W, and the amount of the
Inland Transportation Quote, if elected by Owner; and,

(5) no later than fifteen (15) Business Days following the election to have an
Additional Supply Agreement, Owner shall cause and issue a Change Order for this
Agreement that:

a) Reduces the Contract Price. The original Contract Price of this Agreement
shall be reduced by an amount equal to the product of multiplying (i) the Unit
Price in this Agreement by (ii) the total number of Wind Turbines Owner selected
for the site or sites contemplated for the Additional Supply Agreement, and;

b) Adjusts the Availability Guarantee. If the remaining number of Wind Turbine
provided under this Agreement after the designation of additional site or sites
under the Additional Supply Agreement is less than ***, the Availability
Guaranty set forth in Article 11 of this Agreement shall be amended as follows:

Number of turbines remained to be supplied under this Agreement = ("y")

The availability guaranty percentage number shall be: ***, rounded to two
decimal places. By way of example, if the remaining number of Wind Turbine
supplied under this Agreement designates is *** turbines, the availability
Guaranty in the original Agreement shall be adjusted to ***%. Notwithstanding
anything to the contrary, if both the original Agreement and an Additional
Supply Agreement are each allocated not less than *** Wind Turbines, then the
Availability Guaranty for both projects shall be ***percent (***%) as set forth
in Section 11.1.

Notwithstanding the foregoing, in the event that the additional site is adjacent
to an existing site designated by Owner for MHI wind turbines such as *** or
***, and the Additional Supply Agreement designates an amount of Wind Turbines
comprising *** through *** (both inclusive), then the Availability Guarantee
percentage number shall be: ***, rounded to two decimals. For the avoidance of
doubt, in the event the additional site is designated adjacent to such an
existing site, and the Additional Supply Agreement designates an amount of Wind
Turbines more than ***, the Availability Guarantee

5

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






percentage shall be ***%. By way of example, if the Additional Supply Agreement
designates *** turbines, the Availability Guarantee shall be adjusted to ***%.

c) Upon Owner's designation of two Additional Projects for a year, deletes this
Section 3.1(b)for such year. For the avoidance of doubt, Section 3.1(b) remains
valid even if Owner designates one Additional Project, provided however the
number of Additional Projects which Owner can designate shall be changed from
two (2) to one (1) for the affected year;

d) Seller and Owner consent and agree that the Contract Price under this
Agreement, as adjusted above in 5(a) above, shall apply retroactively to any
payment amounts set forth in Section 5.2.1, 5.2.2, 5.2.11 and 5.2.12 that have
been received by Seller. Seller shall not be required to reimburse any
overpayments; instead, the overpayment amount shall be immediately and
automatically applied, and considered as payments under the Additional Supply
Agreement. A Change Order shall issue for this Agreement, and the Additional
Supply Agreement shall itself include a provision, that memorializes
reallocation of such payments.

                (c)   Delivery Location Designation. Subject to approval of the
Inland Transportation Quote provided in Section 7.1.2.3, Owner shall designate
the delivery location for the Wind Turbines, which location shall be at the
applicable Site. Owner shall pay Seller for all actual and reasonable costs of
such transportation in accordance with the Transportation Adjustment set forth
in Section 5.1.3.

                (d)   In addition to the creation of separate agreements for
Additional Projects, if Owner designates a Project for the 2009 delivery units
that is different from the Project(s) for any of the 2008 delivery units, then
at Owner's request, Owner and Seller shall enter into a separate agreement for
such 2009 delivery units on all of the same terms and conditions as contained in
this Agreement that apply to the 2009 delivery units so that the 2009 delivery
units are governed by a separate agreement from the 2008 delivery units.

3.2Seller's Duties and Responsibilities.

                3.2.1    Design, Engineering and Delivery. Seller shall cause
MHI to design, engineer and fabricate and shall procure from MHI, transport and
deliver the Wind Turbines to the Site, in accordance with the Delivery Schedule
attached hereto as Exhibit D and Section 7.2.

                3.2.2    Delivery of Documents. Seller shall prepare and deliver
the following documents to Owner for each Project on or before the dates
indicated:

                (a)   The Tower load data (the "Tower Load Data"), within thirty
(30) Business Days following the last to occur of the NTP Date or the date of
Owner's selection of MWT92/2.4 or MWT95/2.4 and 4.5 meter or 4.8 meter diameter
towers for a particular Project.

                (b)   The Tower base flange drawing (the "Tower Base Flange
Drawing") stamped "For Construction," within thirty (30) Business Days following
the last to occur of the NTP Date or the date of Owner's selection of MWT92/2.4
or MWT95/2.4 and 4.5 meter or 4.8 meter diameter towers for a particular
Project.

                (c)   The Tower assembly drawing (the "Tower Assembly
Drawing")indicating the dimensions and weights of each Tower section, within
thirty (30) Business Days following the last to occur of the

6

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




NTP Date or the date of Owner's selection of MWT92/2.4 or MWT95/2.4 and 4.5
meter or 4.8 meter diameter towers for a particular Project.

                (d)   The Tower base plate drawing, within thirty (30) Business
Days following the last to occur of the NTP Date or the date of Owner's
selection of MWT92/2.4 or MWT95/2.4 and 4.5 meter or 4.8 meter diameter towers
for a particular Project.

                (e)   The electrical schematics indicating the mounting and
connection details for the down Tower electrical and communications equipment,
within thirty (30) Business Days following the last to occur of the NTP Date or
the date of Owner's selection of MWT92/2.4 or MWT95/2.4 and 4.5 meter or 4.8
meter diameter towers for a particular Project.

                (f)    The communications protocol document (the "Communications
Protocol"), within thirty (30) Business Days following the last to occur of the
NTP Date or the date of Owner's selection of MWT92/2.4 or MWT95/2.4 and 4.5
meter or 4.8 meter diameter towers for a particular Project.

                (g)   One copy per each Project of the manual describing the
installation and erection of the Wind Turbines (the "Turbine Installation and
Erection Manual"), within thirty (30) Business Days following the last to occur
of the NTP Date or the date of Owner's selection of MWT92/2.4 or MWT95/2.4 and
4.5 meter or 4.8 meter diameter towers for a particular Project.

                (h)   Three (3) copies per Project of the Instruction Manual, on
or before the Project Substantial Completion Date for the particular Project.

                (i)    A proposed schedule of Scheduled Maintenance for a
Project covering the Initial Warranty Period, within thirty (30) Business Days
following the last to occur of the NTP Date or the date of notification of
Owner's election of a Site location for a particular Project pursuant to
Section 7.1.2.

                (j)    The list of the initial Spare Parts recommended by Seller
to be maintained at a Site, within thirty (30) Business Days following the last
to occur of the NTP Date or the date of notification of Owner's election of a
Site location for a particular Project pursuant to Section 7.1.2.

                (k)   Columnar Control Strategy for Wind Turbines, if any is
recommended by Seller under Section 7.1.1(a), not later than sixty (60) days
from Seller's receipt of Site Conditions and Site Plan from Owner pursuant to
Section 7.1.1(a).

                (l)    The manufacturers' factory quality control check-sheet,
concurrently with the shipment of each Wind Turbine nacelle, Tower section and
blade set.

                3.2.3    Provision of Technical Service. Seller shall provide
technical advisory service at the Site during assembly, installation and
erection of the Wind Turbines, pursuant to Section 7.3.2.

                3.2.4    Commissioning of the Wind Turbines. Seller shall
perform Commissioning of all of the Wind Turbines, pursuant to the Commissioning
Procedures and Section 7.4.

                3.2.5    Consumable Parts and Spare Parts. Seller at its sole
cost shall provide, during its performance of Wind Turbine Work, all Spare Parts
and Consumable Parts as described in Exhibit V (Recommended Initial Spare Parts
List) necessary or appropriate to achieve assembly, installation and

7

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Commissioning of the Wind Turbines at the Project. For the avoidance of doubt,
the initial Spare Parts inventory shall be available pursuant to Section 2.3(c)
of the Service Agreement.

                3.2.6    Special Tools. Within thirty (30) Business Days after
the NTP Date, Seller shall provide Owner with a list of all Special Tools.
Seller shall deliver to the applicable Site, assemble and make available one
(1) set of Special Tools for each Project (up to a maximum of four (4) total
sets of Special Tools) as identified in the Turbine Installation and Erection
Manual on or before the first delivery of Wind Turbines to the Site pursuant to
Section 7.2. Owner may at any time request in writing additional sets of Special
Tools at the price of *** US Dollars ($***) per set (FOB Japan Port: Incoterms
2000), provided, however, the fifth set following the above four (4) included
sets of Special Tools, only in event that Owner designates a second Additional
Project, shall be provided by Seller at a discounted price of *** US Dollars
($***) subject to Owner's issuance of purchase order for an additional set of
Special Tools concurrently with the notice to Seller of such second Additional
site designation. Such additional set(s) of Special Tools shall be delivered to
the Site in the United States not later than two hundred ten (210) days from the
Seller's receipt of the remittance by Owner of the appropriate additional price
stated in Seller's invoice following the issuance of Change Order by Owner.
Actual transportation cost, including but not limited to; the cost of ocean
freight from Japan to the Port of Entry, the costs of insurance for
transportation to the Site entrance, the cost of inland freight and delivery
(but excludes the unloading costs) at the Site entrance and all customs duties
and other similar taxes due upon the importation of the additional sets of
Special Tools into the United States plus 12.5% shall be paid by Owner to Seller
within ten (10) Business Days after Owner's receipt of the invoice issued by
Seller. Owner shall be liable for and shall pay all present and future taxes and
duties levied upon the Special Tools in the United States including any sales
tax, use tax, value added taxes, property tax, excise or similar taxes payable
within the United States; if Seller is required by Applicable Law to pay or
collect any such taxes on the additional Special Tools, then such taxes shall be
paid by Owner in addition to the invoiced price.

                3.2.7    Permits. Seller shall obtain all Permits required for
the importation, transportation and delivery of the Wind Turbines to the Site
subject to Section 4.1.

                3.2.8    Calibration. Seller shall cause each turbine controller
and each Wind Turbine Anemometer to be checked for accuracy and calibrated prior
to delivery to the Site. All of the Wind Turbine Anemometers and any spare Wind
Turbine Anemometers shall be calibrated utilizing NIST or MEASNET methods and
standards. Prior to commencement of Commissioning of each Wind Turbine, Seller
shall provide to Owner a calibration report for each Wind Turbine Anemometer
which will include individual calibration documentation and a description of the
methodology used.

                3.2.9    Parent Guaranty. Seller shall deliver to Owner, on or
prior to the NTP Date, a guaranty agreement executed by its parent company (MHI)
in the form attached hereto as Exhibit C-1 (the "MHI Guaranty Agreement"),
pursuant to which MHI will guarantee Seller's performance and payment
obligations under this Agreement and the Service Agreement.

3.3Standard of Performance.

        Seller shall perform the Wind Turbine Work in accordance with the
Specifications, Applicable Law, Prudent Wind Industry Practices, Permits
described in Section 3.2.7, the Turbine Installation and Erection Manual (each
such manual as modified by Seller from time to time; provided, that the manuals
in effect at a given time shall govern the work performed at such time and any
later

8

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




modifications to any manual shall not render the work so performed inconsistent
with the Requirements), and other express requirements of this Agreement
(collectively, the "Requirements").

3.4Cooperation and Non-interference.


        Seller acknowledges that, concurrently with the performance of the Wind
Turbine Work under this Agreement, BOP Contractor will be erecting the WTGs and
supplying, constructing, installing, and testing the balance of plant on behalf
of Owner pursuant to the BOP Contract. Seller, on commercially reasonable basis,
agrees not to interfere with the work of Owner and the BOP Contractor and
Owner's other wind turbine generators operating within the construction area of
the Project; provided that Owner had given Seller reasonable advance notice of
actual or potential interference. Without limitation of Sections 6.1 and 6.2,
Seller agrees to reasonably cooperate with Owner and BOP Contractor and to
reasonably coordinate Seller's performance of the Wind Turbine Work with such
other persons so as to allow Owner to cause all work performed at the Site to be
completed in a timely and efficient manner, provided that Seller shall not be
required to deviate from the Requirements. In addition, Seller will attend all
coordination meetings at the Site provided that not less than two (2) Business
Days prior notice of such meeting is given to Seller. Seller shall reasonably
cooperate with Owner, at Owner's expense, in connection with Owner's efforts to
obtain approvals, certificates, and Permits required to complete the Project.

3.5GL Certification.

        Seller shall provide to Owner a Germanischer Lloyd ("GL") A-design
certificate for the MWT92 model(s) and configurations, with Owner's selection of
either or both of a) a 4.5 meter or b) a 4.8 meter diameter tower, including
GL's power curve confirmation for the Wind Turbines prior to i) March 31, 2008
(with respect to the 4.5 meter diameter towers) or ii) September 30, 2007 (with
respect to the 4.8 meter diameter towers), for the relevant turbine which shall
be consistent with the Specifications and contain no qualification, exception or
conditions. In addition, Seller shall provide to Owner, prior to March 31, 2008,
a GL A-design certificate for the MWT95 model(s) and configurations (including
both the 4.5 meter and the 4.8 meter diameter towers), including Seller's
preliminary power curve test report or engineering sheet for the Wind Turbines,
and within six (6) months thereafter provide GL's power curve confirmation for
the relevant turbine which shall be consistent with the Specifications and
contain no qualification, exception or conditions. If Owner elects the Cold
Weather Package for some or all of the Wind Turbines pursuant to Section 5.1.2,
then Seller shall by December 31, 2009 supply to Owner a GL A-design certificate
for such Wind Turbine models, as modified to be equipped with the Cold Weather
Package, which shall be consistent with the Specifications (as modified to
include the Cold Weather Package) and contain no qualification, exception or
conditions, along with confirmation that the GL power curve confirmations for
such Wind Turbine models have not been affected by the addition of the Cold
Weather Package. The Wind Turbines to be supplied by Seller to the Owner under
this Agreement shall be materially consistent with the wind turbine generators
for which the GL A-design certificate was issued, and will include any
modifications or upgrades that were implemented in order to obtain said
certificate. Seller shall not provide any site specific certification or
confirmation. Failure of Seller to provide to Owner each GL A-design certificate
and each GL power curve confirmation as provided in this Section 3.5 shall
constitute a default pursuant to Section 16.1 hereof.

9

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






Article 4. Owner's Obligations


        Owner shall perform all of its obligations and duties under this
Agreement, including but not limited to:

4.1Project Site Access.

        Provide to Seller and its subcontractors and their respective employees
and agents reasonable access to each Site and locations for Delivery as
necessary to permit Seller to perform the Wind Turbine Work. The access to the
Sites and such Delivery areas provided by Owner shall be broad enough and
otherwise sufficient to permit access and egress by heavy trucks and highway
trailers under normal weather conditions and shall comply with the requirements
of Exhibit D-1.

4.2Storage, Security Turbine Equipment.

        Owner shall provide, at its cost, appropriate storage at or near the
Site and security for all Major Components, equipment, Consumable Parts,
materials, supplies and other equipment required to assemble, erect and install
the Wind Turbine, undertake Commissioning, and otherwise perform Seller's
obligations under this Agreement. Owner shall also use the same care to protect
any of Seller's property at or near the Site as it does with its own property
and shall be responsible for any damage to such property resulting from its
failure to use such care. Owner shall, and shall cause all of its employees,
agents and subcontractors, to follow reasonable safety measures and procedures
at the Site.

4.3Mechanical Completion.

        Owner shall be responsible for achieving Mechanical Completion of each
individual WTG delivered by Seller, which such installation of the WTGs shall be
in accordance with the Turbine Installation and Erection Manual and in
compliance with Applicable Laws and Prudent Wind Industry Practices.

4.4Payment.

        Owner shall pay to Seller all payments due in accordance with this
Agreement in compensation for Seller's performance of the Wind Turbine Work.

4.5Parent Guaranty.

        If Owner is an entity other than Edison Mission Energy, Owner shall
deliver to Seller on or prior to the NTP Date, a guaranty agreement executed by
its parent company in the form attached hereto as Exhibit C-2 (the "Owner Parent
Guaranty Agreement"), pursuant to which the parent company of the Owner will
guarantee Owner's payment obligations under this Agreement and the Service
Agreement..

4.6Equipment Unloading.

        The Owner shall unload all Wind Turbines, Special Tools, Consumable
Parts and Spare Parts, at its own cost and risk, in accordance with the
requirements set forth in Section 7.2.1 (c).

10

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




4.7Permits.

        Owner shall be responsible for all Owner's Permits.

4.8Acceptance of Electricity Generated by WTGs during Commissioning.

        Owner shall make electricity available during Commissioning.

        Owner shall accept electricity generated by the WTGs during
Commissioning. The Balance of Plant shall be designed by Owner to meet the
interconnection requirements of the Interconnection Utility and based on the
Specifications. Seller shall not be responsible for any loss or damage due to
noncompliance by Owner with the interconnection requirements of the
Interconnection Utility.

4.9Cooperation and Non-Interference.

        Owner agrees (or shall cause BOP Contractor) not to interfere with
Seller's performance of the Wind Turbine Work at or near the Site; provided that
Seller had given Owner reasonable advance notice of actual or potential
interference.

        Owner agrees (or shall cause BOP Contractor) to reasonably cooperate and
coordinate with Seller so as to allow Seller to cause all the Wind Turbine Work
performed at the Site to be completed in a timely and efficient manner.

4.10Notice to Proceed.

        Owner shall deliver to Seller the NTP(s) on or before March 29, 2007 for
the 2008 delivery units, and on or before June 30, 2007 for the 2009 delivery
units (each date being the "NTP Deadline" for the applicable delivery units, and
the date of actual issuance of an NTP being hereafter referred to as the "NTP
Date" for the applicable units). In the event that Owner does not, for any
reason (A) pay to Seller the NTP Payment applicable to the affected 2008 or 2009
delivery units when required pursuant to Section 5.2.2 or 5.2.12; and
(B) deliver (i) the original Owner Parent Guaranty Agreement if required
pursuant to Section 4.5, and (ii) the NTP to Seller on or before the applicable
NTP Deadline, then this Agreement shall terminate without further notice with
respect to the delivery units to which such NTP Deadline related, and the
Reservation Fee (described in Section 5.2.1 and 5.2.11) applicable to affected
2008 or 2009 delivery units shall be retained by Seller as a nonrefundable
cancellation fee. An election by Owner not to deliver an NTP for the 2008
delivery units, or not to provide the other funds or information required by
this Section with respect to the 2008 delivery units, shall not affect Owner's
right to exercise its option to deliver an NTP with respect to the 2009 delivery
units. Similarly, an election by Owner not to deliver an NTP for the 2009
delivery units, or not to provide the other funds or matters required by this
Section with respect to the 2009 delivery units, shall not affect Owner's rights
with respect to the 2008 delivery units.

4.11Owner's Other Obligations.

                (a)   Communication Lines. Owner shall provide Seller with
internet access to the SCADA system, commencing with Commissioning through
Project Substantial Completion. Such access shall be limited to (a) data access
for analytical purposes and (b) control software access for monitoring,
parametric verification, and Owner approved editing. WTG operating control
access will only be provided as determined appropriate by the Owner. All such
access shall be considered strictly

11

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




confidential and solely utilized for the benefit of the Project. Owner shall
only be required to install the lines, cabling and wiring on the Site such that
the WTGs are connected to the Owner's operation and maintenance facility located
at or near the Site.

                (b)   Permitting Cooperation. If requested by Seller, Owner
shall, at no cost or expense to Owner, cooperate with Seller to obtain the
Seller Permits.

                (c)   BOP Safety Manual. Owner shall deliver any BOP Contractor
Safety Manual to Seller promptly upon receipt thereof from BOP Contractor.

                (d)   Site Conditions. Owner shall provide to Seller the Site
Conditions of the Site as required under this Agreement in the form attached
hereto as Exhibit G-1.

                (e)   Mechanical Completion Schedule. Owner shall provide Seller
with l a schedule, updated weekly once Owner's work on the Project commences,
setting forth the number of WTGs per Site and dates by which same are expected
to achieve Mechanical Completion.

                (f)    Office Space. Owner shall provide Seller with reasonable
office space at a location at or near the Site.

                (g)   BOP Contractors. Owner shall provide Seller with a list of
the names and notice addresses of the BOP Contractors, if any, within a
reasonable period of time after such BOP Contractors are engaged by the Owner,
and shall update such list if any other BOP Contractors are engaged by Owner.


Article 5. Contract Price and Payment


5.1Unit Price; Contract Price and Tax.

        As full and complete payment for each Wind Turbine delivered in
accordance with the provisions of this Agreement, the performance of the Wind
Turbine Work and Seller's other obligations under this Agreement with respect
thereto, Owner shall pay to Seller in the manner and at the time specified in
Section 5.2 below, and Seller shall accept as payment in full by Owner, the
applicable sum from the following price table, depending on the delivery unit
year and Owner's selection of MWT92/2.4 or MWT95/2.4 models and of 4.5 meter or
4.8 meter diameter towers, which election by Owner shall be made no later than
*** months before first WTG shipment as per Exhibit D.

12

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Year 2008 units

--------------------------------------------------------------------------------

Model
  ("Unit Price")
  ("Contract Price") (83 units)


--------------------------------------------------------------------------------

(i) MWT92/2.4 with 4.5 meter diameter towers (*)   ¥***
plus US$***   ¥***
plus US$***

--------------------------------------------------------------------------------

(ii) MWT92/2.4 with 4.8 meter diameter towers   ¥***
plus US$***   ¥***
plus US$***

--------------------------------------------------------------------------------

(iii) MWT95/2.4 with 4.5 meter diameter towers(*)   ¥***
plus US$***   ¥***
plus US$***

--------------------------------------------------------------------------------

(iv) MWT95/2.4 with 4.8 meter diameter towers ("2008 Basic Model")   ¥***
plus US$***   ¥***
plus US$***

--------------------------------------------------------------------------------

Year 2009 units

--------------------------------------------------------------------------------

model
  ("Unit Price")
  ("Contract Price") (83 units)


--------------------------------------------------------------------------------

(i) MWT92/2.4 with 4.5 meter diameter towers(*)   ¥***
plus US$*** (*)   ¥***
plus US$*** (*)

--------------------------------------------------------------------------------

(ii) MWT92/2.4 with 4.8 meter diameter towers   ¥***
plus US$***   ¥***
plus US$***

--------------------------------------------------------------------------------

(iii) MWT95/2.4 with 4.5 meter diameter towers(*)   ¥***
plus US$***   ¥***
plus US$***

--------------------------------------------------------------------------------

(iv) MWT95/2.4 with 4.8 meter diameter towers ("2009 Basic Model")   ¥***
plus US$***   ¥***
plus US$***

--------------------------------------------------------------------------------

(*) The Unit Price and Contract Price relating to 4.5 meter diameter tower,
except for the amount to be increased in accordance with other condition herein
defined such as Escalation Adjustment, may be subject to minor reduction to be
identified by Seller not later than the site designation made by Owner.

The Contract Price is for all Wind Turbines and the Wind Turbine Work and
includes packing costs, the costs of insurance for transportation of the Wind
Turbines, the cost of freight and delivery of the Wind Turbines. Seller shall
pay all customs duties and any other similar taxes due upon the importation of
the Wind Turbines into the United States. Owner shall be liable for and shall
pay all present and future other taxes and duties including any sales tax, use
tax, value added tax, property tax, excise or other similar taxes payable within
the United States; if Seller is required by Applicable Law to pay or collect any
such taxes on the Wind Turbine Work, then such taxes shall be paid by Owner in
addition to the Contract Price. The Contract Price stated above excludes (i) any
unloading costs, costs for assembly, installation and erection of the Wind
Turbines at the Site, and balance of plant costs, all of which are the
responsibility of Owner, (ii) the Technical Advisory Fee, which shall be paid
separately in accordance with Section 7.3.2(a), (iii) any other sums expressly
required under this Agreement to be paid or reimbursed by Owner to Seller and
not described in this Section 5.1, (iv) if Seller is requested to supply
additional sets of Special Tools pursuant to Section 3.2.6, any additional price
therefore invoiced pursuant to Section 3.2.6, (v) the Cold Weather Package
option, which shall be ordered and priced pursuant to Section 5.1.2, (vi) the
Transportation Adjustment, which shall be ordered and priced pursuant to
Section 5.1.3, and the Inland Transportation Adjustment, which shall be ordered
and priced pursuant to Section 7.1.2.3, (vii) the Commissioning Fee as described
in Section 5.1.5, (viii) the Lift Assist System option, which shall be ordered
and priced pursuant to Section 5.1.7, and (ix) the 50

13

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Hertz option, which shall be ordered and priced pursuant to Section 5.1.8. With
respect to the sums described in items (ii) through ix), inclusive, Owner shall
be liable for and shall pay all present and future taxes and duties including
any sales tax, use tax, value added tax, property tax, excise or other similar
taxes payable within the United States; if Seller is required by Applicable Law
to pay or collect any such taxes on such items, then such taxes shall be paid by
Owner in addition to the Contract Price.

                5.1.1    Currency Conversion. Concurrently with the applicable
NTP Payment, Owner may elect to convert any further payable Japanese Yen portion
of the Contract Price associated with the WTGs covered by the applicable NTP
Payment, except for the payments previously or concurrently made pursuant to
Section 5.2.1, 5.2.2, 5.2.11 and 5.2.12, into US Dollars at the one month
averaged exchange rate quoted in the Wall Street Journal, Western Regional
Edition under the caption "Global Stocks and Currencies—Currencies" for the 30
trading days immediately prior to the date the applicable NTP Payment is made
(or if such delivery date is not a trading day, the first trading day
thereafter) plus currency hedge cost offered by The Bank of Tokyo-Mitsubishi
UFJ; provided, however, that Owner (i) delivers a nonbinding written notice to
Seller of its intention to make such conversion no later than five (5) Business
Days prior to the applicable NTP Payment date; and (ii) delivers binding and
irrevocable instructions to Seller with respect to such conversion as early as
practicable, but in no event later than 12 Noon, Pacific Time, on the proposed
trading day. In the event that Owner does not exercise such option as provided
herein, then the Contract Price for the WTGs covered by the applicable NTP
Payment shall remain payable in accordance with Section 5.2 below in Japanese
Yen and US Dollars in the ratio that the two currencies bear to each other in
the Contract Price. In the event that Owner does exercise such option as
provided herein, then, following such currency conversion, the remaining payable
Contract Price for the affected Wind Turbines shall be payable solely in US
Dollars, except for the payment of escalation adjustment pursuant to
Section 5.1.6. Notwithstanding the foregoing, Owner may elect currency
conversion for the First 2008 Units (NTP Payment date of March 29, 2007) by
giving written notice of such election to Seller no later than March 30, 2007
(and Owner shall be deemed to have given the non-binding notice of intention to
make such conversion specified in clause (i) of the first sentence in this
Section simultaneously with execution of this Agreement).

                5.1.2    Cold Weather Package. The Cold Weather Package will be
available for inclusion on applicable Wind Turbines scheduled for delivery as
shown on Exhibit D. Owner may elect to purchase the Cold Weather Package for
each Wind Turbine by giving written notice of the same to Seller within thirty
(30) days after designation of the Site for such Wind Turbines. Seller shall
provide its good faith estimate of the cost of such Cold Weather Package (per
turbine model) no later than August 31, 2007, and shall update such estimate
from time to time as the cost becomes more certain; provided, however, that the
final cost of such Cold Weather Package (per turbine model) shall not exceed
US$*** per Wind Turbine. If Owner selects a Cold Weather Package and
subsequently Seller provides the Cold Weather Package to other purchasers of
similar of Wind Turbines with scheduled deliveries in 2008 or 2009 for a lower
price than that charged Owner, then the price charged Owner for the Cold Weather
Package shall be automatically adjusted to such lower price and, if already
paid, the amount overpaid shall be promptly refunded to Owner.

                5.1.3    Transportation Adjustment. The Contract Price stated in
Section 5.1 is based on shipment as follows: (i) Wind Turbine components
originating from Japan, DDP United States Port of Entry on the West Coast that
can accommodate delivery of the Wind Turbines (INCOTERMS 2000), (ii) Tower,
ex-works of US factory location or through US Customs to a DDP Port of Entry on
the West Coast that can accommodate delivery of the Wind Turbines, and
(iii) blade, ex-works of Santa Teresa, New Mexico (the "Port of Entry"). As
early as practicable, but in no event later than

14

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




16 months before WTG first shipment to a Project, Owner may elect by written
notice to Seller to change the Port of Entry, or to elect multiple Ports of
Entry, into the United States provided, however, that the Contract Price shall
be equitably adjusted to be increased (and in no event to be decreased) so that
Seller shall recover all actual and reasonable costs and expenses incurred in
the change of Port of Entry (the "Transportation Adjustment").

                5.1.4    Inland Transportation Costs. The Contract Price stated
in Section 5.1 includes all transportation related costs to the Port of Entry,
does not include costs for transporting the Wind Turbines from the Port of Entry
to the Site. The Inland Transportation Costs (as defined in Section 7.1.2.3)
shall be payable as provided in Section 5.2.10 and 5.2.20.

                5.1.5    Commissioning Fee. Seller is responsible for
Commissioning of all the Wind Turbines by provision of its commissioning
engineers (the "Commissioning Engineers") services. The fee for such
Commissioning Engineers' services shall be calculated on a rendered basis, in
accordance with Technical Advisor Fee Schedule attached hereto as Exhibit L (the
"Commissioning Fee"). The Contract Price stated in Section 5.1 does not include
the Commissioning Fee, and the Owner shall pay the Commissioning Fee on a
monthly basis pursuant to Section 5.2.9 and 5.2.19.

                5.1.6    Contract Price Adjustment. The Contract Price stated in
Section 5.1 shall reflect (i) the actual models of Wind Turbines selected by
Owner from the MHI MWT95/2.4 wind turbine generator with 4.8 meter diameter
tower (the "2008 Basic Model" or "2009 Basic Model", collectively, the "Basic
WTG Model") based on the Price Table in accordance with Section 5.1, (ii) the
Escalation Adjustment, if the Escalation Adjustment is required in accordance
with Exhibit X (the "Escalation Adjustment Procedure"), and (iii) the cost to
modify the WTG Specifications if the WTG Specifications have to be modified to
meet Site Conditions and/or the Site Plan stated in Section 7.1; provided,
however, that such adjustment(s) shall apply only in the event that the Owner
elects a different WTG model from the Basic WTG Model, the Escalation Adjustment
is required or the WTG Specifications are modified as a result of site specific
changes in the Site Conditions and/or Site Plan.

                5.1.7    Lift Assist System Option. The Lift Assist System
option will be available for all Wind Turbines. Owner may elect to purchase the
lift assist system for each Wind Turbine by giving written notice of the same to
Seller 15 months prior to first WTG shipment. Upon such election, the Unit Price
shall increase by an amount equal to the cost of the Lift Assist System plus
***%, and the Contract Price shall increase by an amount equal to the cost of
the Lift Assist System plus ***% multiplied by the number of Wind Turbines for
which the Lift Assist System is ordered.

                5.1.8    50 Hertz Option. Owner may elect to convert the
specification of WTGs from 60 Hz to 50 Hz by giving written notice to Seller
15 months prior to WTG first shipment. In the event that such election leads to
the change of delivery location from inside the United States to outside the
United States (e.g., Europe), the appropriate and reasonable terms and condition
including, but not limited to, the Contract Price, delivery terms, delivery
schedule, etc. shall be revised and mutually agreed between Owner and Seller;
provided, however, that Seller shall have the option, exercisable within 60 days
after notice from Owner of the proposed change, to decline and/or change the
Availability Guarantee, and the Service Agreement if the location selected by
Owner presents obstacles that frustrate or prevent Seller's performance of its
duties, and if Seller elects to make such adjustments, then Owner may withdraw
its election pursuant to this Section 5.1.8 without penalty or cost so long as
Owner gives written notice to Seller within ten (10) Business Days after Owner's
receipt of Seller's election to make some or all of such adjustments.

15

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




5.2Payment Schedule and Method.

        Owner shall be obligated to pay the Contract Price (including any
increase or adjustment thereto) to Seller by wire transfer to such account as
may be directed by Seller in writing at the following times in the installments
indicated provided; however, that each installment shall be due within ten
(10) Business Days following delivery of Seller's invoice for the same (with the
exception of the Reservation Fee, as provided in Section 5.2.1 and 5.2.11 below)
The Contract Price shall be the Contract Price of the Basic WTG Model as defined
in Price Table in Section 5.1 unless Owner selects the different model of WTG:

For the 2008 delivery units

        (For the purposes of Sections 5.2.1 through 5.2.10, all references to
"Contract Price" shall be deemed to be references to the Contract Price for 2008
delivery units and all references to WTGs or components thereof shall be deemed
to be references to the 2008 delivery units).

                5.2.1    Reservation Fee:

                (a)   with respect to the First 2008 Units, Seller and Owner
agree that a reservation fee equal to *** percent (***%) of the Contract Price
for such First 2008 Units is due and payable upon execution and delivery of this
Agreement. Seller acknowledges that Owner has previously paid the sum of *** US
dollar ($***) and any other fee paid if any, which the parties agree shall be
treated as a part of the Reservation Fee to be credited toward the payment of
the Reservation Fee.

                (b)   With respect to the Last 2008 Units, Seller and Owner
agree that a reservation fee equal to *** percent (***%) of the Contract Price
for such Last 2008 Units is due and payable upon execution and delivery of this
Agreement.

                5.2.2    ***% NTP Payment:

                (a)   With respect to the First 2008 Units, Owner shall be
obligated to pay Seller an amount equal to *** percent (***%) of the Contract
Price for the First 2008 Units on or before March 29, 2007 (an "NTP Payment").

                (b)   With respect to the Last 2008 Units, Owner shall be
obligated to pay Seller an amount equal to *** percent (***%) of the Contract
Price for the Last 2008 Units (an "NTP Payment") on or before May 20, 2007.

                5.2.3    ***% Twelve (12) Months Before 1st Shipment (Last 2008
Units Only). With respect to the Last 2008 Units only, upon the date which is
twelve (12) months prior to the first scheduled shipment of a Wind Turbine
nacelle for the Last 2008 Units from the manufacturer in Japan as described in
the Delivery Schedule, Owner shall be obligated to pay to Seller an amount equal
to *** percent (***%) of the Contract Price for the Last 2008 Units.

                5.2.4    ***% Four (4) Months Before 1st Shipment. Upon the date
which is four (4) months prior to the first scheduled shipment of a Wind Turbine
nacelle from the manufacturer in Japan as described in the Delivery Schedule,
Owner shall be obligated to pay to Seller an amount equal to *** percent (***%)
of the Contract Price.

16

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




                5.2.5    ***% Ex-Works Factory: Upon the date which is fourteen
(14) Business Days prior to shipment of Ex-Works factory of all WTG components,
Owner shall be obligated to pay to Seller an amount equal to *** percent (***%)
of the Contract Price. In addition, thirty (30) days prior to the scheduled
Ex-Works date, Owner shall deliver to Seller an irrevocable letter of credit in
the form attached as Exhibit U hereto issued by a bank reasonably satisfactory
to Seller, for the remainder of the Contract Price including the amount
increased by the Escalation Adjustment if any, terminable upon the payment in
full of the Contract Price. Upon each payment by Owner pursuant to
Section 5.2.5, 5.2.6, and 5.2.7, the amount of an irrevocable letter of credit
shall be reduced in an amount corresponding to the payments made by Owner.

                5.2.6    *** % Upon Delivery: Upon delivery of all components
identified in Exhibit E(the "Component Shipping List") for a complete WTG to the
Site pursuant to Section 7.2, Owner shall be obligated to pay to Seller an
amount equal to *** percent (***%) of the Contract Price pro rated per WTG.

                5.2.7    *** % Upon Completion of Commissioning. Within ten
(10) Business Days from issuance or deemed issuance of the Commissioning
Certificate attached hereto as Exhibit N of each WTG, Owner shall be obligated
to pay Seller an amount equal to *** percent (***%) of the Contract Price pro
rated for each WTG; provided, however, Owner shall not be obligated to make such
payment (or portion thereof) to the extent that making such payment would cause
the unpaid portion of the Contract Price to be less than *** percent (***%) of
the then current total estimated cost of the Punch List.

                5.2.8    Technical Advisory Fee. The Technical Advisory Fee
shall be calculated on a rendered basis, in accordance with Technical Advisor
Fee Schedule attached hereto as Exhibit L and as further provided in
Section 7.3.2, and shall be paid upon Seller's invoice net thirty (30) days.

                5.2.9    Commissioning Fee. The Commissioning Fee shall be
calculated on a rendered basis, in accordance with Technical Advisor Fee
Schedule attached hereto as Exhibit L, and shall be paid to Seller on a monthly
basis upon Seller's invoice net thirty (30) days.

                5.2.10    Inland Transportation Costs. The Inland Transportation
Costs shall be determined as provided in Section 7.1.2.3 and shall be paid to
Seller on a monthly basis upon Seller's invoice net thirty (30) days, commencing
on such date as provided in the Inland Transportation Quote.

For the 2009 delivery units

        (For the purposes of Sections 5.2.11 through 5.2.20, all references to
"Contract Price" shall be deemed to be references to the Contract Price for 2009
delivery units and all references to WTGs or components thereof shall be deemed
to be references to the 2009 delivery units).

                5.2.11    ***% Reservation Fee. Seller and Owner agree that a
reservation fee equal to *** percent (***%) of the Contract Price is due and
payable upon execution and delivery of this Agreement.

                5.2.12    ***% NTP Payment. On or before August 30, 2007, Owner
shall be obligated to pay Seller an amount equal to *** percent (***%) of the
Contract Price (an "NTP Payment").

17

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




                5.2.13    ***% Twelve (12) Months Before 1st Shipment. Upon the
date which is twelve (12) months prior to the first scheduled shipment of a Wind
Turbine nacelle from the manufacturer in Japan as described in the Delivery
Schedule, Owner shall be obligated to pay to Seller an amount equal to ***
percent (***%) of the Contract Price.

                5.2.14    ***% Four (4) Months Before 1st Shipment. Upon the
date which is four (4) months prior to the first scheduled shipment of a Wind
Turbine nacelle from the manufacturer in Japan as described in the Delivery
Schedule, Owner shall be obligated to pay to Seller an amount equal to ***
percent (***%) of the Contract Price.

                5.2.15    ***% Ex-Works Factory: Upon the date which is fourteen
(14) Business Days prior to shipment of Ex-Works factory of all WTG components,
Owner shall be obligated to pay to Seller an amount equal to *** percent (***%)
of the Contract Price. In addition, thirty (30) days prior to the scheduled
Ex-Works date, Owner shall at its own selection, deliver to Seller an
irrevocable letter of credit in the form attached as Exhibit U hereto issued by
a bank reasonably satisfactory to Seller, for the remainder of the Contract
Price including the amount increased by the Escalation Adjustment if any,
terminable upon the payment in full of the Contract Price. Upon each payment by
Owner pursuant to Section 5.2.15, 5.2.16 and 5.2.17, the amount of an
irrevocable letter of credit shall be reduced in an amount that corresponds to
the amount of payment made.

                5.2.16    ***% Upon Delivery: Upon delivery of all components
identified in Exhibit E(the "Component Shipping List") for a complete WTG to the
Site pursuant to Section 7.2, Owner shall be obligated to pay to Seller an
amount equal to *** percent (***%) of the Contract Price pro rated per WTG.

                5.2.17    ***% Upon Completion of Commissioning. Within ten
(10) Business Days from issuance or deemed issuance of the Commissioning
Certificate attached hereto as Exhibit N of each WTG, Owner shall be obligated
to pay Seller an amount equal to *** percent (***%) of the Contract Price pro
rated for each WTG; provided, however, Owner shall not be obligated to make such
payment (or portion thereof) to the extent that making such payment would cause
the unpaid portion of the Contract Price to be less than *** percent (***%) of
the then current total estimated cost of the Punch List.

                5.2.18    Technical Advisory Fee. The Technical Advisory Fee
shall be calculated on a rendered basis, in accordance with Technical Advisor
Fee Schedule attached hereto as Exhibit L and as further provided in
Section 7.3.2, and shall be paid upon Seller's invoice net thirty (30) days.

                5.2.19    Commissioning Fee. The Commissioning Fee shall be
calculated on a rendered basis, in accordance with Technical Advisor Fee
Schedule attached hereto as Exhibit L, and shall be paid to Seller on a monthly
basis upon Seller's invoice net thirty (30) days.

                5.2.20    Inland Transportation Costs. The Inland Transportation
Costs shall be determined as provided in Section 7.1.2.3 and shall be paid to
Seller on a monthly basis upon Seller's invoice net thirty (30) days, commencing
on such date as provided in the Inland Transportation Quote.

18

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






Article 6. Change Orders and Suspension


6.1Change Order.

                6.1.1    Change Order Process. Either Owner or Seller may
request changes in the Wind Turbine Work within the general scope of this
Agreement consisting of additions, deletions, or other revisions. If a Party so
desires to change the Wind Turbine Work, it shall submit a change request to the
other Party in writing. Within ten (10) Business Days of delivery of any such
request, requesting Party shall submit a detailed proposal requesting the change
stating (i) the increase or decrease, if any, in the Contract Price which would
result from such change, and (ii) the effect, if any, upon the Delivery
Schedule, the Guaranteed WTG Commissioning Completion Date and/or any other
guaranteed date of completion hereunder by reason of such proposed change, and
(iii) the impact such change may have on any other provision in the Contract
Documents affected by the change. The Party receiving such request of a Change
Order shall have seven (7) Business Days to accept or reject in writing such
proposal in relation to the requested change. Upon mutual agreement with regard
to the proposal, Owner and Seller shall execute a Change Order reflecting the
requested change in the Wind Turbine Work and proposed adjustments, if any, in
the Contract Price, the Delivery Schedule, the Guaranteed WTG Commissioning
Completion Date and/or any other guaranteed date of completion hereunder, and/or
an equitable adjustment in such other provision in the Contract Documents
affected by the change. In the event the receiving Party disagrees with the
requesting Party's proposal, the receiving Party shall notify the requesting
Party that it has decided to decline the requested change. Should receiving
Party fail to respond to requesting Party in writing within the foregoing seven
(7) Business Day period, the receiving Party shall be deemed to have declined
the requested change.

                6.1.2    No Change. Notwithstanding anything to the contrary
contained in this Contract, a Party shall not be obligated to proceed with any
change in the Wind Turbine Work requested by the other Party unless and until a
Change Order is executed by the parties in relation to such change. Further,
Seller shall not be required to implement a requested change in the Wind Turbine
Work by Owner if Seller reasonably believes the implementation of such change
could impair its ability to achieve any of the performance guarantees,
warranties or covenants set forth in the Contract Documents. Seller shall not
perform any Change Orders until Owner has approved in writing the proposed
adjustments.

                6.1.3    Change Order Caused by a Force Majeure Event. If a
Force Majeure Event occurs that adversely affects the Wind Turbine Work such
that Seller's performance of the Wind Turbine Work is temporarily or permanently
prevented, Seller shall be entitled to a Change Order reflecting such impact of
such Force Majeure Event, including equitable extensions of guaranteed dates of
completion, taking into account each day Seller's performance hereunder is
prevented due to such Force Majeure Event; provided, however, that (i) to the
extent Seller is compensated for the effect of a Force Majeure Event by
insurance required to be maintained pursuant to Article 17, or (ii) to the
extent Owner would have been so compensated but for Seller's failure to provide
such insurance, Seller shall not be entitled to a Change Order adjusting the
Contract Price for such Force Majeure Event. Seller must request such Change
Order in writing within fifteen (15) Business Days after Seller first becomes
aware or should reasonably have been aware of the event that Seller asserts is a
Force Majeure Event.

                6.1.4    Change Order Caused by Owner Delays. If an event of
Owner Delays occurs that adversely affects on the Seller's performance of the
Wind Turbine Work, Seller shall be entitled to a Change Order reflecting such
impact of such event of Owner Delays on the Wind Turbine Work,

19

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




including, but not limited to, the Contract Price, the Delivery Schedule, the
Warranty and the Guaranteed WTG Commissioning Completion Date.

        Seller must request such Change Order in writing within fifteen
(15) Business Days after Seller first becomes aware or should reasonably has
been aware of the event that Seller asserts is an event of Owner Delays.

                6.1.5    Change Order Caused by Suspension. In the event of
occurrence of suspension of the Wind Turbine Work by Seller pursuant to
Section 6.2, Seller shall be entitled to a Change Order reflecting the result
and impact of such suspension on the Wind Turbine Work, including, but not
limited to, Contract Price, the Delivery Schedule, the Warranty and the
Guaranteed WTG Commissioning Completion Date.

        Seller must request such Change Order in writing within fifteen
(15) Business Days after cessation of such suspension.

                6.1.6    Change Order Caused by Change in Law. If a Change in
Law occurs that adversely affects on the Seller's performance of the Wind
Turbine Work, Seller shall be entitled to a Change Order reflecting the impacts
of such Change in Law on the Wind Turbine Work, including, but not limited to,
the Contract Price, the Delivery Schedule, the Warranty and the Guaranteed WTG
Commissioning Completion Date.

6.2Suspension Upon Nonpayment.

        In the event that any payments due under the Contract Documents (other
than the NTP Payment) are not received within thirty (30) days from the date
payment is due, provided that the unpaid amounts are not the subject of a good
faith dispute, Seller may suspend performance of the Wind Turbine Work upon
seven (7) Business Days written notice Owner. If such nonpayment from Owner
continues for more than sixty (60) days, Seller shall have a remedy in
accordance with Section 16.2. Seller will resume performance promptly after all
outstanding amounts due are received. Upon doing so, Seller shall be entitled to
an equitable adjustment in the Contract Price, and the time for performance of
the Wind Turbine Work.


Article 7. Project Designation, Delivery, Mechanical Completion, Commissioning,
Substantial Completion and Final Completion


7.1Project Designation.

                7.1.1    Site Plan.

                (a)   Owner shall use commercially reasonable efforts to provide
to Seller the information required pursuant to Exhibit B to the extent
reasonably available, including (i) site descriptions in substantial compliance
with the criteria described in Exhibit B and the Site Conditions in substantial
compliance with the criteria described in Exhibit B with respect to such Site
(including but not limited to then available basic Site data, Site wind
conditions and seismic conditions, and Owner's report explaining, interpreting
and analyzing the same) in no event later than 16 months from the first WTG
shipment for such Site, and (ii) drawings of such Site illustrating the then
current proposed Site Plan and placement of crane pads in no event later than
10 months from the first WTG shipment for such

20

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Site, copies of which, upon delivery to Seller, shall be attached to this
Agreement as Exhibits B-1 (the "Site Description"), G-1 (the "Site Conditions")
and B-2 (the "Site Plan"). From and after the delivery to Seller of the Site
Conditions and Site Plan for each Site, the terms "Site" and "Project" shall
mean and apply mutatis mutandis to the Site and Project described by Owner
therein. Seller shall provide any and all comments to Owner with respect to the
Site Conditions and the Site Plan within thirty (30) days from the date Seller
receives such Site Plan contains data reasonably satisfactory to Seller; such
comments may include the application of a Columnar Control Strategy to the Wind
Turbines if in the opinion of Seller the Columnar Control Strategy is advisable
to prevent loads on the Wind Turbines associated with such Site Conditions and
Site Plan from exceeding the loads which were assumed as the design basis for
the Wind Turbines. If Owner should revise the Site Conditions or the Site Plan
for any Site, Owner will promptly provide the same to Seller for comments, if
any, on the same terms as the initial Site Plan.

                (b)   Seller shall not in any way be responsible for the Site
Conditions and the Site Plan for the Site, including but not limited to the
placement of crane pads and design of the foundations, except to provide the
information required by Section 3.2.2(a), (b) and (k). No action of Seller
pursuant to Section 7.1.1(a) will relieve Owner of responsibility for any errors
or omissions in the Site Plan, Site Conditions, Site layout, crane pads and the
design of the foundations, nor any of its other contractual and legal
obligations.

                (c)   Acceptance or approval by Owner of drawings or other
documents provided by Seller in respect of work proposed and/or designed by
Seller or its subcontractor(s) will not relieve Seller of responsibility for any
errors or omissions therein.

                (d)   Any proposed changes to the WTGs or other equipment or
materials by Seller or MHI, after having been approved and/or confirmed by
Owner, are to be marked on the drawings, with relevant dimensions and provided
to Owner as soon as reasonably possible. A complete list of such approved
changes, together with the related drawings, shall be provided to Owner on or
before Final Completion.

                7.1.2    Project Designation.

                7.1.2.1    Owner shall issue written notice of the Project
Designation in compliance with the procedure set out in Section 7.1.2.2.

                7.1.2.2    Subject to Section 16.2.2, Owner will issue the
Project Designation, by giving a written notice containing the information, as
specified in Exhibit T, such Project Designation to be issued as soon as
practicable, but in no event later than 16 months before WTG first shipment.
Owner shall ensure that Project Designation is in compliance with the Delivery
Schedule as set forth in Exhibit D.

                7.1.2.3    As soon as practicable, but no later than sixty
(60) days after receipt of the Project Designation, Seller shall provide to
Owner a transportation cost study, along with a reasonably competitive firm
price quote, schedule adjustment (if any) and terms and conditions with regard
to transport of the Wind Turbines covered under such Project Designation
(collectively, the "Inland Transportation Quote"). The final cost and fixed
price (all to be priced by Seller as provided above) for inland transit shall be
subject to consultation with Owner regarding transit options taking into
consideration the obligation on the part of Seller to use its reasonable efforts
to minimize such transit costs and the need for a transportation routing study.
No later than seven (7) Business Days following receipt of the Inland
Transportation Quote, Owner shall accept or provide comments, if any, in writing

21

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




on the Inland Transportation Quote in relation to the Inland Transportation to
be the part of Wind Turbine Work. In the event that Owner comments on the Inland
Transportation Quote, Seller shall respond to Owner within seven (7) Business
Days following the receipt of such comments and shall make reasonable efforts to
take such comments into account in revising the transportation plan and if such
comments will result in a different transportation price, Seller will obtain a
new price quote. Owner shall pay Seller the final firm price of the final Inland
Transportation Quote, plus ***% of such amount (collectively, the "Inland
Transportation Costs") as provided in Section 5.2.10 and 5.2.20 and a Change
Order shall be issued that memorializes the Inland Transportation Costs,
schedule adjustments (if any) and changes in terms and conditions (if any).

                7.1.3    Project Status Meeting.

                7.1.3.1    Weekly Project Status Meetings. From and after the
delivery of the NTP, both Seller and Owner shall appoint a representative
pursuant to Sections 7.7.1 and 7.7.2, respectively to attend weekly Project
meetings that may be held upon request from a Party (which representatives may
attend in person or by conference call, at his or her option) to discuss, among
other items:

(i)the schedule for the other Wind Turbine Work;

(ii)delays and the reasons therefore and actions being taken;

(iii)shortages of labor, plant or materials, and actions being taken;

(iv)difficulties in the execution of subcontracts, if any, and actions being
taken; and

(v)any outstanding information previously requested by Owner or Seller.

                7.1.3.2    Other Project Status Meetings. Both Seller and Owner
shall have a representative (which representatives may attend in person or by
conference call, at his or her option) attend other meetings with respect to the
Site when requested by the other upon reasonable notice and inform
subcontractors when their presence is required.

                7.1.3.3    Monthly Project Status Reports. On the first day of
each calendar month, Owner shall provide to Seller a report of the status to
date of the development of the Project. Seller may request and Owner will supply
additional updates at reasonable intervals from time to time.

7.2Delivery.

                7.2.1    Delivery of Wind Turbines.

                (a)   Provided that Owner shall have paid the NTP Payment and
delivered the effective NTP to Seller on or before the applicable NTP Deadline,
Seller guarantees that each Delivery of a WTG shall occur no later than the
dates set forth in the Delivery Schedule (the "Guaranteed Delivery Date").
Seller shall deliver each Wind Turbine at the times set forth on and in
accordance with the Delivery Schedule attached hereto as Exhibit D. If the
Inland Transportation Quote is accepted by Owner, then such delivery shall be to
a location designated by Owner adjacent to the crane pad location for such Wind
Turbine at the Site, or if any such crane pad location may not be available at
the time Seller is ready to deliver the Wind Turbine, then to a storage location
identified by Owner on or adjacent to the Site ("Delivery"). Owner shall provide
to Seller, and its subcontractors and vendors

22

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




and their respective employees and agents reasonable access to the Site and
locations within or near the Site, or to the storage location on or adjacent to
the Site, as designated by Owner and shown on the Site Plan attached as
Exhibit B-2, as such access is necessary to permit Seller to perform the Wind
Turbine Work, including the deliveries. The access to the Sites and such
delivery locations provided by Owner shall be broad enough and otherwise
sufficient to permit access and egress by heavy trucks and highway trailers and
shall comply with the requirements of Exhibit D-1 ("Transportation
Requirements").

                (b)   If the Inland Transportation Quote is accepted by Owner,
then prior to unloading at the location designated by Owner adjacent to the
crane pad location for such Wind Turbine at the Site, or at the storage location
identified by Owner on or adjacent to the Site, Owner and Seller shall jointly
inspect each component for visible external damage and road grime and, record
such visible damage and road grime, if any. If the Inland Transportation Quote
is not accepted, and Owner is providing inland transportation, then inspection
for visible damage and road grime shall occur after unloading on the docks at
the Port of Entry. Seller shall remove, or upon Seller's written request, Owner
shall, at Seller's expense, cause BOP Contractor to remove any road grime from
the delivered equipment, if any, identified during such inspection. If any
damage is identified during such inspection, Seller shall either repair or
replace the damaged component, provided, however, that if such damage was caused
by Owner or BOP Contractor during such inspection, Owner shall reimburse Seller
for the repair cost. Owner shall be responsible to unload, or cause to be
unloaded, all Wind Turbines, components, equipment, Parts and Special Tools
delivered by Seller, and Owner and Seller shall check-off such turbine equipment
so delivered pursuant to a delivery process check-sheet ("Unloading
Check-sheet") included with the Turbine Installation and Erection Manual.
Provided that Seller has given Owner prior notice of the scheduled delivery date
and time as set forth in the following sentence, and such delivery occurs during
such time period (or during an alternative time period agreed to by Owner),
Owner or BOP Contractor shall complete the unloading of each Wind Turbine,
components, equipment, Parts and Special Tools within four (4) consecutive hours
immediately after such Component passes the Site entrance gate; provided,
however, that in no event shall Seller deliver more than sixteen (16) trucks (or
highway trailers) per day (at such reasonable intervals as may be agreed to by
the Parties to allow unloading within such four (4) hour period) to the delivery
location unless otherwise agreed to by the Parties. Seller shall provide Owner
with the following notices prior to the scheduled delivery of the Wind Turbines:

(i)Fourteen (14) days prior to the scheduled delivery, Seller shall provide
Owner with written notice of the date and time (which delivery must be during
business hours) of the scheduled delivery;

(ii)Five (5) days prior to the scheduled delivery; Seller shall provide Owner
with written notice confirming the date and time of the scheduled delivery (or
any changes in the schedule provided that Owner agrees to such changes);

(iii)Twenty-four (24) hours prior to the scheduled delivery, Seller shall
provide Owner with telephonic notice confirming the date and time of the
scheduled delivery (or any changes in the schedule provided that Owner agrees to
such changes).

        In the event that unloading is not accomplished within such four
(4) hour period for any reason not attributable solely to Seller, Owner shall
reimburse Seller for costs actually incurred as a result thereof including,
without limitation, demurrage, additional insurance coverage and any
re-transport. If the delivery does not occur during the scheduled time period as
a result of a delivery failure or change

23

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




in schedule by Seller or its delivery contractor, the unloading shall occur on
the following Business Day and any costs associated with such delay shall be
borne by Seller. Liability for any demurrage and subsequent re-transportation
costs pursuant to this Section shall not be considered as nor included in
consequential damages of any type or nature for either Owner and BOP Contractor
or Seller. Seller and Owner agree that in the event of any unloading delay
(attributable either to Seller or Owner), both parties shall exercise good faith
efforts to mitigate any costs associated with such delay, including but not
limited to demurrage and re-transportation costs.

                (c)   Delivery shall be complete for each WTG when the last
component Part of the WTG arrives at the Port of Entry, or in the case that the
Inland Transportation Quote is accepted by Owner and Seller performs such inland
transportation, at the adjacent crane pad location, or at the storage location,
as the case may be, for such component Part of a Wind Turbine. For the avoidance
of doubt, but subject to the following sentence, (i) it is understood that
Seller shall thereafter have no obligation, responsibility or risk with respect
to the movement or re-delivery of such Wind Turbines or component Part thereof
which shall be done by Owner at it's cost, and (ii) a full Wind Turbine shall be
"Delivered" (as defined in subsection (a) above) when all component Parts (other
than minor Parts which do not delay the erection of the WTGs) and Major
Components comprising such Wind Turbines which are necessary to achieve
Mechanical Completion have been delivered to the Site or at the storage
location. Notwithstanding the foregoing, if the delivery of any Wind Turbine
arrives more than ninety (90) days earlier than the scheduled delivery date for
such Wind Turbine, Owner shall provide space to Seller in order to store such
Wind Turbines at Seller's cost and risk up to the scheduled date for delivery in
the Delivery Schedule and Seller shall pick up and redeliver such Wind Turbines
at Seller's cost and at the times set forth on and in accordance with the
Delivery Schedule; provided, however, that if Owner or BOP Contractor accept
such Wind Turbines when delivered Seller shall bear no risk for the storage of
such Wind Turbines and bear no cost for the pick up and redelivery of such Wind
Turbines.

                7.2.2    Packing of Wind Turbines.

        Seller shall properly pack the Wind Turbines in accordance with the
standard practice for such Wind Turbines and in such a manner as is necessary
for safe intermodal and, where applicable, international transport and delivery
to the Site.

7.3Mechanical Completion.

                7.3.1    Owner's Work for Mechanical Completion.

                (a)   Owner shall be responsible for achieving Mechanical
Completion of each individual WTG including making available for its own use all
tools and necessary equipment that are required for the activities required for
achieving Mechanical Completion including cranes but excepting the Special
Tools.

                (b)   Beginning on the date on which the first WTG achieves
Mechanical Completion and on every date thereafter on which a WTG has achieved
Mechanical Completion, Owner shall prepare, or cause to be prepared, and submit
to Seller a Mechanical Completion Certificate certifying that the WTG has been
properly assembled, erected and installed and that the WTG is ready to commence
Commissioning, substantially in the form of Exhibit M with respect to each such
WTG as of such date. Each such Mechanical Completion Certificate shall include a
Mechanical Completion Checklist (described in Exhibit M-1), and be presented in
a form reasonably acceptable to Seller, with sufficient

24

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




detail to demonstrate that Mechanical Completion has been achieved in accordance
with the Requirements for each of the WTGs listed in such certificate, provided
that Seller shall not be required to perform the review of more than three
(3) Mechanical Completion Certificates per day.

                (c)   Within three (3) days following the date on which a
Mechanical Completion Certificate is received by Seller, Seller shall review and
inspect, on a "spot check" basis, certain WTGs for purposes of satisfying itself
that the matters set forth in the Mechanical Completion Checklist attached to
such Mechanical Completion Certificate with respect to the assembly, erection
and installation of such WTG have been performed in accordance with the Turbine
Installation and Erection Manual, and within such three (3) day period, Seller
shall either (i) countersign and deliver to Owner the Mechanical Completion
Certificate for such WTG to indicate its agreement that such Mechanical
Completion has been achieved, or (ii) if reasonable cause exists for doing so,
notify Owner of Seller's belief that Mechanical Completion has not been achieved
with respect to those certain WTGs specified therein. Seller's review and
inspection shall include spot checks and such checks shall be, in part, based on
Seller's professional judgment of the WTG to assist Buyer in identifying whether
assembly, erection and installation of the relevant WTG has been performed in
accordance with Seller's Turbine Installation and Erection Manual. Any notice
issued pursuant to this subparagraph (c) shall state in detail Seller's reasons
for believing that any such WTG has not achieved Mechanical Completion and
advise Owner and BOP Contractor of the actions required to achieve Mechanical
Completion of such WTGs.

(i)If and to the extent Owner reasonably agrees with such advice, Owner shall
cause BOP Contractor to diligently complete the same in a good and workmanlike
manner and in accordance with the Requirements.

(ii)If Owner does not agree with such advice of Seller, Owner shall notify
Seller and Independent Engineer of the same and, within one day following
receipt thereof, Independent Engineer shall report in writing whether Mechanical
Completion has been achieved. If the Independent Engineer shall report that
Mechanical Completion has been achieved, such report shall constitute the
Mechanical Completion Certificate for all purposes, and the fees and expense of
Independent Engineer in preparing such report shall be for the sole account of
Seller. If the Independent Engineer shall report that Mechanical Completion has
not been achieved, such report shall identify those actions remaining to be
achieved, and the fees and expense of Independent Engineer in preparing such
report shall be for the sole account of Owner. Owner shall cause BOP Contractor
to diligently complete the same in a good and workmanlike manner and in
accordance with the Requirements. Upon completing such actions, Owner shall
issue a new Mechanical Completion Certificate for such WTG for reconsideration
by Seller pursuant to this subparagraph (ii). Such procedures shall be repeated
as necessary until Mechanical Completion has been achieved for such WTG.

                (d)   For the purpose of this Agreement, the date of achievement
of Mechanical Completion for any individual WTG shall be the date on which the
last iteration of the Mechanical Completion Certificate for such Wind Turbine
was countersigned by Seller or the date the Independent Engineer's report
constituting the Mechanical Completion Certificate is issued, as applicable.
Seller shall not unreasonably withhold its signature to the Mechanical
Completion Certificate and Seller's failure to either countersign such
certificate or notify Owner of Seller's reasons for the failure to do so within
such three (3) day period shall constitute a deemed signature by Seller of the
Mechanical Completion Certificate.

25

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




                (e)   By countersigning the Mechanical Completion Certificate
(or by providing notice of Seller's belief that Mechanical Completion is not
completed), or providing visual review and technical advice services, or
accepting the Wind Turbine for Commissioning, Seller does not assume any
liability or responsibility with respect to any of Owner's Work or other matter
for which Owner requests technical support services, including, without
limitation, the correct performance of Mechanical Completion and the achievement
of timely completion of the Mechanical Completion.

                7.3.2    Technical Assistance.

                (a)   Scope of Technical Assistance. For the fees and charges
described in subsection (c) below, Seller shall make available at the Site a
technical advisor (hereafter the "Technical Advisor") to provide to the
engineers of Owner and Owner's contractors technical advice in the understanding
and application of the Turbine Installation and Erection Manual during the
assembly, installation and erection by Owner through Mechanical Completion of
each Wind Turbine. The Technical Advisor shall be obligated to notify Owner of
any irregularity or error in the assembly, installation and erection of each WTG
that it may discover, and any other aspect of the Owner's Work that is defective
or improper that Seller may discover. Notwithstanding the foregoing, Seller is
not responsible for the errors in the work of others (not under Seller's
control), regardless of whether or not Seller discovers or detects defects, etc.
in such work. The Technical Advisor shall not, and no action or inaction of the
Technical Advisor shall create any obligation or liability in Seller to,
(i) supervise the employees of Owner or any of its contractors, (ii) prepare
tools, machinery and materials for Owner's Work, (iii) schedule or reschedule
Owner's Work, (iv) evaluate the progress of Owner's Work, or (v) provide quality
control or quality assurance of Owner's Work; the description of the foregoing
excluded services is not intended to be an exhaustive list, and is provided for
purposes of example, and shall not create any implication that services not
specifically excluded in this Agreement are therefore included. In the event
that Owner shall request services from the Technical Advisor that are not
required to be provided hereunder, Seller shall not be obligated to provide such
services unless and until Seller and Owner agree in writing in an amendment of
this Agreement upon the scope of such services and the compensation therefore.
The Technical Advisor shall rely exclusively upon the communications and notices
provided by Owner's Representative appointed pursuant to Section 7.7.2. Seller
reserves the right to evacuate the Technical Advisor upon the occurrence of, and
for so long as, any event or condition exists that threatens the health or
safety of the Technical Advisor or that unreasonably hinders the Technical
Advisor in providing technical advice.

                (b)   Request for Technical Advise. If Owner has any doubt in
respect of, or does not know how to proceed regarding, its assembly,
installation and erection work, Owner's representative may notify Seller and,
should Owner elect to do so, obtain technical advice from Seller's Technical
Advisor prior to taking any further action. In the event that Owner or Owner's
employees, or employees of Owner's contractors fail to comply with any advice
given by Seller's Technical Advisor, Seller shall have no liability or
responsibility arising from such failure, including, without limitation, with
respect to any subsequent malfunction of that WTG to the extent attributable to
such failure.

                (c)   Fee for Technical Advisory Service. The fee for the
services described in Section 7.3.2 above shall be calculated pursuant to the
Technical Advisor Fee Schedule attached hereto as Exhibit L (from time to time,
the "Technical Advisory Fee"), which shall be payable in accordance with
Section 5.2.8.

26

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




7.4Commissioning.


                (A)  Provided that Owner has confirmed to Seller in writing that
Energization has occurred pursuant to Section 4.8 (or sufficient and reliable
electricity is otherwise available from a temporary transformer or generator
before grid connection), Seller shall commence the Commissioning of each WTG
promptly following the date of achievement of Mechanical Completion as provided
in Section 7.3 for such WTG. Subject to Section 4.1, Seller shall make
commercially reasonable efforts to complete the Commissioning of one (1) WTG per
three (3) days, provided that Energization has occurred in a timely manner, and
at least one (1) WTG which has achieved Mechanical Completion, is available at
the beginning of each three (3) days. Seller shall complete the Commissioning no
later than Guaranteed Project Commissioning Date. For the avoidance of doubt,
and without limitation of the definition of Excusable Delay, wind speed below
five (5) meters per second or in excess of 15 meters per second (both in 10
minute averages) which occurs in total for more than four hours per day during
the hours of 9:00 a.m. and 5:00 p.m. with respect to any Wind Turbine shall be
considered Excusable Delay (and result in an extension on a hour by hour basis)
in performing Commissioning of that Wind Turbine.

                (B)  In the event that Seller discovers during Commissioning
that any part of the Mechanical Completion work was not performed satisfactorily
notwithstanding Section 7.3.1(d), Seller shall promptly inform Owner of the same
and if Owner agrees, upon Owner's election and with Seller's consent, either
(i) Seller will correct, or will cause Commissioning Subcontractor to correct,
at the Owner's expense, the part of the Mechanical Completion that was not
satisfactorily performed, or (ii) Owner shall direct BOP Contractor to correct
the part of the Mechanical Completion that was not satisfactorily performed. Any
time spent by Seller or BOP Contractor correcting, pursuant to the foregoing
sentence, any part of the Mechanical Completion that was not satisfactorily
performed shall be considered Excusable Delay in performing Commissioning to the
extent it actually delays Commissioning. In the event of a disagreement between
Seller and Owner as to whether an actual delay in Commissioning will result,
Owner shall notify Independent Engineer of the same and, within one day
following notification thereof, Independent Engineer shall report in writing his
non-binding opinion on whether or not an actual delay in Commissioning will
result from such corrective work.

                (C)  When Seller has completed the procedures as to a particular
Wind Turbine outlined in the Commissioning Procedures and believes that it has
achieved Commissioning as to that particular Wind Turbine, Seller shall so
notify Owner in writing (which notice shall be accompanied by the completed
Commissioning Procedures for such Wind Turbine indicating successful achievement
of such items listed thereon). Immediately thereafter, Owner shall conduct those
investigations and inspections as it deems necessary or appropriate to determine
if Commissioning of such Wind Turbine has in fact been achieved. Within three
(3) days after the receipt of Seller's notice by Owner, Owner shall either
(i) notify Seller that Commissioning of the Wind Turbine has been achieved, or
(ii) notify Seller that Commissioning of the Wind Turbine has not been achieved
and stating the detailed justifiable reasons therefore, other than minor items
which do not prevent the safe operation of the WTG in accordance with the
operating parameters specified in the Specifications. Should Owner fail to
respond to Seller's notice within three (3) Business Days, the corresponding
Wind Turbine shall be deemed to have achieved Commissioning (provided that
synchronization has occurred and such WTG is otherwise capable of continuous
operation). Such deemed Commissioning shall, however, apply only for purposes of
calculating the liquidated damages set forth in Section 8.3, and determining
whether or not Project Substantial Completion as set forth in Section 7.5.2 has
been achieved. Further, such deemed Commissioning shall not excuse Seller from
performing its obligations under this Agreement (other than those obligations
described in the immediately preceding sentence), including, to the extent

27

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




possible, finalizing the Punch List and completing other work necessary in order
for such WTG to achieve WTG Substantial Completion and Project Substantial
Completion. Once a Wind Turbine has achieved Commissioning, Seller and Owner
shall thereafter mutually prepare and execute a Certificate of Commissioning in
the form attached hereto as Exhibit N establishing and identifying the
Commissioning date of such Wind Turbine, which date shall be the date Seller
delivered the last notice to Owner indicating achievement of Commissioning. In
the event Owner provides written notice that Commissioning of the Wind Turbine
has not been achieved, including detailed justifiable reasons thereof, Seller
shall, at its sole cost and expense, immediately correct and/or remedy the
conditions which so prevent Commissioning of the Wind Turbine. Upon completion
of such corrective and/or remedial actions, Seller shall resubmit its notice
stating that it believes Commissioning of the Wind Turbine has been achieved
(which notice shall be accompanied by the completed Commissioning Procedures for
such Wind Turbine indicating successful achievement of such items listed
thereon) and the foregoing procedures shall be repeated until Commissioning of
the Wind Turbine has in fact been achieved.

                (D)  Concurrently with the achievement of Commissioning for the
last of the Wind Turbines at the Site ("Project Commercial Operation"), and with
the execution of the Certificate of Commissioning therefore, Seller shall
prepare and deliver to Owner a Certificate of Project Commercial Operation in
the form attached hereto as Exhibit P to be dated with the date of the
Commercial Operation Certificate for such last Wind Turbine at the Site (the
"Project Commercial Operation Date").

                (E)  Upon the achievement of Commissioning of a Wind Turbine,
Seller acknowledges and agrees that Owner may operate the Wind Turbine. Seller
covenants to carry out all of the Wind Turbine Work remaining after
Commissioning with as minimal amount of interference with the operation of the
Wind Turbines as possible; provided, however, that Seller may direct Owner to
shut down any Wind Turbine prior to WTG Substantial Completion if (i) Seller
desires to undertake at its cost any repairs or adjustments to such Wind Turbine
that Seller believes are necessary or appropriate to perform its obligations
under this Agreement or (ii) Seller believes such action is necessary or
desirable to protect the Wind Turbine from damage.

7.5WTG Substantial Completion

                7.5.1    WTG Substantial Completion. WTG Substantial Completion
for each WTG shall be achieved when all of the following criteria have been
satisfied with respect to such WTG by Seller:

                (a)   Commissioning of the WTG has been achieved in accordance
with Commissioning Procedures in the form attached hereto as Exhibit O;

                (b)   All Wind Turbine Work (excluding items described in the
Punch List) required to be performed hereunder or under any Change Orders prior
to the achievement of WTG Substantial Completion has been completed in
accordance with the requirements hereof;

                (c)   Seller and Owner agree on the Punch List items for such
WTG.

                        (A)    Notice of WTG Substantial Completion. Following a
determination by Seller that WTG Substantial Completion has been achieved,
Seller shall deliver a WTG Substantial Completion Certificate to Owner
identifying the date on which WTG Substantial Completion occurred, in the form
of Exhibit Q.

28

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





                        (B)    Within three (3) Business Days following the date
on which a WTG Substantial Completion Certificate is received by Owner, and if
reasonable cause exists for doing so, Owner may notify Seller of Owner's belief
that WTG Substantial Completion has not been achieved. Any notice issued
pursuant to this Section shall state in detail Owner's justifiable reasons for
believing that WTG Substantial Completion has not occurred, other than minor
items which do not prevent the safe operation of the WTG in accordance with the
operating parameters specified in the Specification, and advise Seller of the
actions required to achieve WTG Substantial Completion ("Owner's Non-completion
Notice").

                        (C)    If Seller reasonably agrees with such advice in
Owner's Non-completion Notice, Seller shall diligently complete the same in
accordance with the Requirements, at its sole cost and expense. Upon completing
such actions, Seller shall issue a new Certificate of Substantial Completion for
reconsideration by Owner.

                        (D)    If Seller does not agree with the advice in
Owner's Non-completion Notice, Seller shall notify Owner and Independent
Engineer of the same and, within five (5) days following receipt thereof,
Independent Engineer shall report in writing whether Substantial Completion has
been achieved. If the Independent Engineer shall report that Substantial
Completion has been achieved, such report shall constitute the Certificate of
Substantial Completion for all purposes, and the fees and expense of Independent
Engineer in preparing such report shall be for the sole account of Owner. If the
Independent Engineer shall report that Substantial Completion has not been
achieved, such report shall identify those actions remaining to be achieved, and
the fees and expense of Independent Engineer in preparing such report shall be
for the sole account of Seller. Seller shall thereupon diligently complete the
actions in accordance with the Requirements. Upon completing such actions,
Seller shall issue a new Certificate of Substantial Completion for
reconsideration by Owner.

                        (E)    The procedures described in subsections 7.5.1(B)
through 7.5.1(D) above shall be repeated as necessary until WTG Substantial
Completion has been achieved. For the purpose of this Agreement, the date of
achievement of WTG Substantial Completion shall be the first to occur of (i) the
date on which Owner and Seller agree that WTG Substantial Completion was
achieved, (ii) the date that the WTG Substantial Completion Certificate is fully
signed by Seller and Owner, (iii) the date that Seller delivers to Owner a WTG
Substantial Completion Certificate if Owner does not timely issue an Owner's
Non-completion Notice, or (iv) the date that the Independent Engineer certifies
that WTG Substantial Completion was achieved.

                7.5.2    Project Substantial Completion. Substantial Completion
of the Project shall occur upon the date (the "Project Substantial Completion
Date") (i) in which all of the WTGs at Site have achieved WTG Substantial
Completion ("Project Substantial Completion"), (ii) receipt by Owner of a
conditional waiver and release, in the form specified in Exhibit K, upon
progress payment of all liens, security interests or encumbrances that Seller or
any of its subcontractors may have against Owner, the Project and the Site, to
the extent that payments have been received by Seller for Wind Turbine Work
performed and goods furnished; provided, however, in the event less than ten
(10) percent of WTGs are delayed for more than fourteen (14) days in achieving
WTG Substantial Completion for any reason (the "Delayed WTGs"), the Project
Substantial Completion Date shall be the date of WTG Substantial Completion of
the last of the WTGs which are not delayed; provided, however, that the Parties
agree to use commercially reasonable efforts to achieve WTG Substantial
Completion for the Delayed WTGs concurrently; and provided, further, in the
event ten (10) percent or more WTGs are materially delayed in achieving WTG
Substantial Completion for any reason, the Parties shall use commercially
reasonable efforts to achieve WTG Substantial Completion for such WTGs
concurrently and shall make equitable

29

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




accommodation to reflect the same in the provision of Warranty, Major Defect and
Availability Guaranty and in the Service Agreement with respect to Quarterly
Fees. Notwithstanding the foregoing, in the event that any WTG has achieved
Commissioning, then Owner shall have the option to operate (for commercial
purposes) such WTG provided that Owner provides written notice to Seller
identifying the WTG(s) which it intends to operate. Owner acknowledges that any
WTG which it operates for commercial purposes prior to Project Substantial
Completion shall not qualify for the Warranty, Major Defect and Availability
Guaranty provisions set forth in Articles 10 and 11 and shall instead be subject
solely to special warranty provisions set forth in the Service Agreement.

                        (A)    Seller shall give Owner written notice at least
ten (10) Business Days prior to the date by which Seller expects that it will
achieve Project Substantial Completion and shall provide on such date the
written Punch List. The Punch List shall not exceed the amount equal to $***
multiplied by the number of WTGs in the aggregate (on a Project by Project
basis) on the date of Project Substantial Completion. Owner shall be entitled to
verify and, if necessary, correct or add to, the Punch List provided by Seller,
within five (5) Business Days after receipt of Seller's notice. In the event
that Owner and Seller fail to reach an agreement on the Punch List by the
expected occurrence of the Project Substantial Completion so notified by Seller,
either Party shall notify Independent Engineer of the same and request a written
non-binding opinion on the items in dispute. Notwithstanding the achievement of
Project Substantial Completion, Seller shall remain obligated to complete the
items on the Punch List in accordance with this Agreement.

                        (B)    In the event that Project Substantial Completion
is not achieved due to reasons not attributable to Seller or its Affiliates by
the Scheduled Substantial Completion Date, and such failure to achieve Project
Substantial Completion continues for a period of 60 days from the Scheduled
Substantial Completion Date (or such longer period as may be mutually agreed by
Owner and Seller), and Seller has otherwise satisfied all requirements for
Project Substantial Completion required to be satisfied by it, then Project
Substantial Completion will be deemed to have occurred ("Deemed Project
Substantial Completion") for all purposes of this Agreement, and a deemed
Project Substantial Completion Certificate shall be issued and accepted.

7.6Final Completion

                        (A)    Seller shall cause Final Completion to occur
following the achievement of the Project Substantial Completion. By no later
than the Scheduled Final Completion Date, Seller shall deliver to Owner a signed
Final Completion Certificate in the form of Exhibit R to this Agreement
certifying that the Project has achieved Final Completion. Upon receipt by Owner
from Seller of a Final Completion Certificate, Owner shall within three
(3) Business Days countersign the same and deliver it to Seller, except as
provided in Section 7.6(B).

                        (B)    Within three (3) Business Days following the date
on which a Final Completion Certificate is received by Owner, and if reasonable
cause exists for doing so, Owner may notify Seller of Owner's belief that Final
Completion has not been achieved. Any notice issued pursuant to this
subparagraph (b) shall state in detail Owner's justifiable reasons for believing
that Final Completion has not occurred and advise Seller of the actions required
to achieve Final Completion ("Owner's Non-finalization Notice").

                        (C)    If Seller agrees with such advice in Owner's
Non-finalization Notice, Seller shall diligently complete the same at its cost
in accordance with the Requirements. Upon completing such actions, Seller shall
issue a new Final Completion Certificate for reconsideration by Owner.

30

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




                        (D)    If Seller does not agree with the advice in
Owner's Non-finalization Notice, Seller shall notify Owner and Independent
Engineer of the same and, within five (5) Business Days following receipt
thereof, Independent Engineer shall report in writing whether Final Completion
has been achieved. If the Independent Engineer shall report that Final
Completion has been achieved, such report shall constitute the Final Completion
Certificate for all purposes, and the fees and expense of Independent Engineer
in preparing such report shall be for the sole account of Owner. If the
Independent Engineer shall report that Final Completion has not been achieved,
such report shall identify those actions remaining to be achieved, and the fees
and expense of Independent Engineer in preparing such report shall be for the
sole account of Seller; Seller shall thereupon diligently complete at its cost
the actions in accordance with the Requirements. Upon completing such actions,
Seller shall issue a new Final Completion Certificate for reconsideration by
Owner.

                        (E)    The procedures described in subsections
(B) through (D) above shall be repeated as necessary until Final Completion has
been achieved. For the purpose of this Agreement, the date of achievement of
Final Completion shall be the first to occur of (i) the date on which Owner and
Seller agree that Final Completion was achieved, (ii) the date that the
Certificate of Final Completion is fully signed by Seller and Owner, (iii) the
date that Seller delivers to Owner a Final Completion Certificate if Owner does
not timely issue an Owner's Non-finalization Notice, or (iv) the date that the
Independent Engineer certifies that Final Completion was achieved.

                        (F)    "Final Completion" means the achievement of the
following milestones: (a) Substantial Completion has occurred; (b) Owner has
received a final waiver, in the form specified in Exhibit K-1, of all
contractual liens and mechanics liens, materialmen's liens and similar liens
available under Applicable Law that Seller or any of its subcontractors may have
against Owner, the Project or the Site for work performed and/or goods
furnished; (c) Owner has received from Seller either (i) final waivers of
mechanics' and materialmen's liens, in the form specified in Exhibit K-1, from
Seller and, if Seller shall have used any subcontractors, all subcontractors,
for work performed and/or goods furnished, or (ii) if Seller is unable to obtain
all such waivers described in clause (c) of this subsection (F), a certificate
or undertaking letter (subject to approval of the Financing Parties)
indemnifying Owner, the Project and the Site from any and all claims made by
Seller's subcontractors or vendors on account of such liens for work performed
and/or goods furnished; (d) all of Seller's supplies, personnel, rubbish and
waste have been removed from the Site; (e) all Punch List items have been
corrected or performed to Owner's reasonable satisfaction; and (f) Seller has
issued and Owner has countersigned a Final Completion Certificate substantially
in the form attached as Exhibit R, or achievement of Final Completion can be
evidenced by an alternative method provided under Section 7.6(E) and WTG
Substantial Completion for all WTGs (including any delayed WTGs referenced in
Section 7.5 above).

                        (G)    In the event that Final Completion is not
achieved due to reasons not attributable to Seller, and such failure to achieve
Final Completion continues for a period of 180 days from the Scheduled
Substantial Completion Date (or such longer period as may be mutually agreed by
Owner and Seller), and Seller has otherwise satisfied all requirements for Final
Completion required to be satisfied by it, then Final Completion will be deemed
to have occurred, and a deemed Final Completion Certificate shall be issued and
accepted.

                        (H)    If any certificate described in Sections 7.3
through 7.6, inclusive, is not issued timely due to the breach of this Agreement
by the party assigned to issue the certificate (a "Certification Default"), the
parties shall immediately begin discussions in good faith for a period up to
seven (7) Business Days to endeavor to reach a mutually acceptable agreement
with respect to such

31

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Certification Default. If no mutually acceptable agreement is reached during
such period, such disagreement will be referred to dispute resolution in
accordance with Article 20.

7.7Representatives.

                7.7.1    Seller's Representative.

        Seller shall appoint an individual to act as the representative and
coordinator with respect to this Agreement on Seller's behalf (the "Seller's
Representative") and shall so notify Owner in writing. The Seller's
Representative shall act as the liaison for Seller's communications with Owner.
The Seller's Representative shall be present at the Site during the erection and
installation of each WTG by Owner. Seller's Representative shall not have the
power or authority to amend or modify this Agreement.

                7.7.2    Owner's Representative.

        Owner shall appoint an individual to act as the representative and
coordinator with respect to this Agreement and the Site on Owner's behalf (the
"Owner's Representative") and shall so notify Seller in writing. The Owner's
Representative shall act as the liaison for Owner's communications with Seller.
Owner's Representative shall not have the power or authority to amend or modify
this Agreement.

7.8Coordination with SCADA Contractor.

        Seller hereby acknowledges and agrees that the Computer Monitoring
System will be supplied and installed by the SCADA Contractor or the BOP
Contractor on behalf of Owner. Without limitation of Sections 6.1 and 6.2,
Seller hereby agrees to cooperate with the SCADA Contractor in the installation
of the Computer Monitoring System, including, without limitation, providing such
information as shall be reasonably required to complete the interface between
the Computer Monitoring System and the WTGs and the testing of the Computer
Monitoring System on a timely basis; provided that (i) the SCADA Contractor has
executed such confidentiality and restricted use undertaking to Seller as Seller
may reasonably request, and (ii) Seller shall not be required to deviate from
the Requirements. Seller shall notify Owner, within forty-five (45) days after
the NTP Date, of the contact information for Seller's Representative to assist
the SCADA Contractor with such questions as the SCADA Contractor shall
reasonably make concerning the interface of the Computer Monitoring System with
the WTGs.


Article 8. Delays and Delay Damages


8.1***.

        Seller shall not be responsible or assume any liability for ***, in any
event or for any reason other than the remedies pursuant to ***.

8.2Delivery Delay Damages.

                8.2.1    If Delivery of any Wind Turbine is not achieved by such
Wind Turbine's Guaranteed Delivery Date, including any grace periods in
accordance with the Delivery Schedule attached hereto as Exhibit D, Seller shall
compensate Owner for the actual additional incremental costs incurred by Owner
due to such delay up to an amount not to exceed *** US Dollars (US $***) per
Wind Turbine ("WTG Delivery Delay Damages") per day, multiplied by the number of
Wind Turbines so delayed. Owner's actual damages shall equal Owner's increased
incremental costs resulting from such delay (if

32

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




no such increased incremental costs arise, Seller shall not owe Owner any actual
damages, as Owner shall have experienced a "no harm—no foul" situation).

                8.2.2    After the last delivery of Wind Turbines for a Project,
all WTG Delivery Delay Damages shall be due and payable. Payment of such WTG
Delivery Delay Damages shall constitute the sole liability of Seller and the
exclusive remedy of Owner for Seller's failure to meet the Guaranteed Delivery
Date for such Wind Turbines.

8.3Commissioning Delay Liquidated Damages.


                8.3.1    Seller agrees to commence Commissioning of each WTG as
soon as possible pursuant to Section 7.4 (A). Seller shall complete
Commissioning of each WTG no later than its respective Guaranteed WTG
Commissioning Completion Date. For purposes of this Agreement, the "Guaranteed
WTG Commissioning Completion Date" for a particular WTG shall be an average of
(i) *** days after the commencement date of Commissioning for such WTG which
doesn't start in December 2008 or (ii) *** days after the commencement date of
Commissioning for such WTG during December 2008, provided, however, that
(x) Seller shall (i) during months other than December 2008, commence
Commissioning of another WTG within one (1) Business Day after the completion of
Commissioning of the previous WTG or (ii) during December 2008, commence
Commissioning of another WTG within one (1) day, except for a holiday, after the
completion of Commissioning of the previous WTG and (y) the Guaranteed WTG
Commissioning Date shall be extended, hour by hour, upon the occurrence of, and
for so long as any of the following event or condition exists (a) wind speed
below five (5) meters per second or in excess of 15 meters per second (both in
10 minutes average) occurs in total for more than four (4) hours per day during
the hours of 9:00 a.m. and 5:00 p.m., (b) any other events set forth in this
Agreement, which prevent Seller from performing the Wind Turbine Work including
but not limited to the event of Force Majeure, Cancellation and Termination,
Change Orders, Change in Law, Owner's Delay, and site condition that threatens
the health and/or safety of Seller's employees, or (c) unless otherwise mutually
agreed. If Commissioning of WTGs is not achieved by the Guaranteed WTG
Commissioning Completion Date calculated by the sum of the actual completion
days for Commissioning of all WTGs divided by the number of WTGs with the
consideration of Excusable Delay applicable herein, Seller shall pay as
liquidated damages to Buyer an amount equal to *** US Dollars (US $***) per WTG
("WTG Commissioning Delay Liquidated Damages") for each day multiplied by the
number of WTGs.

                8.3.2    Payment and Treatment of Commissioning Delay Liquidated
Damages. Concurrently with the Project Substantial Completion, all WTG
Commissioning Delay Liquidated Damages shall be due and payable and payment of
such liquidated damages shall constitute the sole liability of Seller and the
exclusive remedy of the Owner for Seller's failure to meet the Guaranteed WTG
Commissioning Completion Date.

8.4Delay Damages Not Penalty.


        The Parties acknowledge and agree that because of the unique nature of
the Turbine Equipment and the unavailability of a substitute facility, it is
difficult or impossible to determine with precision the amount of damages that
would or might be incurred by Owner as a result of Seller's failure to achieve
Delivery of the Wind Turbines by the Guaranteed Delivery Date and Commissioning
of the WTGs by the applicable Guaranteed WTG Commissioning Completion Dates. It
is understood and agreed by the Parties that (i) Owner shall be damaged by the
failure of Seller to meet such obligations, (ii) it would be impracticable or
extremely difficult to fix the actual damages resulting therefrom, (iii) any
sums

33

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



which would be payable under this Article 8 are in the nature of liquidated
damages, and not a penalty, and are fair and reasonable under the circumstances
and (iv) each payment represents a reasonable estimate of fair compensation for
the losses that may reasonably be anticipated from such failure, and shall,
without duplication, be the sole and exclusive measure of damages with respect
to any such failure by Seller. Once payment of such liquidated damages has been
paid or the limits with respect to liquidated damages set forth in this
Article 8 have been reached, Seller shall be relieved of any further liability
in respect thereof; provided, however such relief with respect to further
payments to Owner shall not relieve Seller of its obligation to achieve WTG
Substantial Completion or perform other Wind Turbine Work as and when required
by this Agreement, or prevent Owner from seeking recovery for any other default
by Seller under this Agreement to which liquidated damages to not apply. Seller
hereby waives any rights or defenses that any liquidated damage provided for
herein is a penalty or otherwise void.


Article 9. [RESERVED]



Article 10. Limited Mechanical Warranty of Seller


10.1Limited Mechanical Warranty.

        Seller warrants that each Wind Turbine:

(i)shall be free of defects in design (including, without limitation, selection
of materials);

(ii)shall be free of defects in materials;

(iii)shall be free of defects in workmanship, including, without limitation, the
process of manufacture and pre-delivery assembly;

        The warranty set forth in this Section 10.1 shall be collectively
referred to hereinafter as the "Warranty."

10.2Warranty Period.

        The initial term of the obligations under this Article 10 shall begin on
the Project Substantial Completion Date and continue through the first to occur
of (a) the *** anniversary of the date that the first of the Wind Turbines was
delivered to the Site or storage, or (b) *** years from the Project Substantial
Completion Date (the "Initial Warranty Period"). Concurrently with the election
of Owner to extend the term of the Service Agreement pursuant to the terms
thereof, the term of the obligations pursuant to this Article 10 may be extended
to commence upon the expiration of the Initial Warranty Period and continue
through the first to occur of (y) the *** anniversary of the date that the first
of the Wind Turbines was delivered to the Site or storage, or (z) *** years from
the Project Substantial Completion Date (the "Extended Warranty Period"). As
used herein the term "Warranty Period" shall refer to the Initial Warranty
Period and, if in effect, the Extended Warranty Period.

10.3LIMITED WARRANTY, NO IMPLIED WARRANTIES.


        THE LIMITED WARRANTIES OF SELLER SET FORTH IN ARTICLE 10 OF THIS
AGREEMENT, AND THE GUARANTEES SET FORTH IN SECTIONS 11.1, 11.2 AND 11.3 OF

34

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



THIS AGREEMENT, ARE SELLER'S SOLE WARRANTIES AND GUARANTEES UNDER THIS AGREEMENT
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO THE WIND TURBINES AND THE WIND
TURBINE WORK, AND ARE MADE IN LIEU OF ALL OTHER WARRANTIES AND GUARANTEES,
EXPRESS OR IMPLIED. SELLER MAKES NO OTHER WARRANTIES OR GUARANTEES UNDER THIS
AGREEMENT TO OWNER OR ANY OTHER PERSON WITH RESPECT TO THE DESIGN, MATERIALS,
WORKMANSHIP, OR PERFORMANCE, OF THE WIND TURBINES, EITHER EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTIES AND WARRANTIES OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE. THE WARRANTY IN SECTION 10.1 IS FOR THE WARRANTY
PERIOD AND GUARANTEES SPECIFIED SHALL BE OWNER'S SOLE AND EXCLUSIVE REMEDIES FOR
THE WARRANTY PERIOD SPECIFIED.

10.4Remedies.

        If a breach of any Warranty contained in Section 10.1 becomes apparent
during the Warranty Period, Owner's sole and exclusive remedy for such breach of
the Warranty, and Seller's sole liability to remedy such breach of the Warranty,
shall be as follows:

                10.4.1    Repair or Replace. For each Wind Turbine for which a
breach of the Warranty becomes apparent during the Warranty Period, Seller
shall, at its sole cost and expense (including the cost of transportation,
labor, cranes, equipment, parts and the like), promptly cure such breach,
whether by repair or replacement (a "Warranty Repair"); provided, however, that
Seller shall not be required to perform Warranty Repair so long as there exists
circumstances that endanger the health or safety of any persons or property.
Seller shall not be excused from performing Warranty Repair after the end of the
Warranty Period for a breach of Warranty which becomes apparent during the
Warranty Period. Warranty Repair shall survive the termination (other than the
termination as a result of or caused by Owner's failure or default hereunder) or
expiration of the Warranty Period. Warranty Repair shall be completed promptly
and pursuant to the Service Agreement.

                10.4.2    Major Defect.

                (a)   Owner may deliver written notice to Seller at any time and
from time to time prior to the expiration or other termination of the Warranty
Period that in not less than ***percent (***%) of the number of Wind Turbines,
sold pursuant to this Agreement (such product rounded up to the nearest whole
number) a similar major operational problem has actually occurred in the same
Major Components installed at the Site, and each such major operational problem
was caused by the same defect in design, materials or workmanship that has
become apparent in each of such Wind Turbines in breach of the Warranty ("Major
Defect"). Within one hundred twenty (120) days of receipt of such Owner's notice
Seller shall investigate the major operational problem and provide in writing a
report to Owner describing in reasonable detail such major operational problem
by investigating and analyzing the affected Wind Turbines and whether or not
each such major operational problem was the result of the same or similar defect
in design, materials or workmanship in breach of the Warranty or other cause.
During the period that Seller is investigating the malfunctions and preparing
its report on the same, Seller shall periodically inform Owner of the status of
such investigation and reporting, and when requested by Owner, Seller shall
consult with Owner in good faith regarding the same provided, however, that
Seller shall not be required to disclose preliminary working hypotheses or
analyses.

                (b)   If (1) within one hundred twenty (120) days after the
delivery of Owner's notice Seller fails to deliver a report as required by
Section 10.4.2 (a), or (2) Seller and Owner fail to agree on

35

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




whether or not a Major Defect exist, each of Seller and Owner will have the
right to refer the matter for dispute resolution pursuant to Article 20.

                (c)   If Seller acknowledges in its report delivered pursuant to
Section 10.4.2(a) that the major operational problem were the result of a Major
Defect, or if a final arbitral award or judgment upon dispute resolution
authorized pursuant to Section 10.4.2(b) declares the existence of a Major
Defect, then solely for the purpose of this Section 10.4.2 and for no other
purpose (such as, for example, calculating the period for which Seller may be
obligated pursuant to Article 11), the Warranty Period shall be deemed to be
extended with respect to such Major Component only for each and every Wind
Turbine for a period of one (1) year from completion of the Warranty Retrofit,
but in no event for more than one (1) years following the expiration or
termination of the Warranty Period as defined in Section 10.2 (such one year
period being referred to herein as the "Major Defect Extension").
Notwithstanding the foregoing, in the event that a Major Defect is the result of
a defect in materials and/or workmanship (and not a design defect), then the
Major Defect Extension shall not apply and instead Seller shall be obligated to
promptly repair and/or replace all affected Wind Turbines as provided in
subsection 10.4.1 below in order to cure such Major Defect.

                (d)   Following the determination of the existence of a Major
Defect either by Seller's report acknowledging the same pursuant to
Section 10.4.2(a) or following a final arbitral award or judgment upon dispute
resolution authorized pursuant to Section 10.4.2(b), and at no charge to Owner,
Seller shall repair, redesign, remanufacture and/or retrofit the Major Component
in question to address the defect including, at Seller's sole discretion, by the
application of technology, designs, processes and materials that were not
customarily applied in the design, material or workmanship of wind turbine
generators at the time that the Wind Turbines were originally designed (a
"Warranty Retrofit"); provided, however, that no Warranty Retrofit may adversely
affect Owner's rights or benefits under the Availability Guaranty or the Noise
Guaranty or materially adversely change the Power Curve, or increase the
operating cost of the WTGs.

                (e)   For the avoidance of doubt, it is expressly agreed that
the provisions of this Section 10.4.2 shall not change, affect or reduce
Seller's obligations under Section 10.4.1.

10.5Access.

        Seller and Seller's subcontractors, agents and employees shall have
reasonable access to the Site with reasonable prior notice at all times during
the Warranty Period, for the purpose of conducting repair, maintenance and
service, and any other inspection or work provided for in this Agreement, and
for the purpose of making periodic inspections of the Wind Turbines and their
maintenance records, at Seller's cost, to ensure compliance with Seller's
Warranty obligations and compliance by Owner with any conditions to the
Warranty.

10.6Quality of Repairs Etc.


        All Warranty Repair and Warranty Retrofit, including materials, Parts
and components incorporated into the Wind Turbines as part of Warranty Repair
and Warranty Retrofit by Seller or any of its subcontractors shall (A) conform
to the Requirements; (B) be performed in a good and workmanlike manner and be of
a quality equal or better to that of the Wind Turbines originally supplied by
Seller and not in breach of the Warranty; (C) with respect to Major Components
and Parts, be free from defects in design, materials and workmanship when
delivered to the Site; (D) and all Major Components and/or Parts used in
Warranty Repair and Warranty Retrofit shall be new or shall

36

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



be fully refurbished at the time of installation to have an estimated design
life span equal to new parts; provided, however, that nothing in the foregoing
shall be deemed to create a longer warranty by Seller with respect to any
repairs or replacement Parts or Major Components employed in such work; and
(E) be free of all liens and security interests of any kind. If any new Part
purchased from a component subvendor comes with the subvendor's standard
warranty, the same shall be assigned, nonexclusively, by Seller to Owner and the
stated term of such warranty shall govern with respect to any claims which may
thereafter be made by Owner against such subvendor, and if the stated term of
any such subvendor warranty is less than the unexpired term of the Warranty
Period, the Warranty Period shall not be diminished thereby.

10.7Warranty Conditions and Exclusions.

        Seller's Warranty contained in Section 10.1 and Seller's Power Curve
Threshold Guaranty under Section 11.3, and the Availability Guaranty set forth
in Section 11.1 hereof, are subject to the following conditions subject to any
qualifications stated therein:

                10.7.1    Modifications. In no event shall any of the Wind
Turbines be materially altered or modified without the prior written consent of
the Owner. If Seller proposes to make any alteration or modification to the Wind
Turbines which involves a material change to the Specifications, Seller shall
provide to Owner a detailed written description of the proposed alteration or
modification at least fifteen (15) Business Days prior to making the alteration
or modification, and shall provide a detailed description including drawings,
specifications, and if approved, Seller shall provide to Owner all design
parameters of the modification actually made, if different in any way from the
proposed alteration or modification, no later than fifteen (15) days after the
alteration or modification is made. In the event that the parties are unable to
agree on any such alternation or modification, the dispute shall be resolved in
accordance with the dispute resolution procedures set forth in Article 20.

                10.7.2    Service Agreement. In the event of the early
expiration or other termination of the Service Agreement in accordance with its
terms as a result of a material default by Owner, the Seller's obligations
pursuant to Section 10.1 through 10.8, and including, without limitation, the
Warranty, Noise Guaranty, Power Curve Threshold Guaranty and the Availability
Guaranty, shall also terminate. In the event of the early expiration or other
termination of the Service Agreement in accordance with its terms for a material
breach of the Service Agreement by Servicer, this Agreement, the Warranty, the
Noise Guaranty, Power Curve Threshold Guaranty and the Availability Guaranty
shall remain in full force and effect provided that, at Owner's election,
(i) Owner enters into a substitute agreement for the maintenance and service of
the Wind Turbines on substantially the same terms (including, without
limitation, compliance with all service recommendations contained in the O&M
Procedures Manual for Wind Turbines) with a service company that is not a
Seller's competitor reasonably acceptable to Seller, and for this purpose Seller
hereby approves any substitute service company which is controlled, directly or
indirectly, by Owner or an Affiliate of Owner, and (ii) Owner pays to Seller a
warranty fee for the remainder of the term of the warranties, in an amount equal
to one half (1/2) of the amount of the service fee which would have been payable
by Owner under the Service Agreement but for its termination, in the same manner
and at the same times the service fee would have been payable under the Service
Agreement.

                10.7.3    Exclusions. The Warranty, the Noise Guaranty, the
Power Curve Threshold Guaranty, the Availability Guaranty provided pursuant to
this Agreement shall not include, and Seller shall not be liable under this
Agreement in the event of, (i) loss or damage caused by misuse or abuse of a
Wind Turbine by Owner or its Contractors, the material alteration or
modification of a Wind Turbine by

37

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Owner without the prior written consent of the Seller, its Affiliates or
Subcontractors, or the operation of a Wind Turbine by Owner in a manner other
than that specified in Seller's instructions including that specified in the O&M
Procedures Manual; (ii) loss or damage occasioned by a Force Majeure Event;
(iii) loss or damage as a result of the enforcement of any Applicable Law
enacted after the Effective Date; (iv) loss or damage as a result of the lapse
or cancellation of lease, license, contract or right-of-way, or other impairment
of Owner's right to locate or operate Wind Turbines but only to the extent that
such loss or damage could have been reasonably avoided by Seller and/or Owner
with such access to the WTGs; except that if such lapse, cancellation,
impairment or other inability or impediment to locating or operating the Wind
Turbines is cured, then the Warranty and the Noise Guaranty shall continue in
full force for the benefit of Owner (but in any case not beyond the Warranty
Period), except for loss or damage that occurred during the period when access
to the WTGs was not granted to Seller; (v) loss or damage to Owner's property or
equipment, including interconnection facilities, other than the Wind Turbines,
except as caused by a result of actions by Seller, its Affiliates or their
Subcontractors; (vi) loss of damage caused by modification of the Wind Turbines
whether in terms of output or reliability or otherwise without the prior consent
of Seller, (vii) cosmetic refinishing which is not essential to the proper
functioning of the Wind Turbines; (viii) loss or damage occasioned directly or
indirectly from nuclear reaction, nuclear radiation, or radioactive
contamination, however such nuclear reaction, nuclear radiation or radioactive
contamination may have been caused; (ix) loss or damage proximately resulting
from any failure of the Project's grid system to conform with the Project grid
specifications attached hereto, (x) loss or damage occurring for so long as, and
to the extent that, Seller's obligations under this Article 10 become impossible
or unsafe to perform due to an event of Excusable Delay; (xi) loss or damage
arising out of or in connection with Owner's failure to provide prompt
notification to Seller as and when required under this Agreement; (xii) loss or
damage arising out of a failure to unload, store, erect, and operate a WTG in
accordance with Prudent Wind Industry Practices and in accordance with any
specific recommendations of the Seller; and (xiii) the effects of normal
corrosion, erosion, wear and tear, each of which are specifically excluded from
the Warranty and Noise Guaranty. Notwithstanding any provision of this Agreement
to the contrary, an Excusable Delay or Force Majeure Event shall not relieve
either Party of its obligation to make any payments.

10.8Limitations on Warranty Exclusions.

        Notwithstanding any express condition on or exclusion from the validity
or effectiveness of any warranty provided for in this Agreement, in no event
shall any such warranty condition or exclusion apply to any action (or any
failure to act where a duty or obligation to act is imposed by Contract
Documents) by Seller or any of its agents, employees, affiliates or
subcontractors, or to any action or failure to act by Owner or BOP Contractor
acting under the written supervision or at the written instruction of Seller or
any of its respective agents, employees, affiliates or subcontractors. Seller
shall immediately advise Owner in writing of any misuse, abuse, or improper
operation of a Wind Turbine of which Seller or any of its agents, employees or
any of its subcontractors becomes aware. If any damage is caused to the Wind
Turbines by any act or event which is excluded from Seller's warranties and
guarantees, and the affected Wind Turbines are thereafter repaired or modified
by or on behalf of Seller, or by Owner to Seller's specifications and to
Seller's reasonable satisfaction, the Warranty, Noise Guaranty and Availability
Guarantee of such Wind Turbines shall resume upon the completion of such repair
or modification; provided, however, that nothing herein shall extend the
Warranty Period.

38

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





10.9Reserved Rights.

        Seller reserves the right (i) to make changes and improvements in its
products without incurring, solely by the act of making such changes or
improvements, any obligations to make the same changes and improvements to
products previously supplied, and (ii) to change the terms of the warranties and
guarantees it provides to other buyers in the future, other than with respect to
any Wind Turbines to be included in the Project, without incurring any
obligations to make the changed terms applicable under this Agreement.


Article 11. Availability Guaranty; Noise Guaranty


11.1Availability Guaranty.

                11.1.1    Adjustment Period Time Availability. During the
Adjustment Period, if the Measured AP Time Availability is less than the
Guaranteed AP Time Availability, Seller shall pay to Owner an amount (the "AP
Availability Guaranty Liquidated Damages") equal to the quotient of the
Guaranteed AP Time Availability divided by the Measured AP Time Availability,
from which quotient is subtracted one (1) and the resulting sum multiplied by
the Actual Output of all Wind Turbines during the Adjustment Period multiplied
by the Applicable Penalty Rate. The sum can be expressed as a formula as
follows:

[Actual Output of all WTGs during Adjustment Period × Applicable Penalty
Rate] × [(Guaranteed AP Time Availability ÷ Measured AP Time Availability) less
1] = AP Availability Guarantee Liquidated Damages

        Owner shall not make a demand for a AP Availability Guaranty Liquidated
Damages until the expiration of the Adjustment Period. As used herein, "Measured
AP Time Availability" shall mean the aggregate Time Availability for all Wind
Turbines during the Adjustment Period divided by the number of Wind Turbines and
"Guaranteed AP Time Availability" shall mean *** percent (***%) of all calendar
hours during the Adjustment Period. Payment of such liquidated damages shall
constitute the sole liability of the Seller and the exclusive remedy of the
Owner for Seller's failure to meet the Guaranteed AP Time Availability.

                11.1.2    Annual Time Availability. During the period commencing
with the termination of the Adjustment Period and ending on the first
anniversary of the Substantial Completion Date, and during each annual period
thereafter ending on the next anniversary of the Substantial Completion Date
through the expiration of the Warranty Period (and Extended Warranty Period), if
the Measured Annual Time Availability is less than the Guaranteed Annual Time
Availability, Seller shall pay to Owner an amount (the "Annual Availability
Guaranty Liquidated Damages") equal to the quotient of the Guaranteed Annual
Time Availability divided by the Measured Annual Time Availability, from which
quotient is subtracted one (1) and the resulting sum multiplied by the Actual
Output of all Wind Turbines during the applicable annual period multiplied by
the Applicable Penalty Rate. The sum can be expressed as a formula as follows:

[Actual Output of all WTGs during the applicable period × Applicable Penalty
Rate] × [(Guaranteed Annual Time Availability ÷ Measured Annual Time
Availability) less 1] = Annual Availability Guarantee Liquidated Damages

39

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





        Owner shall not make a demand for an Annual Availability Guaranty
Liquidated Damages until the expiration of the applicable period. As used
herein, "Measured Annual Time Availability" shall mean the aggregate Time
Availability for all Wind Turbines during the applicable period divided by the
number of Wind Turbines and "Guaranteed Annual Time Availability" shall mean ***
percent (***%) or such other applicable percent calculated pursuant to
Section 3.1.(b) of all calendar hours during the applicable period. Payment of
such liquidated damages shall constitute the sole liability of the Seller and
the exclusive remedy of the Owner for Seller's failure to meet the Guaranteed
Annual Time Availability. For the avoidance of doubt and clarity, if an adjacent
or close site is designated by the Owner, as per Section 3.1.(b).5(b), this
section and the above LD calculation will need to be clarified to reflect the
specifics of that adjacent site (number of units, rating, etc.) and be included
in the specific contract for this new site.

                11.1.3    Liquidated Damages. For the purpose of calculation of
AP Availability Guaranty Liquidated Damages and Annual Availability Guaranty
Liquidated Damages, any hour whenever the Wind Turbine is in the condition of
"off-line" due to the wind condition which is not within the operating
parameters of Wind Turbine (less than cut-in wind speed/more than cut-out wind
speed, and any shutdown by high wind, column wind, etc.) as set forth in the
Specifications shall be added to the Operational Hour in case of calculation of
Measured AP Time Availability and Measured Annual Time Availability.

                11.1.4    Warranty Suspension. Notwithstanding anything to the
contrary hereunder, in the event that any payments due Seller under the Contract
Documents are not received within thirty (30) days from the date payment is due,
and provided that the unpaid amounts are not the subject of a good faith
dispute, Seller may suspend performance of its obligations under Article 10 of
this Agreement upon seven (7) Business Days written notice to Owner. Seller will
resume performance promptly after all outstanding amounts due are received. Upon
doing so, Seller shall be entitled to an equitable adjustment in the time for
performance of any remaining obligations.

                11.1.5    Time of Payments. Within thirty (30) calendar days
after Seller's receipt of each demand for payment of penalties pursuant to
Sections 11.1.1 or 11.1.2 accompanied by appropriate documentation
substantiating the amount invoiced, Seller shall either (i) pay the amount shown
in Owner's demand, or (ii) deliver to Owner written notice of its disagreement
with the amount calculated, the basis for such disagreement, and the amount, if
any, Seller acknowledges that it owes, together with Seller's payment for such
undisputed and acknowledged amount.

                11.1.6    Resolution of Amounts in Dispute; Interest. If the
parties are unable to resolve the dispute amicably within ten (10) calendar days
after written notice of Seller's disagreement with the amount calculated by
Owner, then either party may elect dispute resolution under Article 20 after the
end of such ten (10) day negotiation period. In the event any sum due and owing
as provided herein is not paid on a timely basis, interest shall accrue on such
outstanding amount from the date due until the date paid in full at the annual
interest rate equal to the LIBOR for loans of three months duration as of the
date the payment was due, plus two percent (2%) (but in no event greater than
the maximum rate permitted by Applicable Law).

                11.1.7    Access to SCADA. Owner shall provide Seller with
reasonable on-line access to the SCADA system, without charge to Seller, during
the Warranty Period. Such access shall include (a) data access for analytical
purposes and (b) control software access for monitoring and parametric
verification or modification, subject to prior written notification to Owner and
Owner's consent to such modification, such consent not to be unreasonably
withheld, conditioned or delayed. All such access by

40

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Seller to the SCADA system shall be considered strictly confidential and solely
utilized for the benefit of the Project.

                11.1.8    Availability Guaranty Damages. As used herein the term
"Availability Guaranty Damages" shall mean and refer to the Annual Availability
Guaranty Liquidated Damages and the AP Availability Guaranty Liquidated Damages,
collectively.

11.2Noise Guaranty.

                11.2.1    Performance of Noise Level Tests. At any time after
the Substantial Completion Date but not later than six (6) months prior to the
end of the Initial Warranty Period for a Project, Owner may have the right to
cause a Noise Level Test to be conducted at its expense on a representative
sampling of one (1) Wind Turbine at the Project mutually selected by Owner and
Seller, and in accordance with Exhibit I-1 (the "Noise Level Test Procedures")
by a qualified engineer selected by Owner and reasonably acceptable to Seller,
in order to check whether or not the noise level exceeds the noise requirements
set forth in Exhibit I (the "Noise Requirement"). Seller shall have the right to
be present at each Noise Level Test and Owner shall notify Seller in writing
fourteen (14) days in advance of the commencement of a Noise Level Test. If the
actual climate conditions at the Project do not satisfy the conditions set forth
in Exhibit I-1, such Noise Level Test period shall be extended day-to-day until
such time as such conditions are satisfied. Within fourteen (14) days following
completion of the Noise Level Test, Owner shall provide Seller with a detailed
written report setting forth the results of such Noise Level Test.
Notwithstanding anything to the contrary in any other provision of the Contract
Documents, Seller's sole obligation with respect to noise is satisfying the
Noise Requirement during a Noise Level Test at the Reference Turbines (the
"Noise Guaranty"), and if the Wind Turbine selected for the Noise Level Test
meets the Noise Guaranty as determined in the Noise Level Test, then Seller
shall have satisfied its obligations with respect to the Noise Guaranty.

                11.2.2    Procedures on Noise Level Test Failure. If the Wind
Turbine selected for the Noise Level Test fails to meet the Noise Guaranty as
determined in the Noise Level Test, Seller shall perform such adjustments or
repairs to some or all of the Wind Turbines at the Project as are required to
meet the Noise Guaranty within ninety (90) days after Seller has been notified
by Owner that the tested Wind Turbine has failed to meet the Noise Level Test.
No later than ninety (90) days following the completion of such ninety-day
repair period, Owner shall, in accordance with Section 11.2.1, notify Seller of
the date during such 90-day period on which it will cause a new Noise Level Test
to be conducted, such additional Noise Level Test to be performed at Seller's
sole cost and expense. Such testing and repair procedure shall be repeated until
such time as the selected Wind Turbine meets the Noise Guaranty and no further
adjustments are made to the Wind Turbines as a result of the failure to meet the
Noise Level Test. Seller shall have the right to take its own data, to have
copies of all data resulting from each Noise Level Test, and to verify the
calculated Noise Level Test results.

                11.2.3    Noise Level Damages and Remedies. If the Wind Turbine
selected for the Noise Level Test fails the Noise Level Test, (a) Owner shall be
entitled to shutdown any part or all of the Wind Turbines by providing notice to
Seller if any of the Owner's Permits is breached as a result of such failed
Noise Level Test and only if any Governmental Authority requests or orders all
or part of the Wind Turbines to be shutdown; then (b) Seller shall be liable for
any and all reasonable direct expenses suffered by Owner arising out of or
related to the failed Noise Level Test in the form of and as part of the
Availability Guaranty Damages. This Section 11.2.3 shall be Owner's sole and
exclusive remedy for Seller's breach of the Noise Guaranty.

41

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




11.3Power Curve Threshold Guaranty.

                11.3.1    Power Curve Threshold. Subject to Section 11.3.2,
Seller guarantees that if the Reference Turbines are installed in accordance
with the Turbine Installation and Erection Manual, and operated in accordance
with the Operation Manual, the Reference Turbines will achieve the Power Curve
Threshold when tested under the Site Conditions during the Power Curve Test (the
"Power Curve Threshold Guaranty").

                11.3.2    Performance of Power Curve Test.

                (a)   Nomination of Reference Turbines. Prior to commencement of
erection of any Wind Turbine at the Site, Owner shall nominate, in accordance
with IEC 61400-12-1, two (2) locations where the Wind Turbines which are to
serve as the subject of a Power Curve Test (the "Reference Turbines"), will be
erected. Owner shall promptly notify Seller of Owner's nomination of the
Reference Turbines. Owner's nomination of the Reference Turbines shall be
subject to the consent of Seller, which consent shall not be unreasonably
withheld, delayed or conditioned.

                (b)   Site Calibration. At least sixty (60) days prior to
commencement of erection of any Wind Turbine at the Site, Owner shall cause, at
its sole cost and expense, a third party engineer with significant experience in
power curve testing of wind turbines who is mutually acceptable to Owner and
Seller (the "Test Engineer") to complete Site Calibration pursuant to the Site
Calibration Procedures described in Exhibit F. If Owner commences erection of a
Wind Turbine prior to completion of the Site Calibration, the Power Curve Test
shall be waived. The report and data of the Test Engineer on the Site
Calibration shall be promptly delivered to Seller for its review and comment. In
the event the parties cannot agree on a Test Engineer, then the Independent
Engineer shall choose between the Owner's candidate and the Seller's candidate.
The report and data of the Test Engineer on the Site Calibration shall be
promptly delivered to Owner and Seller for their review and comment.

                (c)   Purpose of Power Curve Test. Owner may elect to cause one
Power Curve Test to be commenced by the Test Engineer at any time prior to the
first anniversary of commencement of the Warranty Period. The cost and expense
of such Power Curve Test shall be borne by Owner. Owner shall deliver to Seller
notice of its election to perform the Power Curve Test no later than seven
(7) Business Days prior to the scheduled commencement of the Power Curve Test.
In the event that Owner does not commence a Power Curve Test during the 12-month
period after commencement of the Warranty Period, Owner shall not thereafter
claim, and shall be deemed to have released Seller from any liability for, PCT
Liquidated Damages and all other remedies on account of the failure of the Wind
Turbines to comply with the Power Curve.

                (d)   Power Curve Test Procedures. The Power Curve Test shall be
conducted by the Test Engineer or, at Owner's election, a qualified engineer
(which qualified engineer has been approved by Seller, such approval not to be
unreasonably withheld, delayed or conditioned). The Power Curve Test shall be
performed under normal operating conditions in accordance with Exhibit H (the
"Power Curve Test Procedures"). When conducting the Power Curve Test, such tests
shall be performed on the Reference Turbines only. No later than thirty
(30) days following the completed administration of the Power Curve Test, Owner
shall provide Seller with the results of the Power Curve Test, including whether
the Reference Turbines passed or failed to pass the Power Curve Test. The Power
Curve does not consider any terrain effect due to complex terrain conditions
including, without limitation, up flow angle, negative wind shear, and
turbulence intensity greater than the criteria defined in Exhibit H. In the
event that any such terrain effect is detected during the administration of the
Power Curve Test at

42

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




any time pursuant to this Section 11.3.2, such data and/or the period in which
such elements or conditions are detected shall be invalid and shall be
eliminated from the remaining data during the Power Curve Test.

                (e)   Conduct of the Power Curve Test.

(i)PCT Committee. The representatives of Owner, Seller and the Test Engineer
shall comprise the Power Curve Test Committee (the "PCT Committee") and shall be
appointed pursuant to the Power Curve Test Procedures. The PCT Committee shall
review, consider and approve those commercially reasonable efforts of Seller and
Owner to cause the Reference Turbines to achieve the Power Curve Threshold. A
meeting (which may take place telephonically) of the PCT Committee may be called
by any member at any time upon two (2) Business Days notice. All actions of the
PCT Committee pursuant to this Section 11.3.2(e)(i) shall require the vote of a
majority of its members.

(ii)Implementation of Power Curve Test. Owner shall use commercially reasonable
efforts to cause the Test Engineer to perform its duties, including calculating
and analyzing the data from the Power Curve Test in order to achieve the Power
Curve Threshold during the administration of the Power Curve Test and to cause
all instrumentation equipment to be used in the Power Curve Test to be in good
working order and free from defects in design, material or workmanship. Owner
shall undertake at its expense any adjustment or modification or calibration of
all instrumentation equipment owned by Owner as approved by the PCT Committee
for the purpose of achieving the Power Curve Threshold. Owner shall notify the
PCT Committee of the completion of such adjustments or modifications promptly
following completion of the same.

                (f)    Passage of Power Curve Test. In the event that upon the
completion of the Power Curve Test pursuant to the Power Curve Test Procedure,
the measured energy yield of the Reference Turbines are equal to or greater than
the Power Curve Threshold, then (i) the Power Curve Test shall be deemed to be
passed, (ii) the Power Curve Test shall be stopped and no further Power Curve
Tests shall be administered, (iii) Seller's responsibility with respect to the
Power Curve Threshold Guaranty shall be considered fulfilled and extinguished,
(iv) Seller and the Test Engineer shall sign and deliver to Owner the Power
Curve Test Certificate in the form attached hereto as Exhibit H-1, which Owner
shall promptly sign and return to the Seller and Test Engineer, and (v) Seller
shall not be liable for PCT Liquidated Damages thereafter, and (vi) Owner shall
make no claim, and shall be deemed to waive any and all claims, against Seller
and its Affiliates for all other remedies on account of the failure of the Wind
Turbines to comply with the Power Curve.

                (g)   Failure of Power Curve Test. If the Reference Turbines
fail the Power Curve Test, Seller and Owner shall comply with the following:

(i)At their sole respective cost and expense, Seller and Owner shall reasonably
cooperate to determine the cause for the failure to pass the Power Curve Test.
Owner and Seller will cooperate and perform an in depth investigation of
Seller's Equipment, to determine the cause of the failure. The investigation
shall be made using best efforts, in good faith, and all initial findings of the
Parties shall be fully disclosed to the other. If, as a result of the
investigation, Seller makes a determination that the failure to pass the Power
Curve Test is not attributable to Seller, then Owner shall fully investigate all
other potential causes with Owner's other subcontractors, using Owner's best
efforts, and disclose such findings to Seller. In the event that the failure was
caused by the noncompliance with IEC 61400-12-1 and the

43

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



Power Curve Test Procedures, due to the inaccuracy of the instrument calibrated
for the test or any other reason arising out of the Owner's Work, Owner shall
cause such condition to be corrected and the Power Curve Test to be
re-administered at its own cost and expense (which retest may be commenced after
expiration of the one-year period). Any such adjustment, repair or replacement
shall be commenced within thirty (30) days after the determination that the
Reference Turbines failed to pass the Power Curve Test (the "Repair Period").

(ii)In the event that failure to pass the Power Curve Test was not due to the
act or omission of a third party (not under Seller's control) then, subject to
Section 11.3.2(g)(v) below, Seller shall, at its sole cost and expense, within
120 days adjust, repair or replace, as Seller may judge in its discretion to be
most appropriate, the Reference Turbines so as to cause the Reference Turbines
to pass the Power Curve Test prior to the end of the Warranty Period. Any such
adjustment, repair or replacement shall be commenced within the Repair Period.
Upon completion of such adjustments, repairs and replacements, then Seller shall
cause the Independent Engineer or other qualified engineer who had administered
the initial Power Curve Test to perform a subsequent Power Curve Test of the
Reference Turbines so adjusted, repaired or replaced to demonstrate that the
Power Curve Test has been passed; such subsequent Power Curve Test shall be
performed at Seller's own cost and expense. Such Power Curve Test shall be
performed under normal operating conditions in accordance with IEC 61400-12-1
and the Power Curve Test Procedures. Notwithstanding the foregoing, if during
such Repair Period, it is determined that the failure to pass the Power Curve
Test was not due to Seller's failure, then Owner shall reimburse Seller for the
costs of any adjustments, repairs and replacements under pursuant to this
subsection, and immediately following any such determination, Seller shall
obtain the approval of Owner prior to undertaking any remaining adjustments.

(iii)Subject to Section 11.3.2(g)(v), if the Power Curve Test is not passed in
the subsequent administration, the foregoing process under Section 11.3.2(g)(i)
and/or Section 11.3.2(g)(ii), as the case may be, shall be repeated as many
times as necessary until the Power Curve Test is passed.

(iv)Modifications or improvements performed on the Reference Turbines in order
to pass the Power Curve Test must also be performed on all of the Wind Turbines,
as required and upon mutual agreement between Seller and Owner with respect to
such modification and improvements, within a reasonable period, but not later
than the expiration of the Warranty Period, and certified by Seller and
delivered to Owner for reasonable approval.

(v)If the Reference Turbines do not pass the Power Curve Test prior to the end
of the Warranty Period, then Seller shall pay to Owner as liquidated damages for
such failure, and not as a penalty, in an amount equal to the present value of
lost economic value of the Project (based on Owner's financial pro forma for a
20 year period from the Project Substantial Completion Date, which, in turn,
shall be based on the projected output of the Project in the P50 scenario
established by an independent wind study, the applicable power and/or renewable
energy credit sales rates for the Project included in the Project's power
purchase agreement(s), and the lost PTCs grossed-up on an after tax basis,
discounted back to the Project Substantial Completion Date at an annual discount
rate of ***%, and then grossed up by ***% per year from the Project Substantial
Completion Date until the end of the Warranty Period for each percentage that
the applicable measured energy yield is below the corresponding Power Curve
Threshold or a fraction of such amount for every fractional percentage below the

44

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



corresponding Power Curve Threshold (the "PCT Liquidated Damages"). The PCT
Liquidated Damages shall be due and payable in arrears within thirty (30) days
after the end of the initial Warranty Period. Payment of the PCT Liquidated
Damages shall be in full settlement of all liabilities of the Seller for failure
to meet the Power Curve Threshold Guaranty and failure of the Wind Turbines to
comply with the Power Curve. Upon payment of the PCT Liquidated Damages, (i) the
Power Curve Test shall be deemed to be passed, (ii) the Power Curve Test shall
be stopped and no further Power Curve Tests shall be administered,
(iii) Seller's responsibility with respect to the Power Curve Threshold Guaranty
shall be considered fulfilled and extinguished, (iv) Seller and the Test
Engineer shall sign and deliver to Owner the Power Curve Test Certificate in the
form attached hereto as Exhibit H-1, which Owner shall promptly sign and return
to the Seller and Test Engineer; and (v) Owner shall make no claim, and shall be
deemed to waive any and all claims, against Seller and its Affiliates for all
other remedies on account of the failure of the Wind Turbines to comply with the
Power Curve. If Seller and Owner agree that Seller has made commercially
reasonable efforts to remediate, or, alternatively, if Owner and Seller have
made a determination that further remediation is not possible or practicable,
then, in lieu of undertaking the measures described in Section 11.3.2(g)(ii),
Seller may, at any time prior to the expiration of the Warranty Period, elect to
pay the PCT Liquidated Damages, as provided above, as the sole and exclusive
remedy for failure to meet the Power Curve Threshold Guaranty. Seller's
aggregate liability to Owner for PCT Liquidated Damages shall in no event exceed
*** percent (***%) of the Contract Price.

        11.4    Maximum Design Output. Seller intends, and shall use
commercially reasonable efforts, to maximize the design output of each WTG. The
foregoing sentence shall not be construed as a basis for damages or any other
remedy arising from a failure or inability to maximize the design output beyond
the guaranteed levels in this Section 11. Nothing in this subsection is intended
to expand, limit or otherwise modify the Parties obligations under this
Agreement.


Article 12. Limitation of Liability


12.1No Consequential Damages.

        Neither (i) the Seller and its parent, subcontractors and vendors, nor
(ii) the Owner and its parent shall be liable for any indirect, special,
incidental or consequential damages, including loss of profit, loss of revenue,
loss of use, loss of power, cost of replacement power, or cost of capital,
claims of customers for loss of power or production, or for punitive damages,
arising out of or in relation to the performance of this Agreement whether or
not such liability is claimed in contract, tort (including negligence and strict
liability), warranty, or any other legal or equitable theory.

12.2Consequential Damages Exclusion, Subcap of Certain Liquidated Damages.

        The following shall not be considered as consequential damages:
(i) recovery, where applicable, of WTG Commissioning Completion Delay Damages
and the WTG Delivery Delay Damages which in the aggregate shall in no event
exceed *** percent (***%) of the Contract Price; (ii) recovery, where
applicable, of PCT Liquidated Damages which in the aggregate shall in no event
exceed *** percent (***%) of the Contract Price; and (iii) recovery, where
applicable, of Availability Guaranty Damages (including Seller's liability under
Noise Guaranty in Section 11.2.3) which in the aggregate shall in no event
exceed *** percent (***%) of the Contract Price.

45

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




12.3Total Cap of Liquidated Damages.

        The entire liability of the Seller and its parent, subcontractors and
vendors to Owner under this Agreement for WTG Commissioning Delay Liquidated
Damages, the WTG Delivery Delay Damages, PCT Liquidated Damages, Availability
Guaranty Damages and Seller's liability under Noise Guaranty in Section 11.2.3,
combined whether or not such liability is claimed in contract, tort (including
negligence and strict liability), warranty, or any other legal or equitable
theory, shall in no event exceed *** (***%) of the Contract Price (as adjusted
from time to time), for whatever and all reasons whatsoever.

12.4Total Limitation of Liability of Seller.

        Notwithstanding anything to the contrary, it is further agreed and
understood that the total liability of Seller and its parent, subcontractors and
vendors to Owner under this Agreement, combined, shall not in the aggregate
exceed *** percent (***%) of the Contract Price (as adjusted from time to time)
whether or not such liability is claimed in contract, tort (including negligence
and strict liability), warranty, or any other legal or equitable theory;
provided, however, the foregoing limitations shall not apply to, and no credit
shall be issued against such liability for, (i) indemnity obligations under
Section 17.1 (other than property damage or loss), or Section 17.2, (ii) claims
arising from the intentional tortious misconduct of either Party or its
Affiliates or contractors, and (iii) Seller's obligations to remove liens under
Section 14.1.


Article 13. Force Majeure


13.1Excusable Delay.

        If Buyer or Seller is rendered wholly or partially unable to perform its
obligations (other than any payment obligations) under this Agreement because of
the occurrence of a Force Majeure Event, that Party shall be excused from
whatever obligations (other than payment obligations) that are affected by the
Force Majeure Event to the extent so affected, provided that:

                (a)   The affected Party gives the other Party written notice
describing the particulars of the occurrence known to such affected Party,
including an estimation of its duration (or if applicable, its expected
duration) and probable impact on the performance of such Party's obligations
hereunder;

                (b)   the notice described in clause (a) above shall be given
promptly after the occurrence of the Force Majeure Event, and in no event more
than five (5) Business Days after the affected Party becomes aware of such
occurrence;

                (c)   such affected Party shall periodically furnish reports of
new developments with respect to the Force Majeure Event during the continuation
of the such Force Majeure Event;

                (d)   the suspension of performance shall be of no greater scope
and of no longer duration than is reasonably required by the Force Majeure
Event;

                (e)   the affected Party shall use all reasonable efforts to
continue to perform all of its other obligations hereunder, the performance of
which is not excused;

46

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




                (f)    the affected Party shall exercise all commercially
reasonable efforts to mitigate or limit damages to the other Party; and

                (g)   when the affected Party is able to resume performance of
the affected obligations under this Agreement, that Party shall give the other
Party written notice to that effect and the affected Party promptly shall resume
performance of the affected obligations under this Agreement.

13.2Mitigation.

        The Party affected by the occurrence of a Force Majeure Event shall
exercise all commercially reasonable efforts, to mitigate the damages to the
other Party and any delay in the achievement of the WTG Substantial Completion.

13.3Termination Due to Force Majeure.


        Either Party shall have the right to terminate this Agreement upon not
less than thirty (30) days prior written notice to the other Party, if the
occurrence of a Force Majeure Event affecting such Party's performance hereunder
continues for six (6) consecutive months; provided, however, that such Party has
complied in all respects with the terms and conditions specified in this
Article 13.

                (a)   In the event that this Agreement is terminated by Owner
pursuant to this Section 13.3, a termination payment to Seller or a refund to
Owner shall be promptly and mutually agreed to by Owner and Seller based on all
relevant factors, including (i) whether or not Owner has taken Delivery of the
Wind Turbines and risk of loss has transferred to Owner prior to the date of
such termination; (ii) the payment amounts due to Seller (for that portion of
the Work completed and transferred to Owner) to the date of such termination in
accordance with the requirements of this Agreement, reduced by any amounts
previously paid by Owner; and (iii) the reasonable and documented demobilization
costs of Seller, including cancellation charges from suppliers and
subcontractors.

                (b)   In the event that this Agreement is terminated by Seller
pursuant to this Section 13.3, a termination payment to Seller or a refund to
Owner shall be promptly and mutually agreed to by Owner and Seller based on all
relevant factors, including (i) whether or not Owner has taken Delivery of the
Wind Turbines and risk of loss has transferred to Owner prior to the date of
such termination; (ii) the payment amounts due to Seller (for that portion of
the Work completed and transferred to Owner) to the date of such termination in
accordance with the requirements of this Agreement, reduced by any amounts
previously paid by Owner; and (iii) the reasonable and documented demobilization
costs of Seller, including cancellation charges from suppliers and
subcontractors.

                (c)   Upon making a termination payment pursuant to
Section 13.3(a) or (b), Owner shall take title to all Wind Turbine Work located
at the Site or when delivered to the Site with respect to Wind Turbine Work in
the process of shipment to the Site, and, thereafter, may finish the Wind
Turbine Work and complete the Project. Any such Wind Turbine Work performed by
or on behalf of Owner shall be excluded from any warranties given hereunder.
Simultaneously with making such termination payment required hereunder, Owner
shall have the right to take an assignment of all subcontracts and purchase
orders (including transportation contracts) entered into by Seller in connection
with the Wind Turbine Work, subject to Owner assuming the obligations of Seller
under such subcontracts and purchase orders arising after the date of
assignment.

47

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




                (d)   In the event that the Parties are unable to agree upon the
"termination payment to Seller" or the "refund to Owner," as the case may be,
contemplated in this Section 13.3 within sixty (60) days following the receipt
of the notice of termination provided for in this Section 13.3, the amount of
such termination payment or refund shall be determined in accordance with the
dispute resolution procedures of Article 20.


Article 14. Title


14.1Clean Title.

        To the extent that payment is received by Seller for work performed and
goods furnished, Seller shall not directly or indirectly create, incur, assume
or suffer to be created by any of its Affiliates, subcontractors, employees,
laborers, mechanics or materialmen of goods or services, any lien, security
interest or encumbrance on the Site, the Project, the Wind Turbines or any part
of, or interest in, any thereof which is not extinguished or released within ten
(10) days of its attachment, except Permitted Liens. As used herein, "Permitted
Liens" shall mean carrier's, warehousemen's, mechanics', materialmen's,
repairmen's and other like liens permitted by Applicable Law, but only to the
extent and so long as no action is taken to enforce or foreclose on any such
lien. Upon the payment by Seller to any of its subcontractors or materialmen for
any portion of the Wind Turbine Work, Seller shall obtain unconditional, final
payment or conditional, progress payment, as the case may be, waivers of
mechanics' and materialmen's liens, security interests or encumbrances from all
such persons for the Wind Turbine Work and shall provide such waivers to Owner
at such time and to the extent that payment is received by Seller for such work
performed and goods furnished. To the extent that payment is received for work
performed and goods furnished, Seller shall immediately pay or discharge, and
discharge of record, any such lien, security interest or encumbrance (other than
Permitted Liens) for labor, materials, supplies or other charges which, if
unpaid, might be or become a lien, security interest or encumbrance upon the
Site, the Project, the Wind Turbines or any part or component thereof. Seller
shall notify Owner of the assertion of any lien, security interest or
encumbrance against the Site, the Project, the Wind Turbines or any part or
component thereof promptly upon learning of such lien, security interest or
encumbrance, and shall notify Owner whether it intends to pay the amounts
asserted in the lien claim or otherwise obtain its discharge, or to obtain a
bond or other security for such lien claim that effectively removes such lien
from the Project, the Site and the Wind Turbines (and any part or component
thereof). Upon the failure of Seller promptly to pay, discharge or bond against
any lien, security interest or encumbrance as required hereby within thirty
(30) days of notice of the existence thereof, and to provide written evidence of
such action to Owner prior to the applicable subcontractor or vendor of Seller
taking any action against the Project, Owner may, but shall not be obligated to,
pay, discharge or obtain a bond or security for such lien, security interest or
encumbrance and, upon such payment, discharge or posting of security therefor,
shall be entitled immediately to recover from Seller the amount thereof,
together with all expenses incurred by Owner in connection with such payment or
discharge or posting of security, or to set off all such amounts against any
sums owed by Owner to Seller under this Agreement. Notwithstanding anything to
the contrary, Seller shall have no obligation to discharge, release or satisfy
any liens based on amounts due.

14.2Transfer of Title; Risk of Loss.


        Risk of Loss of and damage to, and custody of, each Wind Turbine shall
be transferred to Owner when it has been delivered to the Site, not unloaded, in
accordance with Section 7.2. Title to each Wind Turbine shall be transferred to
Owner upon Seller's receipt of payment of the full Unit Price for

48

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



such Wind Turbine. Title to the Special Tools shall be transferred to Owner upon
Seller's receipt of the full Contract Price.

14.3Title.

        When the title of the Wind Turbines is transferred to Owner from Seller
under Section 14.2, (i) Owner shall have good title to the Wind Turbines free
and clear of all claims, liens or other encumbrances, other than any such liens
or other encumbrances arising in connection with the performance of the Owner's
Work, or which may subsequently arise in connection Owner's failure to make
payments as they become payable under the Agreement, (ii) no instrument or other
document shall be required to be delivered to Owner in order to effect the sale
of the Wind Turbines from Seller to Owner, or if any such instrument or other
document is so required, then Seller shall have delivered such instrument or
other document to Owner, and (iii) no component Part or the whole of any Wind
Turbine shall be the subject of any retention of title in favor of Seller or any
supplier thereof.


Article 15. Insurance


15.1Insurance.

                (a)   Seller shall maintain the insurance policies set forth in
Exhibit J and Owner shall maintain the insurance policies set forth in
Exhibit J, in each case to the extent such insurance policies are then available
at commercially reasonable rates and on commercially reasonable terms. If Owner
elects to self insure all or part of its obligation to provide insurance herein,
then Owner shall agree to defend and indemnify Seller from property damage to
Owner's property. Each of Seller and Owner shall comply with the terms of any
policy required to be maintained by such party in connection with this Agreement
and shall whenever required by the other party produce the certificates of
insurance and the receipts for the payments of the current premiums.

                (b)   Additional Insured Provisions for Owner.

(i)With the exception of the coverage provided in Sections 1.3.6(b) of
Exhibit J, Owner, its respective officers, directors, agents and employees, as
well as Owner's parents and their officers, directors, agents and employees and,
where required by Contract Documents, any other contractor of the Owner
performing work at the Site, as requested by Owner, shall be identified as an
additional insured with respect to the insurances maintained by Seller under
Exhibit J.

(ii)With the exception of the coverage provided in Sections 1.3.6(b) of
Exhibit J, Seller and its subcontractors and vendors and their respective
officers, directors, agents and employees, as well as Seller's parent, its
officers, directors, agents and employees, shall be identified as named
additional insured with respect to the insurances maintained by Owner under
Exhibit J.

                (c)   Waiver of Subrogation.

(i)Insurers, as respects Section 1.3.6(c) of Exhibit J (excluding the worker's
compensation insurance), shall waive all rights of subrogation against Owner and
its respective officers, directors, agents and employees, as well as Owner's
parents and their officers, directors, agents and employees and, where required
by contract, any other contractor of the Owner performing work at the Site, as
requested by Owner. In addition, insurers shall waive any right

49

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



of set off and counterclaim and any other right to deduction whether by
attachment or otherwise.

(ii)Insurers, as respects Section 1.3.6(c) of Exhibit J, shall waive all rights
of subrogation against Seller, Seller's subcontractors, and vendors their
respective officers, directors, agents and employees, as well as their
respective parents and their officers, directors, agents and employees. In
addition, insurers shall waive any right of set off and counterclaim and any
other right to deduction whether by attachment or otherwise.


Article 16. Default/Termination


16.1Default.

                (a)   Event of Default. If during the term of this Agreement
either party materially breaches any of the material covenants or conditions of
this Agreement, or if MHI or the guarantor under the Owner Parent Guaranty
materially breaches any of its material obligations under their respective
guaranty agreement, then the other party shall give notice to such breaching
party thereof, specifying in detail the nature thereof, and the amount thereof
if it is a default which may be cured by the payment of money.

                (b)   Bankruptcy Event of Default. It shall be an event of
default hereunder with respect to a party hereto if such party, or if (with
respect to Seller) MHI, or if (with respect to Owner) the guarantor under the
Owner Parent Guaranty, becomes insolvent, or generally does not pay its debts as
they become due, or admits in writing its inability to pay its debts, or makes a
general assignment for the benefit of creditors, or if insolvency, receivership,
reorganization or bankruptcy proceedings are commenced by or against such party.

                (c)   Cure Rights. In the case of an event of default under
Section 16.7(a) and 16.7(b), if, after the expiration of a grace period of
thirty (30) days after the service of such notice, the event of default upon
which such notice was based shall continue to exist (or in the case of an event
of default which cannot with all diligence be remedied within a period of thirty
(30) days, the breaching party fails to commence within a period of thirty
(30) days after the service of such notice to remedy such event of default and
to proceed with all diligence thereafter to remedy such event of default within
a reasonable period of time not to exceed an additional 90 days), then the
breaching party shall be in default under this Agreement, and the non-breaching
party shall be entitled to the remedies set forth in Section 16.1(d). There
shall be no cure period with respect to a event of default under
Section 16.1(b).

                (d)   Remedies. After any applicable cure period pursuant to
Section 16.1(c) in the case of an event of default pursuant to Section 16.1(a),
and immediately upon an event of default pursuant to Section 16.1(b), the
non-breaching party shall be entitled to all remedies at law or in equity on
account of such event of default (but subject nevertheless to (i) the provisions
of Article 12, "Limitation of Liability," and (ii) any provision of this
Agreement expressly providing that a stated remedy is exclusive), including the
right, in the non-breaching party's sole discretion, to either continue its
rights and obligations under this Agreement in full force and effect or, by
providing five (5) Business Days prior written notice to the breaching party, to
terminate this Agreement. The foregoing to the contrary notwithstanding, any
failure or delay in giving a default notice by a non-breaching party under
Section 16.1(a) shall not be construed as a waiver or admission by the
non-breaching party with respect to such default.

50

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





16.2Cancellation and Termination; Deferral of Purchase Obligations.

                16.2.1    Termination by Owner for Convenience. At any time
prior to the shipment of the first Wind Turbine nacelle for the First 2008
Units, the Last 2008 Units or the 2009 delivery units, as applicable, from
manufacturer in Japan, the Owner may terminate this Agreement with respect to
the applicable Wind Turbines for its convenience by providing three (3) Business
Days prior written notice to Seller; provided, however, that concurrent with
such notice Owner pays to Seller a fee for such termination (the "Cancellation
Fee") in accordance with the following schedule by wire transfer to such account
as may be directed by Seller in writing; and provided, further, that any
installment of the Contract Price previously paid for such Wind Turbines shall
be credited to the amounts required in the table below:

        Cancellation Fee Schedule

--------------------------------------------------------------------------------

Time of Cancellation
(from the applicable NTP Date)
  Cancellation Fee
(as percentage of the Contract Price)
First 2008 Units
  Cancellation Fee
(as a percentage of Contract Price)
Last 2008 Units
  Cancellation Fee
(as a percentage of Contract Price)
2009 Delivery Units


--------------------------------------------------------------------------------

Within one (1) month   ***%   ***%   ***%

--------------------------------------------------------------------------------

Within two (2) months   ***%   ***%   ***%

--------------------------------------------------------------------------------

Within three (3) months   ***%   ***%   ***%

--------------------------------------------------------------------------------

Within four (4) months   ***%   ***%   ***%

--------------------------------------------------------------------------------

Within five (5) months   ***%   ***%   ***%

--------------------------------------------------------------------------------

Within six (6) months   ***%   ***%   ***%

--------------------------------------------------------------------------------

Within seven (7) months   ***%   ***%   ***%

--------------------------------------------------------------------------------

There after   ***%   ***%   ***%

--------------------------------------------------------------------------------

        Upon Seller's receipt of the applicable Cancellation Fee, this Agreement
(as well as all other Contract Documents) shall be deemed terminated with
respect to the applicable Wind Turbines and, except for the obligations of the
Parties, which pursuant to this Agreement expressly survive termination, there
shall be no further obligation under this Agreement and the Contract Documents
on the part of either Party with respect to the applicable Wind Turbines.

                16.2.2    Deferral of Purchase Obligations. Notwithstanding
Sections 3.1(b) and 7.1.2.3 with respect to Project designation, Owner shall
have the right to defer, transfer or redirect its obligation to purchase the
Wind Turbines on reasonable terms and conditions as may be agreed to by Owner
and Seller.

                16.2.3    Termination by Seller with Cause. If Owner is the
breaching Party under Section 16.1(d) and if Seller elects to terminate this
Agreement, Seller shall immediately discontinue the Wind Turbine Work and remove
all Seller's equipment and personnel from the Site, and Owner shall, within
fifteen (15) days after such termination, pay to Seller the sum of (i) the value
of the Wind Turbine Work performed by Seller to the date of termination, and
(ii) any and all other reasonable

51

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




costs incurred and damages suffered by Seller as of the date of termination,
including, but not limited to:

                (a)   the cost and expenses of materials, goods or services
ordered for the Wind Turbine Work;

                (b)   any cancellation fee that Seller is liable for under any
contracts which is entered into, in connection with and for the performance of
the Wind Turbine Work, between the Seller and Seller's subcontractors or
suppliers;

                (c)   demobilization cost incurred by Seller, Seller's
subcontractors or Seller's suppliers.

                Seller shall have a duty to mitigate all such costs, including
reallocating materials, goods or services to other projects, as appropriate,
minimizing cancellation fees, etc.

                16.2.4    Termination by Owner with Cause. If Seller is the
breaching party under Section 16.1(d) and if Owner elects to terminate this
Agreement, Owner may either complete the remaining Wind Turbine Work (himself or
by any other contractor), or reject the Wind Turbine Work.

                (a)   In the event that Owner elects to complete the Wind
Turbine Work, the Owner shall not be liable to make any further payments (other
than any payment for which an invoice was already submitted to Owner) to Seller
until the remaining Wind Turbine Work has been completed and all costs
ascertained, then Seller shall:

(i)cease all further work, except for such work as the Owner may specify in the
notice of termination for the sole purpose of securing, preserving and
protecting that part of the Wind Turbine Work already executed and any work
required to leave the Site and the equipment in a clean and safe condition;

(ii)terminate all subcontracts, except those to be assigned or novated to the
Owner pursuant to this Agreement;

(iii)permit the Owner to use the Seller's equipment on the Site as at the date
of termination, for the purposes of completing the remaining Wind Turbine Work;

(iv)deliver possession to the Owner of those parts of the Wind Turbine Work
executed by the Seller up to the date of termination of this Agreement; and

(v)deliver to the Owner all drawings, specifications and other documents
prepared by the Seller or its subcontractors as at the date of termination, in
connection with the Wind Turbine Work, other than to the extent that it is not
required for the completion of the Wind Turbine Work or is proprietary.

        Owner shall be entitled to recover from Seller all reasonable costs and
expenses incurred in completing the remaining Wind Turbine Work (the "Completion
Cost").

        After completion of all remaining Wind Turbine Work, the Completion Cost
shall be compared with the Contract Price minus the payments made to Seller to
the date of termination.

52

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        If the Completion Cost is in excess, Seller shall pay to Owner such
excess within fourteen (14) days after Owner's demand.

        If the Completion Cost is less, Owner shall pay to Seller the balance
(Contract Price minus Completion Cost minus the payments made to seller as of
the date of termination) within fourteen (14) days after completion of the
remaining Wind Turbine Work.

                (b)   In the event that Owner rejects the Wind Turbine Work,
Seller shall (i) discontinue the Wind Turbine Work, (ii) remove all Seller's
equipment and personnel from the Site, and (iii) return to Owner all the
payments made to Seller to the date of termination.


Article 17. Indemnification


17.1General Indemnity.

                (a)   Seller shall indemnify Owner and its officers, directors,
shareholders, managers, members, partners, agents, employees, successors and
permitted assigns (each, an "Owner Indemnified Party," or collectively, the
"Owner Indemnified Parties"), and shall defend, save and hold them harmless from
and against all claims, demands, proceedings, damages, liabilities, costs,
charges and expenses of any nature whatsoever (including reasonable legal fees)
for bodily injury to or death of any individual or damage to any tangible
property of a third party (but only if and to the extent that the Owner
Indemnified Party suffers loss in an amount greater than the amounts collected
under applicable policies of insurance of which the Owner Indemnified Party is
an additional insured) asserted against any of them arising out of or in
consequence of negligent acts or omissions or willful misconduct of Seller, or
Seller's or its Affiliates' employees, agents or subcontractors on the Site.
Seller shall owe no indemnity and shall be reimbursed for all sums paid and
incurred under this Section 17.1(a) to the extent that the losses, claims,
demands, proceedings, damages, liabilities, costs, charges, expenses or liens
for which indemnity is claimed are caused by or arise from the sole negligence
or willful misconduct of such Owner Indemnified Party or others. For avoidance
of doubt, the parties agree that the obligations of Seller relating to the time
of completion of the Wind Turbine Work and obligations giving rise to the
payment of liquidated damages under this Agreement shall not give rise to a
claim of indemnity under this Section 17.1. For purpose of this Section it is
agreed and understood that an Owner Indemnified Party shall in no event be
construed to fall within the meaning of a "third party," but that employees of
contractors or subcontractors of Owner (other than Seller or its Affiliates)
working at or near the Site shall be considered "third parties" for the purpose
of this provision.

                (b)   Owner shall indemnify Seller and it subcontractors and
vendors and their officers, directors, shareholders, managers, members,
partners, agents, employees, successors and permitted assigns (each a "Seller
Indemnified Party," or collectively, the "Seller Indemnified Parties") and shall
defend, save and hold them harmless from and against all (i) claims, demands,
proceedings, damages, liabilities, costs, charges and expenses of any nature
whatsoever (including reasonable legal fees) for bodily injury to or death of
any individual or damage to any tangible property of a third party (but only if
and to the extent that the indemnified party suffers loss in an amount greater
than amounts collected under applicable policies of insurance of which the
indemnified party is an additional insured) incurred by or asserted against any
of them arising out of or in consequence of negligent acts or omissions or
willful misconduct of Owner, or Owner's or its Affiliates' employees, agents or
subcontractors on the Site, and (ii) claims, demands, proceedings, damages,
liabilities, costs, charges and expenses of any nature whatsoever (including
reasonable legal fees) in respect of any sales tax, use tax, value added taxes,
property tax, excise or similar taxes payable within the United States imposed
on or for which

53

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




the Owner is responsible under this Agreement. Owner shall owe no indemnity and
shall be reimbursed for all sums paid and incurred under this Section 17.1(b) to
the extent that the losses, claims, demands, proceedings, damages, liabilities,
costs, charges, expenses or liens for which indemnity is claimed are caused by
or arise from the sole negligence or willful misconduct of such Seller
Indemnified Party or others. For purpose of this Section it is agreed and
understood that a Seller Indemnified Party shall in no event be construed to
fall within the meaning of a "third party."

17.2Indemnity Against Infringement.

        Seller shall indemnify and keep indemnified and hold harmless each Owner
Indemnified Party from and against all claims, liabilities, losses and damages
asserted by any third party person, together with all costs and expenses
relating thereto (including reasonable legal fees), based upon any claim of
infringement or misappropriation of any patent or other license or right to
intellectual property (whether by way of patent, copyright, mask work right,
trade secret, trademark or otherwise) resulting directly or indirectly from the
manufacture, sale, supply, or importation of the Wind Turbines, or any part or
component thereof, or their use by Owner as set forth in this Agreement. Each
party agrees to notify the other as soon as possible of any material matters
with respect to which the foregoing indemnity may apply and of which the
notifying party has knowledge. If notified in writing of any action or claim for
which Seller is to provide an indemnity, Seller shall, without limitation,
defend such action or claim at its expense and pay the cost and damages and
attorneys' fees awarded against Owner in such action or claim; provided, that
Seller shall have the right to control the defense and settlement of all such
actions or claims.

17.3Treatment of Infringing Equipment.


        If an order by any court of competent jurisdiction shall be obtained
against sale or delivery to Owner, or Owner's use or operation of, the Wind
Turbines or any part or component thereof or process that is within Seller's
scope used herein by reason of any alleged infringement of any intellectual
property right of any party (whether by reason of a patent, copyright, mask work
right, trade secret, trademark or other license or right), Seller shall first be
afforded a reasonable opportunity, at its expense but without limiting its
indemnification obligations under Section 17.2, to diligently seek the discharge
of any such order as aforesaid, and at Seller's election to forthwith:

(i)modify the Wind Turbines so that they become non-infringing;

(ii)procure for Owner the right to use, or continue to use, the Wind Turbines
and the infringing equipment, component or process that is within Seller's
scope; or

(iii)substitute for any infringing equipment, component or process that is
within Seller's scope, other non-infringing equipment, component or process
having the capabilities equivalent to the infringing equipment, component or
process and being of equal quality, utility and workmanship as the infringing
equipment, component or process.

Any such replacement or modification must conform to the terms of this
Agreement, and may not reduce the power rating of the WTGs, increase the
operating costs of the WTGs, or otherwise reduce the energy output or
availability of the WTGs.

54

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




17.4Indemnification Procedure.

        When a Party hereunder (the "Indemnifying Party") is required to
indemnify the other Party and its officers, directors, shareholders, managers,
members, partners, agents, employees, lenders, successors, and permitted assigns
(collectively the "Indemnified Parties") in accordance with this Article 17, the
Indemnifying Party shall assume on behalf of such Indemnified Parties, and
conduct with due diligence and in good faith, the defense of any claim against
such Indemnified Parties, whether or not the Indemnifying Party shall be joined
therein, and the Indemnified Parties shall cooperate with the Indemnifying Party
in such defense. The Indemnifying Party shall be in charge of the defense and
settlement of such claim; provided, however, that without relieving the
Indemnifying Party of its obligations hereunder or impairing the Indemnifying
Party's right to control the defense or settlement thereof, the Indemnified
Parties may elect to participate through separate counsel in the defense of any
such claim, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Parties. In the event that the Indemnified Parties shall have
reasonably concluded that there exists a material conflict of interest between
the Indemnifying Party and the Indemnified Parties in the conduct of the defense
of such claim, then each Party shall retain their separate counsel and shall
have the right to control the defense and/or settlement of such claim. In the
event that the Indemnifying Party does not employ counsel to assume the defense
of such claim asserted against the Indemnified Party within a reasonable time
after the Indemnifying Party's receipt of notice of the commencement of an
action thereon, the indemnified Parties may retain counsel for the defense
thereof, upon five (5) Business Days written notice, in which case the fees and
expenses of counsel shall be paid by the Indemnifying Party. No Indemnifying
Party shall settle any such claims or actions in a manner which would require
any action or forbearance from action by any Indemnified Parties without the
written consent of the Indemnified Parties, which consent shall not be
unreasonably withheld or delayed.

17.5Survival of Indemnities.

        The indemnities set forth in this Article 17 shall survive the
termination or expiration of this Supply Agreement.


Article 18. Representations And Warranties


18.1Representations and Warranties by Seller.

        Seller hereby represents and warrants to Owner as follows:

                (A)    Due Organization; Good Standing. Seller is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and is qualified to do business in California and where
failure to so qualify would have a material adverse effect on its ability to
perform this Agreement and the Service Agreement and in respect of which no
action relating to insolvency, liquidation or suspension of payments has, to the
knowledge of Seller, been taken.

                (B)    Due Authorization. The execution, delivery and
performance of this Agreement and each of the Contract Documents by Seller have
been duly authorized by all necessary corporate action on the part of Seller and
do not and will not require the consent of any trustee or holder of any
indebtedness or other obligation of Seller or any other party to any other
agreement with Seller.

55

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



                (C)    Execution and Delivery. This Agreement and each of the
Contract Documents has been duly executed and delivered by Seller. This
Agreement and each of the Contract Documents constitutes the legal, valid,
binding and enforceable obligation of Seller.

                (D)    Governmental Approvals. No governmental authorization,
approval, order, license, permit, franchise or consent, and no registration,
declaration or filing with any Governmental Authority is required on the part of
Seller in connection with the execution, delivery and performance of this
Agreement and the Service Agreement except those which have already been
obtained or which Seller anticipates will be timely obtained in the ordinary
course of performance of this Agreement.

                (E)    Documents. Each document delivered pursuant to
Section 3.2.2 shall be accurate and complete, and shall conform to the
Requirements.

                (F)    Patents, Licenses, Franchises. Notwithstanding that
certain inquiries have been made regarding certain of Seller's patents and/or
Seller's potential use of intellectual property covered by third-party patents,
(i) Seller is the holder of all patents, trademarks, service marks, trade names,
copyrights, franchises, governmental consents, licenses, permits or other
authorizations required in Seller's name to permit it to perform the work, and
operate or conduct its business, contemplated by this Agreement; (ii) Seller has
and will continue to have all rights and licenses necessary to allow Owner and
its subcontractors to directly and indirectly assemble, use, operate, service,
maintain and repair the Wind Turbines (and each component, part and process
thereof) without restriction or additional charge; and (iii) neither the Wind
Turbines, including any component or part thereof or the processes used therein,
nor the process used to manufacture the Wind Turbines, or any component or part
thereof, infringe or misappropriate, or will infringe or misappropriate, any
patent, copyright, mask work right, trade secret or other intellectual property
and/or proprietary right of any third party. Any breach of this Section 18.1(F)
shall provide Owner with the remedies set forth in Section 17.2 and/or
Section 17.3 herein, as appropriate.

18.2Representations and Warranties of Owner.


        Owner represents and warrants to Seller as follows:

                (A)    Due Organization; Good Standing. Owner is a Delaware
corporation duly organized, validly existing and is currently registered and
able to conduct its business legally; that Owner has all Permits required under
this Agreement for the Project and complete and necessary funds to pay Seller
and complete and satisfy all of its obligations under this Agreement and in
respect of which no action relating to insolvency, liquidation or suspension of
payments has, to the knowledge of Owner, been taken.

                (B)    Due Authorization. The execution, delivery and
performance of this Agreement and each of the Contract Documents by Owner have
been duly authorized by all necessary action on the part of Owner in accordance
with Owner's charter documents and do not and will not require the consent of
any trustee or holder of any indebtedness or other obligation of Owner or any
other party to any other agreement with Owner.

                (C)    Execution and Delivery. This Agreement and each of the
Contract Documents has been duly executed and delivered by Owner. This Agreement
and each of the Contract Documents constitutes the legal, valid, binding and
enforceable obligation of Owner.

56

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




                (D)    Governmental Approvals. No governmental authorization,
approval, order, license, permit, franchise or consent, and no registration,
declaration or filing with any Governmental Authority is required on the part of
Owner in connection with the execution, delivery and performance of this
Agreement except those which have already been obtained or which Owner
anticipates will be timely obtained in the ordinary course of performance of
this Agreement.


Article 19. Confidentiality


19.1Confidentiality.


                (a)   Seller hereby undertakes to keep confidential, except as
may be explicitly approved by Owner, or as may be necessary for the proper
discharge by Seller of its duties under this Agreement, or as may be necessary
to be disclosed to taxing authorities and accountants preparing Seller's tax
reports and filings or as may be necessary to respond to legal process, (i) the
terms and provisions of this Agreement and all Contract Documents, (ii) any and
all wind data for the Site provided to Seller by Garrad Hassan and/or by or on
behalf of Owner and (iii) all details of Owner's business, the location and
identification of the Project and the Site or any potential Site, and the
progress of any development, permitting, financing and construction activities.

                (b)   Owner hereby undertakes to keep confidential, except as
may be explicitly approved by Seller, or as may be necessary for the proper
discharge by Owner of its duties under this Agreement, or as may be necessary to
be disclosed to taxing authorities and accountants preparing Owner's tax reports
and filings or as may be necessary to respond to legal process, (i) all written
proprietary and technical data of Seller, (ii) all data clearly marked as being
confidential, (iii) the contents of any document captioned "Engineering Sheet,"
(iv) the Specifications, (v) MHI technical drawings bearing an MHI "Drawing
Number," (vi) the terms and provisions of this Agreement and all Contract
Documents, (vii) all details of Seller's business, and (viii) any information
that may be derived by reverse engineering MHI-designed or supplied equipment,
parts or improvements, know-how, written documents or instruments related to
inventions, patent applications, any information or data which may be derived
from any part, study, inspection or test of the equipment, and any photograph,
model, impression, evaluation, analysis, calculation, abstract, notes, summary
and/or report made in connection with the equipment supplied by Seller or MHI
(collectively, "Proprietary Data"). Notwithstanding the foregoing, Owner may
also use Proprietary Data for the assembly, installation, erection, repair,
operation and maintenance of the Wind Turbines and in addition, Owner may
disclose Proprietary Data to prospective purchasers of the Project, the Operator
or any prospective Operator, the Financing Parties and any other Persons
expressing interest in providing debt financing or refinancing or other credit
support to Owner, and the agent or trustee of any of them; provided, however,
that none of such foregoing persons are an MPS Competitor and provided, further,
that in each case such disclosures shall be subject to the written agreement of
such Persons to keep Proprietary Data confidential, not disclose the same to any
third party without the prior written consent of the Seller, and not use any
Proprietary Data for any purpose other than for evaluation purposes to determine
whether to invest equity or extend the Project financing. Such confidentiality
agreements shall be in writing and governed by terms and conditions
substantially similar to those in this Agreement.

                (c)   Notwithstanding the provisions of subsections (a) and
(b) above, Seller and Owner shall be entitled to the extent necessary for the
performance of its respective duties hereunder to allow access to details
relating to the business of the other Party exclusively to such of its
employees, consultants and contractors who are directly concerned with the
carrying out of its duties under this Agreement (so long as such Persons are not
MPS Competitors); provided, that each Party shall inform

57

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




each of such Persons of the confidential nature of such information and of that
Party's obligations of confidentiality in respect thereof and such Party shall
be responsible for any breach of such obligations by any of its employees or
consultants.

                (d)   All public announcements in relation to the business of
Seller or Owner shall, if they are to be made by the other Party, be fully
discussed in advance with, and approved by, the first Party, except that
approval shall not be required for any public announcement or public filing
which a Party is required to make under any laws applicable to such Party.

                (e)   The provisions of this Section 19.1 shall survive the
expiration or earlier termination of this Agreement.


Article 20. Dispute Resolution


20.1Dispute Resolution; Consent to Non-Exclusive Jurisdiction.

                (a)   In the event a dispute arises between Owner and Seller
relating to this Agreement, the aggrieved Party shall provide written
notification of the dispute to the other Party. A meeting shall be held promptly
between the Parties, attended by representatives of the Parties with
decision-making authority regarding the dispute, to attempt in good faith to
negotiate a resolution of the dispute. If, within twenty-one (21) days after
such meeting, the Parties have not succeeded in negotiating a resolution of the
dispute, either Party may refer the dispute to a court pursuant to subsection
(b) below, which shall be the sole legally binding forum available to the
Parties for resolution of a dispute hereunder.

                (b)   Each of the Parties hereby irrevocably consents and agrees
that any legal action or proceedings brought with respect to any dispute arising
out of this Agreement, shall be brought in, and each Party submits to the
jurisdiction and venue of a United States District Court, of competent
jurisdiction or, if not available, then a state court of the State of
California, and by execution and delivery of this Agreement, each of the Parties
hereby (i) accepts the non-exclusive jurisdiction of the foregoing courts for
purposes resolving any dispute, and (ii) irrevocably agrees to be bound by any
final judgment (subject to any appeal) of any such court with respect thereto.
The Parties further agree, to the extent permitted by law, that any final and
unappealable judgment against any of them in any dispute or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified copy of which shall be conclusive evidence of the fact and amount of
such judgment.

                (c)   Each Party hereto waives, to the fullest extent permitted
by Applicable Law, any right it may have to a trial by jury in respect of any
dispute arising out of or relating to this Agreement. Each Party hereto
certifies that it has been induced to enter into this Agreement by, among other
things, the mutual waivers and certifications set forth in this Article 20.


Article 21. General Provisions


21.1Waiver.

        Unless expressly provided herein no delay or omission by the parties
hereto in exercising any right or remedy provided for herein shall constitute a
waiver of such right or remedy nor shall it be construed as a bar to or waiver
of any such right or remedy on any future occasion.

58

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




21.2Successors and Assigns.


                (a)   This Agreement shall be binding upon and shall inure to
the benefit of the successors and permitted assigns of Seller and Owner. This
Agreement may be assigned, in whole or in part, without Seller's prior written
consent, by Owner to any Affiliate of the Owner, provided that (i) the Owner
Parent Guaranty Agreement (or the Owner's letter of credit, as the case may be)
shall remain in full force and effect, and the guarantor thereunder shall
consent in writing to such assignment and confirm the continuing validity of
such guaranty (or, if it is a transfer by Edison Mission Energy as Owner, Edison
Mission Energy concurrently signs and delivers to Seller an Owner Parent
Guaranty), and (ii) the Service Agreement is concurrently assigned to the same
person. Seller agrees that Owner may assign this Agreement to a lender or other
financing entity at any time. Except as expressly provided in this Section 21.2,
no party may assign or transfer this Agreement, in whole or in part, except upon
the prior written consent of the other party hereto, which consent shall not be
unreasonably withheld. It shall be deemed reasonable for Seller to withhold
consent to an assignment of this Agreement by Owner to any MPS Competitor. It
shall be deemed reasonable for Owner to withhold consent to an assignment of
this Agreement by Seller absent an agreement by MHI to guarantee performance by
Seller's assignee. In connection with any permitted assignment or grant of
security interest under this Section 21.2, the parties agree to execute one or
more consents to assignment with terms and conditions as may be reasonably
requested by such assignee; provided, that each such assignee of the Agreement
(i) shall assume all of the assigning party's obligations under this Agreement,
and (ii) shall agree to be bound to all of the terms and conditions of the
Contract Documents. When duly assigned in accordance with the foregoing, this
Agreement shall be binding upon and shall inure to the benefit of the assignee;
any other assignment shall be void and without force or effect.

                (b)   Resale of Wind Turbines. Notwithstanding anything to the
contrary, it is agreed and understood that (i) Owner will not sell the WTGs to
an MPS Competitor; and (ii) if the WTGs are at any time sold, Owner agrees that
such sale shall be made on an "AS IS" basis and Owner shall represent to Seller
that the purchase and use of the WTGs, and/or the use of any information or
documentation received with such purchase, shall be without recourse to the
Seller or any of its subcontractors or vendors of every tier whether in
contract, tort (including negligence), warranty, strict liability or by reason
of any other theory at law, in equity or otherwise. The provisions of this
Section 21.2 shall survive Final Completion or the earlier termination of this
Agreement.

21.3Notices.


        Any notice required or authorized to be given hereunder or any other
communications between the parties provided for under the terms of this
Agreement shall be in writing (unless otherwise provided) and shall be served
personally or by reputable express courier service or by facsimile transmission
addressed to the relevant party at the address stated below or at any other
address notified by that party to the other as its address for service. Any
notice so given personally shall be deemed to have been served on delivery, any
notice so given by express courier service shall be deemed to have been served
on delivery, and any notice so given by facsimile transmission shall be deemed
to have been served on dispatch. As proof of such service it shall be sufficient
to produce a receipt showing personal service, the receipt of a reputable
courier company showing such delivery or an activity report of the sender's
facsimile machine showing the correct facsimile number of the party on whom
notice is served and the correct number of pages transmitted.

59

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        The parties' addresses for service are:

To Owner:

Edison Mission Energy
18101 Von Karman Avenue, Suite 1700
Irvine, CA 92612
Attention: General Counsel
Telephone: (949) 757-2411
Facsimile: (949) 757-4787

With a copy to:

Edison Mission Energy
18101 Von Karman Avenue, Suite 1700
Irvine, CA 92612
Attn: Managing Director, Development
Telephone: (949) 757-2404
Facsimile: (949) 757-4888


To Seller:

Mitsubishi Power Systems Americas, Inc.
100 Bayview Circle, Suite 4000
Newport Beach, CA 92660
Attn: Mr. I. Itoh
Senior Vice President and General Manager
Facsimile: (949) 856-4481
Telephone: (949) 856-8400

With a copy to:

Mitsubishi Heavy Industries, Ltd.
Nagasaki Shipyard & Machinery Works
1-1 Akunoura-Machi, Nagasaki
Nagasaki, 850-8610, Japan
Manager,
Wind Turbine Export Group
Attn: Mr. R. Kimura
Facsimile: +81 95 834 3393
Telephone: +81 95 834 3473

21.4[Reserved].

21.5Governing Law.

        This Agreement and all matters arising hereunder or in connection
herewith shall be governed by and construed in accordance with the internal laws
of the State of New York without regard to conflicts of laws or choice of laws
principles (other than Section 5-1401 of the General Obligations Law).

60

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




21.6Amendments.

        This Agreement may be modified or amended only by an instrument in
writing signed by the parties hereto.

21.7Attachments Incorporated.

        The Exhibits attached hereto are hereby incorporated and made a part of
this Agreement.

21.8Entire Agreement.

        The terms and conditions set forth herein, together with those set forth
on all Exhibits attached hereto and in the Contract Documents, constitute the
complete statement of the agreement between Owner and Seller relating to the
subject matter hereof, including the Term Sheet dated December 7, 2006. No prior
statement, correspondence or parole evidence shall modify or affect the terms
and conditions hereof or thereof nor shall such prior statements, correspondence
or parole evidence be introduced or considered in any judicial or arbitral
proceeding. Prior representations, promises, warranties or statements by any
agent or employee of Seller or Owner that differ in any way from the terms and
conditions hereof or thereof shall be given no effect.

21.9Survival.

        Notwithstanding the achievement of Final Completion or the earlier
termination of this Agreement, or the expiration or earlier termination of the
Warranty Period, the parties hereto shall continue to be bound by the provisions
of Article 18.1, "Representations and Warranties of Seller," Article 17,
"Indemnification," Article 18.2, "Representations and Warranties of Owner,"
Article 20, "Dispute Resolution," Section 21.2, "Successors and Assigns,"
Section 21.5 "Governing Law," Section 19, "Confidentiality," Section 21.13,
"Intellectual Property," Section 10.3, "No Implied Warranties," Article 12,
"Limitation of Liability," Section 21.15, "Time for Claims," and Section 21.16,
"Late Payment." Provisions of this Agreement which expressly so provide shall
also survive the expiration or termination of this Agreement.

21.10Attorneys' Fees and Costs.

        In the event of any arbitration or litigation to enforce the provisions
of this Agreement, each Party shall bear and pay its own cost (including its own
attorneys' fees).

21.11Site Regulations.

        All pertinent regulations and rules of Owner which may be in effect at
the Site regarding passes, badges, safety and proper conduct on the Site shall
be observed by Seller, Servicer, and agents and employees of each.

21.12Wind Speed Projections.

        Seller shall have no responsibility or liability for any purposes
hereunder or under any other Contract Document for the collection or evaluation
of wind data, or for the accuracy of the wind speed projections and financial
projections.

61

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




21.13Intellectual Property.

        Seller shall retain ownership of all intellectual property rights in the
design and manufacture of the Wind Turbines. Notwithstanding anything in the
foregoing sentence to the contrary, Owner and each of its successors and
permitted assigns shall have a continuing, non-exclusive right and license, for
so long as any of them has any rights of ownership in or to the Wind Turbines,
and on a royalty-free basis, to import, buy, sell, use, operate and otherwise
work the Wind Turbines, to the fullest extent necessary for it to enjoy the
exercise, vis-à-vis Seller, of complete and unfettered rights of ownership and
dominion over the Wind Turbines.

21.14Counterparts.

        This Agreement may be executed by the parties in one or more
counterparts, all of which taken together, shall constitute one and the same
instrument.

21.15Time for Claims.

        Any action or notice of arbitration by a party hereto arising under any
Article of this Agreement other than Article 10captioned "Limited Mechanical
Warranty," shall be filed by no later than 180 days from the date of Final
Completion. Any action or notice of arbitration by a party hereto arising under
Article 10 of this Agreement captioned "Limited Mechanical Warranty," shall be
filed by no later than 180 days from the date of expiration or earlier
termination of the Warranty Period. The parties hereto hereby waive, to the
extent permitted by Applicable Law, any longer period available under Applicable
Law, including any laws relating to statutes of limitation, in which to file an
action or notice of arbitration.

21.16Late Payments; Right to Withhold Disputed Amounts.

        In the event any sum due and owing as provided herein is not paid on a
timely basis, interest shall accrue on such outstanding amount from the date due
until the date paid in full at the annual interest rate equal to the LIBOR for
loans of three months duration as of the date the payment was due, plus two
percent (2%) (but in no event greater than the maximum rate permitted by
Applicable Law). In the event that either Party disputes the amount due and
owing as provided herein, then such Party may withhold such disputed amount
until a final determination is made. Any disputed amount which is determined to
be due and owing shall accrue interest at the rate provided above from the date
due until the date paid in full.

21.17Financier's Cure Rights.


        In the event that any entity is providing financing to Owner for the
Project, such financing entity, shall in addition to the rights granted to Owner
under this Agreement, have the right to cure any breach by Owner of this
Agreement and/or the Service Agreement within the time set forth therein for
cure by Owner and the right, upon notice to Seller, to receive a copy of any
notice of default by Owner under this Agreement.

21.18Modification to Standards.

        To the extent Seller has the right under this Agreement to modify or add
any standards, specifications, requirements or procedures that would be
applicable to the Project, the Wind Turbines,

62

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




Seller or Owner, Owner shall have a reasonable time to implement the same (to
the extent implementation is required by Owner). In addition, notwithstanding
anything to the contrary in this Agreement, no such modifications or additions
may (i) materially increase the costs of operating the Wind Turbines,
(ii) materially reduce the energy output or availability of the Wind Turbines,
(iii) require Owner to make any physical modifications to the Wind Turbines
(unless the cost thereof is paid by Seller) or (iv) lessen the performance
standards or requirements applicable to Seller.

                21.19    English Language Documents. Any document, manual,
certificate or notice given or provided in connection with this Agreement or for
the assembly, installation, operation or repair of the Wind Turbines shall be
provided in the English language.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

63

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the duly authorized representatives of Owner and Seller as of the date of the
first written above.

EDISON MISSION ENERGY
a Delaware corporation   MITSUBISHI POWER SYSTEMS AMERICAS, INC.,
a Delaware corporation
By:
 
/s/ Gerard P. Loughman

--------------------------------------------------------------------------------


 
By:
 
/s/ Ichiro Itoh

--------------------------------------------------------------------------------


Name:
 
Gerard P. Loughman

--------------------------------------------------------------------------------


 
Name:
 
Ichiro Itoh

--------------------------------------------------------------------------------


Title:
 
Senior Vice President

--------------------------------------------------------------------------------


 
Title:
 
SVP & General Manager

--------------------------------------------------------------------------------

S-1

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------






APPENDIX I

DEFINITIONS


        "Actual Output" means the total energy produced by all Wind Turbines in
a Project which shall be measured at the Project Meter.

        "Additional Project" shall have the meaning ascribed to such term in the
Recitals of the Supply Agreement.

        "Additional Supply Agreement" shall have the meaning ascribed to such
term in the Recitals of the Supply Agreement.

        "Adjustment Period" means the period of forty-five (45) days from the
date on which Commissioning is achieved on the last WTG in a Project.

        "Affiliate" means any Person who (whether through one or more
intermediaries) directly or indirectly controls, is controlled by, or is under
common control with, any other Person.

        "Annual Availability Guaranty Liquidated Damages" shall have the meaning
ascribed to such term in Section 11.1.2 of the Supply Agreement.

        "AP Availability Guaranty Liquidated Damages" shall have the meaning
ascribed to such term in Section 11.1.1 of the Supply Agreement.

        "Applicable Laws" or "Applicable Law" means any or all law(s),
treaty(ies), ordinance(s), code(s), judgment(s), decree(s), directive(s),
guideline(s), procedure(s), policy(ies), injunction(s), writ(s), order(s),
rule(s), regulation(s), interpretation(s), Permit(s), and all similar forms of
decisions of any Governmental Authority having jurisdiction over the Wind
Turbines, the Site, transmission of electricity, performance of the obligations
of Seller and Servicer under the Contract Documents and each other document,
instrument and agreement delivered hereunder or in connection herewith, testing,
Commissioning, operation and maintenance of the Wind Turbines, health and
safety, or the environmental condition of the Wind Turbines or the Site.
Notwithstanding the foregoing, when the issuance of a Permit is the obligation
of one party, the foregoing definition of Applicable Laws when applied to the
obligations of the other party shall not include such Permits unless the other
party is advised in writing of the issuance of such Permit and is given a copy
on request.

        "Applicable Penalty Rate" means the price per kWh established from time
to time ***.

        "Availability Guaranty" means the obligations of Seller pursuant to
Section 11.1 of the Supply Agreement.

        "Availability Guaranty Damages" shall have the meaning ascribed to such
term in Section 11.1.8 of the Supply Agreement.

        "Balance of Plant" or "BOP" means all procurement, design, equipment,
materials and other items incorporated (or to be incorporated) in a Project, and
construction, except for the Wind Turbine Work described in the Supply Agreement
and Special Tools. Balance of Plant includes, but is not limited to, the
engineering, design, civil and mechanical construction works, principally site
preparation,

I-1

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




roads, crane pads, gates, culverts, and foundations for transformers and Wind
Turbines, the SCADA system, meteorological towers, and the Project
Interconnection Facilities.

        "Basic WTG Model" shall have the meaning ascribed to such term in
Section 5.1.6 of the Supply Agreement.

        "BOP Contract" means with respect to a Project, the contract to be
entered into by and between Owner (or an affiliate) and the BOP Contractor,
pursuant to which the BOP Contractor will erect the WTG and supply, construct,
install and test the Balance of Plant.

        "BOP Contractor" means the contractor retained by Owner (or its
Affiliate) to perform the obligations under the BOP Contract.

        "Business Day" means every day other than a Saturday, Sunday or a day on
which banks are permitted or required to remain closed in California or the
state in which a Project is located.

        "Cancellation Fee" shall have the meaning ascribed to such term in
Section 16.2.1 of the Supply Agreement.

        "Certificate of Commissioning" means the certificate to be to be signed
by the Owner and Seller pursuant to Section 7.4 of the Supply Agreement in the
form of Exhibit N to the Supply Agreement.

        "Certificate of Design Approval" means the certification issued by
Germanischer Lloyd pursuant to Section 3.5 of the Supply Agreement, or
equivalent, for the Wind Turbines.

        "Certification Default" shall have the meaning ascribed to such term in
Section 7.6(H) of the Supply Agreement.

        "Change in Law" means (A) the enactment, adoption, promulgation,
modification or repeal, after the Effective Date, of any Applicable Law or
(B) the imposition of any material conditions on the issuance or renewal of any
Permit after the Effective Date (notwithstanding the general requirements
contained in any Permit at the time of application or issuance to comply with
future laws, ordinances, codes, rules, regulations or similar legislation) that,
in the case of either (A) or (B), (x) establishes requirements that have an
adverse impact on Seller's costs or the schedule for performing the Wind Turbine
Work, (y) could not be reasonably anticipated on the date of execution of the
Supply Agreement and (z) do not apply generally to Seller and similarly situated
turbine suppliers.

        "Change Order" is a written instrument signed by Owner and Seller
stating their mutual agreement upon all of the following: (i) a change in the
Wind Turbine Work, if any; (ii) the amount of the adjustment in the Contract
Price, if any; and/or (iii) the extent of the adjustment in the Delivery
Schedule, the Guaranteed WTG Commissioning Completion Date and/or any other
guaranteed date of completion under the Supply Agreement, if any.

        "Columnar Control Strategy" means the Columnar Control Strategy, if any,
delivered pursuant to Section 3.2.2(k) of the Supply Agreement.

        "Commission" or "Commissioning" means, with respect to each WTG,
(a) Mechanical Completion for such WTG has occurred, (b) the Commissioning
Procedures have been successfully completed and the Commissioning Check Sheet
has been completed and signed by Seller, (c) the Wind Turbine is

I-2

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




ready for initial operation in accordance with the O&M Procedures Manual, and
(d) Owner or Owner's representative has countersigned the Certificate of
Commissioning for such WTG.

        "Commissioning Check Sheet" means the Commissioning check sheet attached
to the Commissioning Procedures.

        "Commissioning Engineers" shall have the meaning ascribed to such tem in
Section 5.1.5 of the Supply Agreement.

        "Commissioning Fee" shall have the meaning ascribed to such term in
Section 5.1.5 of the Supply Agreement.

        "Commissioning Procedures" means the Commissioning Procedures set forth
in Exhibit O to the Supply Agreement.

        "Commissioning Subcontractor" means the contractor retained by Seller to
perform the Commissioning.

        "Communications Protocol" shall have the meaning ascribed to such term
in Section 3.2.2(f) of the Supply Agreement.

        "Completion Cost" shall have the meaning ascribed to such term in
Section 16.2.4 of the Supply Agreement.

        "Component Shipping List" shall have the meaning ascribed to such term
in Section 5.2.6 of the Supply Agreement and means the Component Shipping List
set forth in Exhibit E of the Supply Agreement.

        "Consumable Parts" shall mean all consumable parts and consumable
supplies including, without limitation, lubricating oil, other lubricants,
seals, rods, bolts, nuts and washers (other than bolts, nuts and washers for the
foundation anchors), bushings, gaskets, filters, and other items normally
consumed in the assembly, installation, erection, Commissioning and/or operation
of the Wind Turbines.

        "Contract Documents" means the Supply Agreement, the Service Agreement
and each of the other appendices, exhibits, schedules, annexes and documents
attached to, or delivered under, any of such documents.

        "Contract Price" shall have the meaning ascribed to such term in
Section 5.1 of the Supply Agreement.

        "Deemed Project Substantial Completion" shall have the meaning ascribed
to such term in Section 7.5.2(B) of the Supply Agreement.

        "Defect Repair and Replacement" shall have the meaning ascribed to such
term in Section 2.1(b) of the Service Agreement.

        "Delayed WTGs" shall have the meaning ascribed to such term in
Section 7.5.2 of the Supply Agreement.

I-3

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Delivery" shall have the meaning ascribed to such term in Section 7.2.1
of the Supply Agreement.

        "Delivery Point" means the physical point at which electric
interconnection is made between a Project and an Interconnection Utility's
Interconnection Facilities.

        "Delivery Schedule" means the detailed Wind Turbine delivery shipment
schedule set forth in Exhibit D to the Supply Agreement.

        "EDISON" means Edison Mission Energy, a Delaware corporation.

        "Effective Date" means March 20, 2007.

        "Elective Maintenance" shall mean maintenance and service work for the
Wind Turbines (i) resulting from the conditions and exclusions provided in
Section 10.7.3 of Supply Agreement, and/or (ii) such other maintenance or
service work as may be identified by Owner or Servicer from time to time during
the Service Agreement Term with respect to the WTGs (but not including Scheduled
Maintenance, Unscheduled Maintenance, Defect Repair or Replacement, Warranty
Repair or Warranty Retrofit), and, in the case of both items (i) and (ii), which
Servicer is authorized to perform by Owner pursuant to Section 2.1(c) of the
Service Agreement.

        "Elective Maintenance Notice" shall have the meaning provided in
Section 2.1(c) of the Service Agreement.

        "Emergency" means an event occurring at a Site or any adjoining property
that, with respect to a Wind Turbine, (a) poses actual or imminent risk of
(i) serious personal injury or (ii) material physical damage to one or more Wind
Turbines or to such Project and (b) requiring, in the good faith determination
of the Servicer, Owner or Operator, immediate preventative or remedial action.

        "Energization" means the electrical energization of the control system
of a Wind Turbine or the Wind Turbines, as the case may be, and the Project
Interconnection Facilities from the Delivery Point, with the ability to receive
or deliver electric energy to or from the Wind Turbines through the Delivery
Point.

        "Escalation Adjustment Procedure" shall have the meaning ascribed to
such term in Section 5.1.6 of the Supply Agreement.

        "Excusable Delay" shall mean those delays satisfying the conditions set
forth in Section 13.1 of the Supply Agreement.

        "Extended Warranty Period" shall have the meaning ascribed to such term
in Section 10.2 of the Supply Agreement.

        "Final Completion" shall have the meaning ascribed to such term in
Section 7.6(F) of the Supply Agreement.

        "Final Completion Certificate" means the Final Completion Certificate to
be issued pursuant to Section 7.6 of the Supply Agreement in the form of
Exhibit R to the Supply Agreement.

I-4

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Financing Parties" shall have the meaning ascribed to such term in
Section 7.4 of the Service Agreement.

        "First 2008 Units" shall have the meaning ascribed to such term in the
Recitals of the Supply Agreement.

        "Force Majeure Event" or "Force Majeure" means, with respect to any
Contract Document, any event (i) that is not within the reasonable control,
directly or indirectly, of the party affected or its Affiliates, and is not the
direct or indirect result of that party's (or its Affiliates') failure to
perform its obligations under the Contract Documents and (ii) that could not
have been avoided, prevented or removed by the exercise of reasonable diligence
by the affected party or its Affiliates, including without limitation: acts of
God, acts of war, sabotage, terrorism, rebellion, insurrection, civil commotion,
acts of foreign or public enemies, military or usurped power or martial law,
actions or inactions of a Governmental Authority, expropriation or confiscation
of facilities or property by order of any Governmental Authority, fires, floods,
hail, transportation incidents, explosions, negative wind shear, lightning,
lightning-induced surges, unexpected high and low voltage, transmission outages
or sudden or disruptive electrical events or disturbances on Interconnection
Utility's side of the Delivery Point, extreme weather conditions and any
materially adverse result therefrom, unusually inclement weather, extraordinary
airborne debris, surface water, waves, tidal water or tidal wave, overflow of
streams or other bodies of water, water below the surface of the ground, earth
movement including, but not limited to, earthquake, landslide, mud flow, earth
sinking, earth rising or shifting, strikes, crashing vehicles or aircraft,
casualties, vandalism, malicious mischief, theft and attempted theft, and
changes or enactments of Applicable Laws. Notwithstanding the foregoing, Force
Majeure and Force Majeure Event shall not include any event or circumstance that
is within the design parameters of the Wind Turbines.

        "GDPIPD" means the Gross Domestic Product Implicit Price Deflator, as
published in the Survey of Current Business by the United States Bureau of
Economic Analysis, Department of Commerce, or in any successor publication, or
such substitute index as may be consented to by Owner and Servicer, which
consent shall not be unreasonably withheld or delayed. A substitute index shall
be used only as necessary to substitute for abandonment of the GDPIPD index by
the Department of Commerce after the effective date of the Supply Agreement, in
order to restore the measure of price escalation as contemplated herein.

        "Good Faith Fee" shall have the meaning ascribed to such term in the
Recitals of the Supply Agreement.

        "Governmental Authority" means any federal, state, local or other
governmental, judicial, public or statutory instrumentality, tribunal, agency,
authority, body or entity, or any political subdivision thereof, having legal
jurisdiction over the matter or person in question.

        "Grid" means the electrical transmission system beyond the Delivery
Point inclusive of the Interconnection Utility's Interconnection Facilities.

        "Guaranteed Annual Time Availability" shall have the meaning ascribed to
such term in Section 11.1.2 of the Supply Agreement.

        "Guaranteed AP Time Availability" shall have the meaning ascribed to
such term in Section 11.1.1 of the Supply Agreement.

I-5

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Guaranteed Delivery Date" shall have the meaning ascribed to such term
in Section 7.2.1(a) of the Supply Agreement.

        "Guaranteed WTG Commissioning Completion Date" shall have the meaning
ascribed to such term in Section 8.3.1 of the Supply Agreement.

        "Hazardous Substances" means substances defined as "hazardous
substances," "pollutants" or "contaminants" in Section 101 of the CERCLA (42
U.S.C. Section 9601; those substances defined as "hazardous waste," "hazardous
materials" or "regulated substances" by the RCRA; those substances designated as
a "hazardous substance" pursuant to Section 311 of the Clean Water Act (33
U.S.C. Section 1321); those substances defined as "hazardous materials" in
Section 103 of the Hazardous Materials Transportation Act (49 U.S.C.
Section 1801 et seq. at Section 1802); those substances regulated as a hazardous
chemical substance or mixture or as an imminently hazardous chemical substance
or mixture pursuant to Sections 6 or 7 of the TSCA (15 U.S.C. Sections 2605,
2606); those substances defined as "contaminants" by Section 1401 of the SDWA
(42 U.S.C. Section 300f), if present in excess of permissible levels; those
substances regulated by the Oil Pollution Act; those substances defined as a
pesticide pursuant to Section 2(u) of the FIFRA (7 U.S.C. Section 136(u)); those
substances defined as a source, special nuclear or by-product material by
Section 11 of the AEA (42 U.S.C. Section 2014); those substances defined as
"residual radioactive material" by Section 101 of the UMTRCA (42 U.S.C.
Section 7911); those substances defined as "toxic materials" or "harmful
physical agents" pursuant to Section 6 of the Occupational Safety and Health Act
(2 U.S.C. Section 651 et seq. at Section 655); those substances defined as
hazardous wastes in 40 C.F.R. Part 261.3; those substances defined as hazardous
waste constituents in 40 C.F.R. Part 260.10, specifically including Appendix VII
and VIII of Subpart D of 40 C.F.R. Part 261; those substances designated as
hazardous substances in 40 C.F.R. Parts 116.4 and 302.4; those substances
defined as hazardous substances or hazardous materials in 49 C.F.R. Part 171.8;
those substances regulated as hazardous materials, hazardous substances, or
toxic substances in 40 C.F.R. Part 1910; and in the regulations adopted and
publications promulgated pursuant to any Hazardous Substance Laws, whether or
not such regulations or publications are specifically referenced herein.

        "Hazardous Substances Laws" means: (a) the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C.
Section 9601 et seq.) ("CERCLA"); (b) the Federal Water Pollution Control Act
(33 U.S.C. Section 1251 et seq.) ("Clean Water Act" or "CWA"); (c) the Resource
Conversation and Recovery Act (42 U.S.C. Section 6901 et seq.)("RCRA"); (d) the
Atomic Energy Act of 1954 (42 U.S.C. Section 2011 et seq.)("AEA"); (e) the Clean
Air Act (42 U.S.C. Section 7401 et seq.)("CAA"); (f) the Emergency Planning and
Community Right-to-Know Act (42 U.S.C. Section 11001 et seq.)("EPCRA"); (g) the
Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. Section 136 et
seq.) ("FIFRA"); (h) the Oil Pollution Act of 1990 (P.L. 101-380, 104 State
486); (i) the Safe Drinking Water Act (42 U.S.C. Sections 300f et seq.)("SDWA");
(j) the Surface Mining Control and Reclamation Act of 1974 (30 U.S.C. Sections
1201 et seq.)("SMCRA"); (k) the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.)("TSCA"); (l) the Uranium Mill Tailings Radiation Control
Act of 1978 (42 U.S.C. Section 7901 et seq.)("UMTRCA"); and (m) all other
Applicable Laws which govern Hazardous Substances, and the regulations adopted
and publications promulgated pursuant to all such foregoing laws.

        "Indemnifying Party" and "Indemnified Parties" shall have the meaning
ascribed to such terms in Section 5.2 of the Service Agreement or in
Section 17.4 of the Supply Agreement, as applicable.

I-6

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Independent Engineer" or "IE" means an independent engineer to be
mutually agreed by the parties from the following list of engineering
consultants:

(i)Garrad Hassan

(ii)Risoe Test Station;

(iii)Det Norske Veritas;

(iv)Germanischer Lloyd;

(v)Energy Research Center of the Netherlands;

(vi)Deutsches Windenergie-Institute; and

(vii)Any other independent engineer or engineering firm mutually agreed to by
the Parties.

        "Initial Warranty Period" shall have the meaning ascribed to such term
in Section 10.2 of the Supply Agreement.

        "Inland Transportation Costs" shall have the meaning ascribed to such
term in Section 7.1.2.3 of the Supply Agreement.

        "Inland Transportation Quote" shall have the meaning ascribed to such
term in Section 7.1.2.3 of the Supply Agreement.

        "Instruction Manual" means Seller's instruction manual to be delivered
pursuant to Section 3.2.2(h) of the Supply Agreement, consisting of the O&M
Procedures Manual, the Turbine Installation and Erection Manual and the Turbine
Service and Maintenance Manual.

        "Interconnection Agreement" means a contract to be entered into by and
between Owner and an Interconnection Utility, pursuant to which such
Interconnection Utility will provide certain transmission facilities for a
Project.

        "Interconnection Utility" means the applicable transmission provider
under an Interconnection Agreement and its successors and assigns.

        "Interconnection Utility's Interconnection Facilities" means an
Interconnection Utility's interconnection facilities.

        "Last 2008 Units" shall have the meaning ascribed to such term in the
Recitals of the Supply Agreement

        "LIBOR" means, for any day, a rate per annum equal to the "London
Interbank Offered Rate (Libor)" for a three (3) month period as set forth in the
Money Rates section of The Wall Street Journal, Western Regional Edition ("The
Wall Street Journal"), on such day (or, if The Wall Street Journal is not
published on such day, the next preceding Business Day on which the Wall Street
Journal is so published); provided that, if The Wall Street Journal is no longer
published or the

I-7

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




applicable LIBOR rate is no longer quoted therein, then "LIBOR" shall be a
reasonably comparable rate as shall be mutually agreed upon by Seller and Owner.

        "Maintenance Schedule" shall mean, during the Warranty Period, the
frequency of maintenance and service tasks included in the Service & Maintenance
Schedule Table attached as Exhibit A to the Service Agreement and as amended by
Owner and Servicer pursuant to Section 2.1(a) of the Service Agreement. The
Maintenance Schedule for the first year is set forth in Exhibit A of the Service
Agreement.

        "Major Components" means the gearbox, generator, blade, rotor hub,
Tower, nacelle, yaw gears, main shaft, pedestal for main shaft bearings, yaw
motors, power and control panel, nacelle control panel, and nacelle bed plate,
including with respect to each of such components its respective parts and
components, but excluding Consumable Parts included in each of such components.

        "Major Defect" shall have the meaning ascribed to such tem in
Section 10.4.2(a) of the Supply Agreement.

        "Major Defect Extension" shall have the meaning ascribed to such tem in
Section 10.4.2(c) of the Supply Agreement.

        "MEASNET" means Measuring Institute Network of Europe.

        "Measured Annual Time Availability" shall have the meaning ascribed to
such term in Section 11.1.2 of the Supply Agreement.

        "Measured AP Time Availability" shall have the meaning ascribed to such
term in Section 11.1.1 of the Supply Agreement.

        "Mechanical Completion" means with respect to an individual WTG, that a
Mechanical Completion Certificate has been issued in respect of such WTG by the
Owner and confirmed by Seller without any outstanding work indicated pursuant to
Section 7.3 of the Supply Agreement, and includes the achievement of the
following for such Wind Turbine: (a) all turbine equipment associated in all
material respects with such fully assembled Wind Turbine has been assembled,
erected and installed in accordance, in all material respects, with the
Specifications and the Requirements and is checked for adjustment; (b) such Wind
Turbine is a single unit capable of generating electricity continuously for
delivery to the service breaker in the Wind Turbine controller; (c) the
Mechanical Completion Checklist provided as Exhibit M-1 of the Supply Agreement
has been completed; (d) the Wind Turbine is ready, in all material respects, to
commence Commissioning and (e) Seller has countersigned the Mechanical
Completion Certificate or the Independent Engineer has issued a report pursuant
to Section 7.3(c) of the Supply Agreement that Mechanical Completion has been
achieved.

        "Mechanical Completion Certificate" means the certificate described in
Exhibit M to the Supply Agreement to be issued by Owner pursuant to
Section 7.3.1(b) of the Supply Agreement.

        "Mechanical Completion Checklist" means the checklist in the form of
Exhibit M-1 of the Supply Agreement attached to the Mechanical Completion
Certificate.

        "MHI" means Mitsubishi Heavy Industries, Ltd., a corporation organized
and existing under the laws of Japan.

I-8

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "MHI Guaranty Agreement" means the MHI Guaranty Agreement to be provided
by MHI pursuant to Section 3.2.9 of the Supply Agreement in the form of
Exhibit C-1 to the Supply Agreement.

        "Monthly Performance Report" shall have the meaning ascribed to such
term in Section 2.6(c) of the Service Agreement.

        "MPS" means Mitsubishi Power Systems, Inc., a Delaware corporation.

        "MPS Competitor" means any Person and Affiliates thereof, that designs
and/or manufactures, in whole or in part, wind turbine generators and/or
components.

        "NIST" means National Institute of Standards and Technology.

        "Noise Guaranty" shall have the meaning ascribed to such term in
Section 11.2.1 of the Supply Agreement.

        "Noise Level Test" means the tests conducted pursuant to the Noise Level
Test Procedures.

        "Noise Level Test Procedures" means the procedures set forth in
Exhibit I-1 to the Supply Agreement and used to determine whether the Wind
Turbines satisfy the Noise Guaranty.

        "Noise Requirement" means the requirements listed in Exhibit I to the
Supply Agreement.

        "Non-Manufacturer Downtime" means the period of time that a WTG is not
in "RUN" or "STANDBY" mode due to (a) Force Majeure, (b) electrical outages or
failures of the Balance Of Plant, Delivery Point or Interconnection Utility's
Interconnection Facilities, (c) maintenance or repair of the Project's
electrical infrastructure, grid system, transformers or any portions thereof to
which the Wind Turbines are interconnected including, without limitation, the
Balance Of Plant, Delivery Point or Interconnection Utility's Interconnection
Facilities, (d) for purposes of determining Time Availability, Scheduled
Maintenance; (e) electrical outages or failures of the Project not caused by the
Wind Turbines, and (f) a shutdown of a Wind Turbine in accordance with Columnar
Control Strategy, if any, (g) in the event of a Power Curve Test where Owner is
responsible for the costs and expenses of such test, and a shutdown of a Wind
Turbine affecting the measurement of a Reference Turbine as further described in
Exhibit H to the Supply Agreement and (h) a shutdown (including but not limited
to WTG trip) of a WTG which is caused by a deviation from the operating
parameters of the WTG as set forth in the Specifications, and not caused by a
breach of the Warranty. Notwithstanding the foregoing, Non-Manufacturer Downtime
does not include the period of time that a WTG is not in "RUN" or "STANDBY" mode
due to (i) Unscheduled Maintenance, or Defect Repair or Replacement (ii) breach
of the Warranty, (iii) Warranty Repairs and Warranty Retrofits, (iv) alleged
infringement pursuant to Sections 17.2 and 17.3 of the Supply Agreement, and
(v) acts or omissions of Seller or its Affiliates, including Servicer.

        "Notice to Proceed" or "NTP" shall mean a written notice from Owner to
Seller advising Seller to commence performance of Seller's obligations
contemplated by the Supply Agreement.

        "NTP Date" shall have the meaning ascribed to such term in Section 4.10
of the Supply Agreement.

I-9

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "NTP Deadline" shall have the meaning ascribed to such term in
Section 4.10 of the Supply Agreement.

        "NTP Payment" shall have the meaning ascribed to such term in
Section 5.2.2 of the Supply Agreement.

        "O&M Facility" shall have the meaning ascribed to such term in
Section 2.11 of the Service Agreement.

        "O&M Procedures Manual" means the complete system instructions and
procedures for the operation, service and maintenance of the Wind Turbines,
including Seller's and any applicable subcontractors' recommended list of Parts,
lubrication requirements, frequency of Scheduled Maintenance, and certain other
safety information and precautionary measures for the Wind Turbines.

        "Operator" means the contractor retained by Owner to perform the day to
day operation of the Wind Turbines and Project.

        "Operation Manual" shall mean the Wind Turbines Operation Manual
attached to the Service Agreement as Exhibit B.

        "Owner" means Edison Mission Energy, Inc. a Delaware corporation, its
successors and permitted assigns, in its capacity as Owner under the Supply
Agreement.

        "Owner Delays" means any delay in the performance of the Wind Turbine
Work by Seller, in whole or in part, that is caused by any failure, action or
inaction, of Owner or BOP Contractor to fulfill its obligations under the Supply
Agreement.

        "Owner Indemnified Party" and "Owner Indemnified Parties" have the
meanings ascribed to such terms in Section 17.1(a) of the Supply Agreement.

        "Owner Parent Guaranty" or "Owner Parent Guaranty Agreement" means the
Owner Parent Guaranty Agreement to be provided by Owner pursuant to Section 4.5
of the Supply Agreement in the form of Exhibit C-2 of the Supply Agreement.

        "Owner's Non-completion Notice" shall have the meaning ascribed to such
term in Section 7.5.1(c)(B) of the Supply Agreement.

        "Owner's Non-finalization Notice" shall have the meaning ascribed to
such term in Section 7.6(B) of the Supply Agreement.

        "Owner's Permits" means permits other than those which will be obtained
and properly maintained by Seller pursuant to Section 3.2.7 of the Supply
Agreement. Owner's Permits include, but are not limited to, building permits and
environmental permits.

        "Owner's Representative" shall have the meaning ascribed to such term in
Section 7.7.2 of the Supply Agreement.

        "Owner's Work" means (i) the design, engineering and construction
obligations assigned to Owner, as opposed to Seller, pursuant to the Contract
Documents pertaining to the civil and other works, Site

I-10

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




foundation design and construction (including access roads, layout design and
preparation of a Site for the Wind Turbine delivery), and electrical works;
(ii) obtaining the necessary Permits from Governmental Authorities in connection
with such Owner's Work (but expressly excluding all Permits to be obtained by
Seller pursuant to Section 3.2.7 of the Supply Agreement); (iii) obtaining the
right to the use of the land constituting a Site from third parties, as
required; and (iv) any other acts required to complete a Project at a Site that
are not expressly allocated to Seller pursuant to the Contract Documents.

        "Parts" means all appliances, parts, instruments, appurtenances,
accessories, furnishings, materials and other equipment and components used in
the WTGs.

        "Party" and "Parties" shall have the meanings ascribed to such terms in
the Preamble to the Service Agreement or the Supply Agreement, as applicable.

        "PCT Committee" shall have the meaning ascribed to such term in Sections
11.3.2(e)(i) of the Supply Agreement.

        "PCT Liquidated Damages" shall have the meaning ascribed to such term in
Section 11.3.2(g)(v) of the Supply Agreement.

        "Permits" means a waiver, exemption, variance, certificate, franchise,
permit, authorization, license or similar order of or from, or filing or
registration with, or notice to, any Governmental Authority having jurisdiction
over the matter in question.

        "Permitted Liens" shall have the meaning ascribed to such term in
Section 14.1 of the Supply Agreement.

        "Person" means any individual, corporation, association, partnership,
limited liability company, joint stock company, trust, unincorporated
organization, joint venture, government or political subdivision or agency
thereof.

        "Port of Entry" shall have the meaning ascribed to such term in
Section 5.1.3 of the Supply Agreement.

        "Power Curve" means Seller's specified output of a Wind Turbine at
varying wind speeds, as set forth in an Appendix to the Specifications.

        "Power Curve Test" or "PCT" means the tests conducted pursuant to the
Power Curve Test Procedures attached as Exhibit H to the Supply Agreement.

        "Power Curve Test Certificate" means the document, substantially in the
form of Exhibit H-1 of the Supply Agreement, issued pursuant to
Section 11.3.2(f) of the Supply Agreement.

        "Power Curve Test Procedures" means the procedures set forth in
Exhibit H to the Supply Agreement.

        "Power Curve Threshold" means *** % of the CEY as defined and determined
pursuant to Section 1.3.1 of Exhibit H to the Supply Agreement.

I-11

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Power Curve Threshold Guaranty" shall have the meaning ascribed to such
term in Section 11.3.1 of the Supply Agreement.

        "Power Purchase Agreement" means an agreement for the purchase and sale
of electrical energy produced by a Project to be entered into by and between a
power purchaser and Owner, as the same may be amended, restated, or modified
from time to time.

        "Price List" shall mean the list of Servicer's normal and standard
prices for a Part, as initially set forth in Exhibit D to the Service Agreement
and as updated from time to time after the date of the Service Agreement
pursuant to Section 2.3(d) of the Service Agreement.

        "Prime Rate" shall have the meaning ascribed to such term in Section 3.6
of the Service Agreement.

        "Project" means an integrated wind-powered electricity generating plant
utilizing MHI wind turbines to be located on a Site, consisting of all
structures, facilities, appliances, lines, conductors, instruments, equipment,
apparatus, components, roads and other property comprising and integrating the
entire facility and all other equipment, labor, services and materials to be
furnished under the Contract Documents, the relevant Interconnection Agreement
and the relevant BOP Contract.

        "Project Commercial Operation" shall have the meaning ascribed to such
term in Section 7.4(D) of the Supply Agreement.

        "Project Commercial Operation Date" shall have the meaning ascribed to
such term in Section 7.4(D) of the Supply Agreement.

        "Project Designation" means Owner's written notice to Seller with
respect to the location of the Project, which is to be issued in accordance with
Section 7.1.2 of the Supply Agreement in the form of Exhibit T.

        "Project Interconnection Facilities" means all the land rights,
materials, equipment, and facilities installed to permit the delivery of
electrical energy generated by the Wind Turbines to the Delivery Point, and all
electrical interconnection, switching, metering, relaying, and communication and
safety equipment required under the Interconnection Agreement on the Project
side of the Delivery Point, the pad-mount transformers, the electrical works,
including the Substation, collection system between pad-mount transformers and
the Substation, and all related cables, pipe ducting, control work, and
equipment.

        "Project Meter" means a meter, or collection of meters, located within
the Substation, which measure(s) the Actual Output.

        "Project Substantial Completion" shall have the meaning ascribed to such
term in Section 7.5.2 of the Supply Agreement.

        "Project Substantial Completion Certificate" means the Project
Substantial Completion Certificate issued pursuant to Section 7.5.2 of the
Supply Agreement.

        "Project Substantial Completion Date" shall have the meaning ascribed to
such term in Section 7.5.2 of the Supply Agreement.

I-12

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Proprietary Data" shall have the meaning ascribed to such term in
Section 19.1(b) of the Supply Agreement and Section 10.15(b) of the Service
Agreement, as applicable.

        "Prudent Wind Industry Practices" means those practices, methods,
standards and acts that are generally accepted in the wind power industry in the
United States that at a particular time in the exercise of reasonable judgment
in light of the facts known at the time a decision was made, would have been
expected to accomplish the specified result in a manner consistent with
Applicable Laws, equipment manufacturers' recommendations, the Requirements,
safety, environmental protection, expedition, including all requirements of the
relevant portions of the O&M Procedures Manual.

        "PTC" means the renewable electricity production credits available under
26 U.S.C. Section 45, as amended.

        "Punch List" means the list of any minor items of work designated
remaining to be performed or corrected after the occurrence of substantial
completion pursuant to Section 7.5 of the Supply Agreement for each WTG, but no
later than Final Completion, which are mutually agreed between the Owner and
Seller and will not affect the safe and reliable operation of a Project as
contemplated under the Contract Documents, which list shall include the date
upon which Seller shall commence work on each such punch list item, a reasonable
schedule for completion of each such item, and an estimated cost to complete
such item that will be retained by Owner from the Contract Price and paid to
Seller upon completion of the punch list.

        "Quarterly Fee" shall have the meaning ascribed to this term in
Section 3.2(a) of the Service Agreement.

        "Reference Turbines" shall have the meaning ascribed to such term in
Section 11.3.2(a) of the Supply Agreement.

        "Repair Period" shall have the meaning ascribed to such term in
Section 11.3.2(g)(i) of the Supply Agreement.

        "Requirements" shall have the meaning ascribed to such term in
Section 3.3 of the Supply Agreement.

        "Reservation Fee" shall have the meaning ascribed to such term in the
Recitals of the Supply Agreement.

        "SCADA" means the automated remotely operated supervisory control and
data acquisition and monitoring system for a Project to be provided by Owner,
and that collects (i) availability and power generation data from each Wind
Turbine, (ii) wind direction and speed data, and (iii) other operational
parameters describing the status of a Project and its Project Interconnection
Facilities.

        "SCADA Contractor" means the contractor or contractors selected by Owner
to provide the SCADA.

        "Scheduled Final Completion Date" means the date which is 180 days
following the Project Substantial Completion Date.

I-13

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Scheduled Maintenance" shall mean the maintenance and service tasks
described in the Service & Maintenance Schedule Table attached as Exhibit A to
the Service Agreement and scheduled to be performed pursuant to the Maintenance
Schedule in effect from time to time.

        "Scheduled Substantial Completion Date" means the date which is seven
(7) days following the date on which all WTGs in a Project have achieved
(i) Mechanical Completion, and (ii) Energization; provided, however, that to the
extent that any delay of the achievement of Project Substantial Completion is
not caused by Seller, the Scheduled Substantial Completion Date shall be
extended one day for each such day of delay.

        "Seller" means Mitsubishi Power Systems, Inc., a Delaware corporation,
in its capacity as Seller under the Supply Agreement.

        "Seller Indemnified Party" and "Seller Indemnified Parties" shall have
the meanings ascribed to such terms in Section 17.1(b) of the Supply Agreement.

        "Seller's Representative" shall have the meaning ascribed to such term
in Section 7.7.1 of the Supply Agreement.

        "Service Agreement" means a Wind Turbine Maintenance and Service
Agreement by and between Owner and Servicer, substantially in the form of
Exhibit S to the Supply Agreement and as the same may be amended from time to
time, with respect to a Project at a Site as determined pursuant to
Section 10.7.2 of the Supply Agreement.

        "Service Agreement Term" shall have the meaning ascribed to such term in
Section 4.1(a) of the Service Agreement.

        "Service Labor Rate" shall have the meaning ascribed to such term in
Section 2.3(d) of the Service Agreement.

        "Servicer" means Mitsubishi Power Systems, Inc., a Delaware corporation,
in its capacity as Servicer under the Service Agreement.

        "Servicer Indemnified Party" or "Servicer Indemnified Parties" shall
have the meaning ascribed to such terms in Section 5.1(b) of the Service
Agreement.

        "Site" means the location of a Project determined pursuant to
Section 7.1.1(a) of the Supply Agreement.

        "Site Calibration" shall have the meaning ascribed to such term in the
Site Calibration Procedures.

        "Site Calibration Procedures" means the procedures set forth in
Exhibit F to the Supply Agreement, which shall be followed for the performance
of the Site Calibration.

        "Site Conditions" means the information set forth on Exhibit G-1 to the
Supply Agreement.

        "Site Description" means the information set forth on Exhibit B-1 to the
Supply Agreement.

I-14

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Site Plan" means the Site layout and placement of crane pads as
illustrated on Exhibit B-2 to the Supply Agreement.

        "Spare Parts" means the parts identified in the Spare Parts List.

        "Spare Parts Inventory" shall have the meaning ascribed to such term in
Section 2.3(b) of the Service Agreement.

        "Spare Parts List" means the list to be delivered pursuant to
Section 3.2.2(j) of the Supply Agreement.

        "Special Tools" means special tools described in the Turbine
Installation & Erection Manual under the heading "Special Tools" consisting of
special tools not readily available from third parties in the United States of
America required for the construction, assembly, installation, and erection of
the Wind Turbines and other turbine equipment.

        "Specifications" or "WTG Specifications" mean the technical design and
manufacturing specifications for the Wind Turbines, as set forth in Exhibit A to
the Supply Agreement.

        "Subcontractor" means any person, firm or corporation which performs
work for, or provides or supplies goods, materials, equipment, services or
advice to, a Party in connection with the work to be performed by such Party,
and includes subcontractors and suppliers, or any tier, of any Subcontractors.

        "Substation" means the portion of the Project Interconnection Facilities
(including, without limitation, the main transformer, breakers, structures,
control building, metering, and other power conditioning components), where the
voltage is transformed to meet the voltage requirements to connect to the Grid.

        "Supply Agreement" or "Agreement" means the Wind Turbine Supply
Agreement, dated as of March    , 2007, by and between Seller and Owner.

        "Technical Advisor" shall have the meaning ascribed to such term in
Section 7.3.2(a) of the Supply Agreement.

        "Technical Advisory Fee" shall have the meaning ascribed to such term in
Section 7.3.2(c) of the Supply Agreement.

        "Test Engineer" shall have the meaning ascribed to such term in
Section 11.3.2(b) of the Supply Agreement.

        "Time Availability" means, for purposes of Sections 11.1.1 and 11.1.2 of
the Supply Agreement, the sum of (i) the aggregate time a Wind Turbine was in
"RUN" or in "STANDBY" mode as indicated at the WTG control panel and was capable
of operating in accordance with the Specifications, and (ii) Non-Manufacturer
Downtime, such sum divided by all calendar hours within the measured period, and
expressed as a percentage.

        "Tower" means each steel tubular tower with a hub on which a Wind
Turbine's Turbine Nacelle shall be mounted, including all ladders, platforms,
internal lighting, safety equipment and other parts and assemblies all as
described in the Specifications.

I-15

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Tower Assembly Drawing" shall have the meaning ascribed to such term in
Section 3.2.2(c) of the Supply Agreement.

        "Tower Base Flange Drawing" shall have the meaning ascribed to such term
in Section 3.2.2(b) of the Supply Agreement.

        "Tower Load Data" shall have the meaning ascribed to such term in
Section 3.2.2(a) of the Supply Agreement.

        "Transportation Adjustment" shall have the meaning ascribed to such term
in Section 5.1.3 of the Supply Agreement.

        "Transportation Requirements" means the requirements for road
improvements, and the like, set forth in Exhibit D-1 to the Supply Agreement.

        "Turbine Installation and Erection Manual" shall have the meaning
ascribed to such term in Section 3.2.2(g) of the Supply Agreement.

        "Turbine Nacelle" means the turbine nacelle component of a Wind Turbine,
including gearbox, generator and nacelle yaw controls, and associated control
and ancillary equipment.

        "Turbine Service and Maintenance Manual" is part of the Instruction
Manual to be prepared and delivered by Seller to Owner pursuant to
Section 3.2.2(h) of the Supply Agreement.

        "2008 Basic Model" shall have the meaning ascribed to such term in
Section 5.1 of the Supply Agreement.

        "2009 Basic Model" shall have the meaning ascribed to such term in
Section 5.1 of the Supply Agreement.

        "Unit Price" shall have the meaning ascribed to such term in Section 5.1
of the Supply Agreement.

        "Unloading Check-sheet" shall have the meaning ascribed to such term in
Section 7.2.1(b) of the Supply Agreement.

        "Unscheduled Maintenance" shall mean Warranty Repair and Warranty
Retrofit performed by Servicer pursuant to Article 10 of the Supply Agreement.

        "Warranty" shall have the meaning ascribed to such term in Section 10.1
of the Supply Agreement.

        "Warranty Period" means the Initial Warranty Period and the Extended
Warranty Period, collectively.

        "Warranty Repair" shall have the meaning ascribed to such term in
Section 10.4.1 of the Supply Agreement.

        "Warranty Retrofit" shall have the meaning ascribed to such term in
Section 10.4.2(d) of the Supply Agreement.

I-16

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------




        "Wind Turbine" and "WTG" means each of the one hundred sixty-six
(166) units of either, at Owner's election, MHI MWT92/2.4 or MHI MWT95/2.4 wind
turbine generators manufactured by MHI, including the Turbine Nacelle, turbine
controller switchgear, Towers and WTG Anemometers for each such Wind Turbine,
each with a nameplate capacity rating of 2400kW which are delivered to a Site,
all as more particularly described in the Specifications.

        "Wind Turbine Anemometer" or "WTG Anemometer" means, with respect to
each Wind Turbine, the anemometer located on such Wind Turbine's Turbine
Nacelle.

        "Wind Turbine Work" means all the work and services required to be
performed by Seller under the Supply Agreement, including, but not limited to,
the work more particularly specified in Section 3.2.1 through 3.2.9 of the
Supply Agreement.

        "WTG Commissioning Delay Liquidated Damages" shall have the meaning
ascribed to such term in Section 8.3.1 of the Supply Agreement.

        "WTG Delivery Delay Damages" shall have the meaning ascribed to such
term in Section 8.2.1 of the Supply Agreement.

        "WTG Substantial Completion" means satisfaction of all of the
requirements set forth in Section 7.5.1 of the Supply Agreement.

        "WTG Substantial Completion Certificate" means a certificate in the form
of Exhibit Q to the Supply Agreement and issued in accordance with
Section 7.5.1(c)(A) of the Supply Agreement.

I-17

[***] Confidential portions of this document have been redacted and filed
separately with the Commission.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



TABLE OF CONTENTS
Article 1. Definitions
Article 2. Interpretation
Article 3. Seller's Obligation
Article 4. Owner's Obligations
Article 5. Contract Price and Payment
Article 6. Change Orders and Suspension
Article 7. Project Designation, Delivery, Mechanical Completion, Commissioning,
Substantial Completion and Final Completion
Article 8. Delays and Delay Damages
Article 9. [RESERVED]
Article 10. Limited Mechanical Warranty of Seller
Article 11. Availability Guaranty; Noise Guaranty
Article 12. Limitation of Liability
Article 13. Force Majeure
Article 14. Title
Article 15. Insurance
Article 16. Default/Termination
Article 17. Indemnification
Article 18. Representations And Warranties
Article 19. Confidentiality
Article 20. Dispute Resolution
Article 21. General Provisions
APPENDIX I DEFINITIONS
